                                                                                       Exhibit
10.2
 
Execution Copy
 


 
 
 
COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT


by and between
 
IMMUNOGEN, INC.
 
and
 
BIOTEST AG
 
July 7, 2006
 
 
 
 
 
 
 
 
 
 
 
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 




1.
DEFINITIONS
   
1
2.
ADMINISTRATION OF THE COLLABORATION
 
21
 
2.1
Joint Steering Committee
   
21
 
2.2
Joint Development Committee
   
23
 
2.3
Alliance Managers
   
26
 
2.4
Joint Finance Committee
   
26
 
2.5
Joint Marketing Committee
   
28
           
3.
RESEARCH PROGRAM
 
29
 
3.1
Objectives of the Research Program
   
29
 
3.2
Research Plan
   
29
 
3.3
Conduct of Research Program
   
30
 
3.4
Diligence
   
30
 
3.5
Compliance
   
31
 
3.6
Records
   
31
 
3.7
Reports
   
32
 
3.8
Supply of Proprietary Materials
   
32
           
4.
DEVELOPMENT AND COMMERCIALIZATION
 
32
 
4.1
Responsibility; Preparation of Plans
   
32
 
4.2
Biotest Products
   
33
 
4.3
Commercialization Diligence
   
34
 
4.4
Compliance
   
34
 
4.5
Information; Updates
   
35
 
4.6
Recalls
   
39
           
5.
CO-DEVELOPMENT OPTION; CO-PROMOTION OPTION
 
39
 
5.1
Co-Development Option
   
39
 
5.2
Reconciliation and Auditing of Co-Development Costs
   
44
 
5.3
Compliance
   
45
 
5.4
Commercialization Diligence
   
45
 
5.5
Co-Promotion Rights
   
45
 
5.6
Co-Development Marketing and Sales Plan
   
46
 
5.7
Change in Co-Promotion Percentage
   
48
 
5.8
Labeling
   
48
           
6.
CONSIDERATION AND FUNDING
 
48
 
6.1
Upfront Fee
   
48
 
6.2
R&D Funding
   
49
 
6.3
Milestone Payments
   
49
 
6.4
Payment of Royalties; Royalty Rates; Payment of Net Income; Accounting and
Records
   
51
           
7.
TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION
 
54
 
7.1
Confidentiality
   
54
 
7.2
Publicity
   
55
 
7.3
Publications and Presentations
   
56
           
8.
LICENSE GRANTS; EXCLUSIVITY
 
57
 
8.1
Research Licenses
   
57
 
8.2
Development and Commercialization Licenses
   
57
 
8.3
Right to Sublicense
   
58
 
8.4
No Other Rights
   
59
 
8.5
Restricted Activities of ImmunoGen
   
59
           
9.
INTELLECTUAL PROPERTY RIGHTS
 
59
 
9.1
Disclosure of Inventions
   
59
 
9.2
Patent Coordinators
   
60
 
9.3
Inventorship
   
60
           
10.
FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
60
 
10.1
Patent Filing, Prosecution and Maintenance
   
60
 
10.2
Legal Actions
   
62
 
10.3
Trademark Prosecution
   
65
 
10.4
Orange Book Listing
   
65
           
11.
TERM AND TERMINATION
 
65
 
11.1
Term
   
65
 
11.2
Termination
   
66
 
11.3
Consequences of Termination of Agreement
   
67
 
11.4
Surviving Provisions
   
70
           
12.
REPRESENTATIONS AND WARRANTIES
 
71
 
12.1
Mutual Representations and Warranties
   
71
 
12.2
Additional Representations of ImmunoGen
   
71
           
13.
INDEMNIFICATION
 
72
 
13.1
Indemnification of Biotest by ImmunoGen
   
72
 
13.2
Indemnification of ImmunoGen by Biotest
   
72
 
13.3
Conditions to Indemnification
   
73
 
13.4
Warranty Disclaimer
   
73
 
13.5
No Warranty of Success
   
73
 
13.6
Limited Liability
   
73
 
13.7
Insurance
   
73
           
14.
MISCELLANEOUS
 
74
 
14.1
Arbitration
   
74
 
14.2
Notices
   
75
 
14.3
Governing Law
   
75
 
14.4
Binding Effect
   
75
 
14.5
Headings
   
75
 
14.6
Counterparts
   
76
 
14.7
Amendment; Waiver
   
76
 
14.8
No Third Party Beneficiaries
   
76
 
14.9
Purposes and Scope
   
76
 
14.10
Assignment and Successors
   
76
 
14.11
Force Majeure
   
76
 
14.12
Interpretation
   
76
 
14.13
Integration; Severability
   
77
 
14.14
Further Assurances
   
77
                                               

List of Schedules


Schedule 1 Calculation of Net Income
Schedule 2 Licensed Patent Rights
Schedule 3 Material Terms to be Included in Supply Agreement









ii
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------





COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT
 
This COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”) is
entered into as of July 7, 2006 (the “Effective Date”), by and between
ImmunoGen, Inc., a Massachusetts corporation with its principal place of
business at 128 Sidney Street, Cambridge, Massachusetts, USA 02139 (“ImmunoGen”)
and Biotest AG, a corporation organized under the laws of Germany having an
address of Landsteinerstraße 5, D-63303 Dreieich, Germany (“Biotest”). Each of
Biotest and ImmunoGen is sometimes referred to individually herein as a “Party”
and collectively as the “Parties.”


WHEREAS, Biotest Controls certain Technology and/or Proprietary Materials
related to its proprietary [***] Antibodies (as defined below); and


WHEREAS, ImmunoGen Controls certain Technology and/or Proprietary Materials
related to or otherwise useful in the conjugation of maytansine derivatives to
binding proteins; and
 
WHEREAS, ImmunoGen and Biotest desire to enter into a collaboration for the
purpose of Developing and Commercializing Licensed Products derived from the
conjugation of Biotest’s proprietary [***] Antibodies with ImmunoGen’s
maytansine derivatives.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:


1.  DEFINITIONS
 
Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.
 
1.1  “Adverse Event” means any untoward medical occurrence in a human clinical
trial subject or in a patient who is administered a Licensed Product, whether or
not having a causal relationship with such Licensed Product, including, without
limitation, any unfavorable and unintended sign (including for example, any
abnormal laboratory findings of clinical concern), symptom or disease
temporarily associated with the use of such Licensed Product.
 
1.2  “Affiliate” means, with respect to any Party, any Person that, directly or
through one or more Affiliates, controls, or is controlled by, or is under
common control with, such Party. For purposes of this definition, “control”
means (a) ownership of more than fifty percent (50%) of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
more than fifty percent (50%) of the equity interests in the case of any other
type of legal entity, (b) status as a general partner in any partnership, or (c)
any other arrangement whereby a Person controls or has the right to control the
Board of Directors or equivalent governing body of a corporation or other
entity.
 
1.3  “Annual Net Sales” means the aggregate Net Sales during a particular
Calendar Year.
 

 

1
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.4 “Antibody” means a composition comprising a whole antibody or fragment
thereof (whether polyclonal or monoclonal, human, humanized, chimeric or murine,
or derived from another relevant species, multiple or single chain, recombinant,
transgenic animal derived or naturally occurring, and any constructs thereof) or
having been derived from nucleotide sequences encoding, or amino acid sequences
of, such antibody or fragment.
 
1.5 “Anti-[***] Antibody” means any Antibody (including without limitation the
BT-062 Antibody) that is Controlled by Biotest and that targets the [***]
Antigen.
 
1.6 “Anti-[***] Antibody-MAY Conjugate” means any conjugate of an Anti-[***]
Antibody with a MAY Compound.
 
1.7 “Applicable Laws” means all Federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, national
securities exchanges or securities listing organizations that may be in effect
from time to time during the Term and applicable to a particular activity
hereunder.
 
1.8 “Audited Party” means the Party that is the subject of an audit by the other
Party under Sections 5.1.4, 5.2.2, 6.2.1 or 6.4.3.
 
1.9 “Auditing Party” means the Party that is conducting an audit of the other
Party under Sections 5.1.4, 5.2.2, 6.2.1 or 6.4.3.
 
1.10 “Biotest Background Technology” means any Technology used by Biotest, or
provided by Biotest for use, in the Research Program and/or the Development of
Licensed Products that is useful in the Field and that is (a) Controlled by
Biotest as of the Effective Date or (b) developed or conceived or first reduced
to practice by employees of, or consultants to, Biotest after the Effective Date
in the conduct of activities outside the Research Program and/or the Development
of Licensed Products and without the use in any respect of any ImmunoGen
Technology or ImmunoGen Materials or any Program Inventions. For purposes of
clarity, Biotest Background Technology shall include, without limitation, any
know-how and/or Confidential Information and/or intellectual property relating
to Biotest's BT-062 Antibody.
 
1.11 “Biotest Co-Promotion Percentage” means fifty percent (50%) of the Annual
Net Income.
 
1.12 “Biotest Decision” means the following decisions which, in the event of
deadlock, will be decided by a Biotest member of the JSC: (a) with respect to
each Licensed Product that is not a Co-Developed Product, the determination of
the indication(s), other than as defined in the initial Development Plan, for
which such Licensed Product shall be used, and (b) all decisions with respect to
the Development and Commercialization of Co-Developed Products outside the
Co-Development Territory. 
 
1.13 “Biotest Materials” means any Proprietary Materials Controlled by Biotest
and used by Biotest, or provided by Biotest for use, in the Research Program
and/or the Development of Licensed Products. For purposes of clarity, Biotest
Material shall include, without limitation, the BT-062 Antibody.
 

 

2
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.14 “Biotest Patent Rights” means any Patent Rights containing one or more
claims that cover Biotest Technology. For purposes of clarity, Biotest Patent
Rights include Biotest’s fifty percent (50%) interest in the [***] Conjugate
Patent Rights.
 
1.15 “Biotest Product” means any Licensed Product that is not a Co-Developed
Product.
 
1.16 “Biotest Program Technology” means any Program Invention conceived or first
reduced to practice by employees of, or consultants to, Biotest, alone or
jointly with Third Parties, without the use in any respect of any ImmunoGen
Technology, ImmunoGen Materials or Joint Technology.
 
1.17 “Biotest Technology” means, collectively, Biotest Background Technology and
Biotest Program Technology.
 
1.18 “Biotest Territory” means all countries of the world other than the
Co-Development Territory.
 
1.19 “BT-062 Antibody” means the chimeric Antibody targeting the [***] Antigen
Controlled by Biotest.
 
1.20 “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.
 
1.21 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
 
1.22 “[***] Antigen” means the transmembrane [***] [***] [***] [***] antigen
(aka [***]), having the Swiss-Prot primary accession number [***].
 
1.23 “[***] Conjugate Patent Rights” means the Patent Rights that relate to
United States Patent Application [***] entitled [***].
 
1.24 “Clinical Materials” shall mean any MAY Compound or Licensed Product
supplied by ImmunoGen to Biotest pursuant to Section 4.5.2(b)(iii) and/or the
terms of a Supply Agreement for any use, including for use in any Clinical
Trials other than Pivotal Clinical Trials. For the purpose of clarity, Clinical
Material shall not comprise unconjugated Antibody.
 
1.25 “Clinical Trial Notification” or “CTN” means the notification submitted to
the Japanese Ministry of Health, Labor and Welfare prior to the Initiation of a
Clinical Trial in Japan.
 
1.26 “Co-Developed Product” means any Licensed Product with respect to which
ImmunoGen has exercised a Co-Development Option as described in Section 5.1.1.
For purposes of clarity, Co-Developed Products include Early Stage Co-Developed
Products and Late Stage Co-Developed Products.
 

 

3
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.27 “Co-Development Costs” means the reasonable Out-of-Pocket Costs and
internal costs incurred by a Party (or for its account by an Affiliate or a
Third Party) on and after the exercise by ImmunoGen of the applicable
Co-Development Option that are generally consistent with the respective
activities allocated to such Party in the Co-Development Plan and/or
Co-Development Marketing and Sales Plan and, in any case, are specifically
attributable to the Development of a Co-Developed Product in the Co-Development
Territory. For purposes of this definition (a) Out-of-Pocket Costs relate to the
costs attributable to specific external Development activities, and/or
Commercialization related to pre-commercial marketing activities, applicable to
a Co-Developed Product, including, without limitation (i) all filing fees
required for, and other costs associated with, any Regulatory Filings and Drug
Approval Applications and (ii) all Third Party Required Payments; (b) internal
costs means all direct labor costs to the extent attributable to the Development
of a Co-Developed Product in accordance with the Co-Development Plan and/or
Co-Development Marketing and Sales Plan, including, without limitation, any
employees of a Party that perform project management and other activities
attributable to such Development, all as calculated on the basis of an annual
rate equal to the Party’s specific FTE Rate; and (c) the reasonable
Out-of-Pocket Costs and internal costs of manufacturing or obtaining
Co-Developed Products in final dosage form for use in the activities in clause
(a) shall be included in the definition of Co-Development Costs. For the
avoidance of doubt, Co-Development Costs (a) shall include the costs incurred by
either Party in conducting clinical trials with respect to a Co-Developed
Product, other than costs incurred with respect to Shared Clinical Trials as
defined in 1.128(b), which shall be allocated between the Parties in accordance
with Section 5.1.4 and Pivotal MAY Compound Process Development Costs, which
shall be paid by Biotest in accordance with Section 5.1.5; and (b) shall not
include (i) milestone payments made by Biotest to ImmunoGen pursuant to Section
6.3.1, and (ii) any Co-Development Option Exercise Fee to be paid by ImmunoGen
pursuant to Section 5.1.1.  
 
1.28 “Co-Development Manufacturing Plan” means, with respect to each
Co-Developed Product, the written plan for the manufacture of such Co-Developed
Product in the Co-Development Territory prepared by the JDC which shall include,
without limitation, expected manufacturing scale-up, formulation and filling
activities to be conducted by each Party, as well as a budget and proposed
timelines for such activities, as such plan may be amended or updated.
 
1.29 “Co-Development Marketing and Sales Plan” means, with respect to each
Co-Developed Product, the written plan for the Commercialization of such
Co-Developed Product in the Co-Development Territory prepared by the JMC which
shall include, without limitation, (a) a regulatory and Commercialization
strategy with proposed timelines and sales forecasts that are, in each case,
applicable to such Co-Developed Product and (b) a co-promotion plan which shall
describe the Co-Promotion activities to be conducted by each Party in the
Co-Development Territory, a budget and proposed timelines, as such plan may be
amended or updated.
 
1.30 “Co-Development Option Exercise Dates” means, collectively, the Early Stage
Option Commencement Date and the Late Stage Option Commencement Date.
 
1.31 “Co-Development Plan” means, with respect to each Co-Developed Product, the
written plan describing the joint Development activities to be carried out by
both Parties over each Contract Year commencing with the date of exercise of the
Co-Development Option in
 

 

4
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
accordance with Section 5.1.1 for each Co-Developed Product, broken down by
Calendar Quarters, and which shall contain, inter alia, (a) the specific
Development objectives, projected milestones, resource allocation requirements
and activities to be performed over such period; (b) the Party responsible for
such activities; (c) a timeline for such activities; (d) an estimate of the
expected Co-Development Costs to be incurred over such period; (e) the expected
Regulatory Filings to be required and prepared, and the expected timetable to
budget for making such Regulatory Filings; (f) the manufacturing strategy,
budget and proposed timelines for manufacturing scale-up, formulation, filling
and/or shipping for each such Licensed Product, MAY Compound and Linker; and (g)
a Co-Development clinical development plan. The Co-Development Plan shall be set
forth in a written document jointly prepared by the Parties and approved by the
JDC. Each amendment and/or update to the Co-Development Plan shall be set forth
in a written document prepared by the Parties and approved by the JDC, shall
specifically state that it is an amendment, modification or update to the
Co-Development Plan and shall be attached to the minutes of the meeting of the
JDC at which such amendment, modification or updated is approved by the JDC.
Without limiting the nature or frequency of any other amendments or updates of
the Co-Development Plan that may be approved by the JDC, the Co-Development Plan
shall be updated at least once prior to the end of each Contract Year to
describe the Co-Development activities to be carried out by each Party during
the next Contract Year pursuant to this Agreement.
 
1.32 “Co-Development Territory” means, with respect to each Co-Developed
Product, the United States of America and its territories and possessions.
 
1.33 “Collaboration” means the association of ImmunoGen and Biotest established
pursuant to this Agreement for the purpose of Developing and Commercializing
Licensed Products in the Field in the Territory.
 
1.34 “Combination Product” means any Biotest Product that contains both a
pharmaceutically active agent or ingredient that constitutes a Biotest Product
and one or more other pharmaceutically active agents or ingredients that do not
constitute a Biotest Product.
 
1.35 “Commercialization” or “Commercialize” means any and all activities
directed to the commercialization of a Licensed Product, including but not
limited to, pre-launch and post-launch marketing, manufacturing for commercial
sale, promoting, Detailing, distributing, offering to sell, having sold,
selling, importing, having imported, exporting and having exported a Licensed
Product for sale, conducting additional post-approval human clinical studies in
the approved indication (but not pre-clinical studies) and interacting with
Regulatory Authorities regarding the foregoing. When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialized” has
a corresponding meaning.
 
1.36 “Commercialization Regulatory Approval” means, with respect to any Licensed
Product, (a) an NDA or (b) the equivalent of an NDA required by Applicable Laws
in any country or region in the Territory outside of the United States to sell
such Licensed Product for use in the Field in such country or region.
 
1.37 “Commercially Reasonable Efforts” means with respect to the Development and
Commercialization of a particular Licensed Product and/or Co-Developed Product
by
 

5
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Biotest and/or ImmunoGen, as applicable, the efforts and resources (i) as
provided by this Agreement, including, without limitation, the Research Plan,
the Development Plan, the Manufacturing Plan, the Co-Development Marketing and
Sales Plan and the Co-Development Manufacturing Plan, and (ii) typically used by
the respective Party in the development of its other product candidates or the
commercialization of its other products, which are of similar commercial
potential and at a similar stage in their development or product life, as
applicable, taking into account the competitiveness of the applicable
marketplace, the regulatory structure involved, the profitability of the
applicable products, the scientific, technical, development and regulatory
requirements, obstacles and risks, and other similar factors. For the avoidance
of doubt, for the purpose of determining Commercially Reasonable Efforts for a
particular Licensed Product and/or Co-Developed Product, the fact that a Party
is entitled to a greater share of profits with respect to a product other than a
Licensed Product compared to the profit share to which it is entitled according
to this Agreement with respect to such Licensed Product and/or Co-Developed
Product shall not be taken into account.
 
1.38 “Completion” means, with respect to a clinical trial, the date on which all
material data reasonably expected to be derived therefrom has been generated and
the study report with respect thereto has been finalized and received by
ImmunoGen.
 
1.39 “Confidential Information” means (a) with respect to ImmunoGen, all
tangible embodiments of ImmunoGen Technology, (b) with respect to Biotest, all
tangible embodiments of Biotest Technology and (c) with respect to each Party,
(i) all tangible embodiments of Joint Technology and (ii) all information,
Technology and Proprietary Materials disclosed or provided by or on behalf of
such Party (the “disclosing Party”) pursuant to this Agreement or the Existing
Agreements to the other Party (the “receiving Party”) or to any of the receiving
Party’s employees, consultants, Affiliates or sublicensees; provided that none
of the foregoing shall be Confidential Information if: (A) as of the date of
disclosure, it is known to the receiving Party or its Affiliates, as
demonstrated by credible written documentation, other than by virtue of a prior
confidential disclosure to such receiving Party or its Affiliates; (B) as of the
date of disclosure it is in the public domain, or it subsequently enters the
public domain through no fault, in relation to the disclosing Party, of the
receiving Party or its Affiliates; (C) it is obtained by the receiving Party
from a Third Party having a lawful right to make such disclosure free from any
obligation of confidentiality to the disclosing Party; or (D) it is
independently developed by or for the receiving Party without reference to or
use of any Confidential Information of the disclosing Party as demonstrated by
credible written documentation. For purposes of clarity, (i) any scientific,
technical or financial information of a disclosing Party disclosed at any
meeting of any of the committees or teams established pursuant to the Agreement
or disclosed through an audit report prepared pursuant to this Agreement shall
constitute Confidential Information of the disclosing Party and (ii) the terms
of this Agreement shall constitute Confidential Information of each Party.
 
1.40 “Contract Quarter” means (a) the period beginning on the Effective Date and
ending on the last day of the third full calendar month after the Effective Date
and (b) each succeeding three (3) month period thereafter.
 

6
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.41 “Contract Year” means (a) with respect to the first Contract Year, the
period beginning on the Effective Date and ending on December 31, 2006 and (b)
with respect to the second and each subsequent Contract Year, the Calendar Year.
 
1.42 “Control” or “Controlled” means (a) with respect to Technology (other than
Proprietary Materials) or Patent Rights, the possession by a Party of the right
to grant a license or sublicense to such Technology or Patent Rights as provided
herein without the payment of additional consideration to, and without violating
the terms of any agreement or arrangement with, any Third Party and (b) with
respect to Proprietary Materials, the possession by a Party of the right to
supply such Proprietary Materials to the other Party as provided herein without
the payment of additional consideration to, and without violating the terms of
any agreement or arrangement with, any Third Party.
 
1.43 “Co-Promotion” or “Co-Promote” means the employment by the Parties of sales
representatives to jointly Detail a Co-Developed Product in the Co-Development
Territory under the same Licensed Product Trademark and brand using the same
Advertising, a coordinated Co-Development Marketing and Sales Plan and an
integrated sales force consisting of Representatives of both Biotest and
ImmunoGen.
 
1.44 “Co-Promotion Percentage” means, collectively, the Biotest Co-Promotion
Percentage and the ImmunoGen Co-Promotion Percentage.
 
1.45 “Dedicated Equipment” shall mean any equipment, instrument or machinery
used by ImmunoGen exclusively in the manufacturing of Preclinical Materials or
Clinical Materials.
 
1.46 “Derived” means obtained, developed, created, synthesized, designed,
derived or resulting from, based upon, containing, incorporating or otherwise
generated from (whether directly or indirectly, or in whole or in part).
 
1.47 “Designated Senior Officer” means, with respect to a Party, the senior
officer designated by such Party to have final decision-making authority over
Disputed Matters which, absent unusual circumstances, shall be the President or
Chief Executive Officer of such Party.
 
1.48 “Detail” means, with respect to a Co-Developed Product, an interactive,
live, face-to-face contact of a Representative within the Co-Development
Territory with a medical professional with prescribing authority or other
individuals or entities that have a significant impact or influence on
prescribing decisions, in an effort to increase physician prescribing
preferences of such Co-Developed Product for its approved uses within the
Co-Development Territory, which shall involve (a) a primary product presentation
(i.e., a Detail in which the Co-Developed Product is given an important
emphasis) or (b) a secondary product presentation (i.e., a non-primary product
presentation; provided, however, the emphasis is not less than that placed upon
other products presented), in each case as measured by generally accepted
industry standards. When used as a verb, “Detailing” means performing Details.
When used as an adjective, “Detailing” means of or related to performing
Details.
 
1.49 “Development” or “Develop” means, with respect to each Licensed Product,
all non-clinical and clinical activities required to obtain Regulatory Approval
of such Licensed
 

7
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Product in accordance with this Agreement on and after the Effective Date and up
to the obtaining of Commercialization Regulatory Approval of such Licensed
Product. For purposes of clarity, these activities include, without limitation,
the determination of the indication(s) for which each Licensed Product shall be
used, test method development and stability testing, regulatory toxicology and
pharmacology, formulation, process development, manufacturing, manufacturing
scale-up, development-stage manufacturing, statistical analysis and report
writing, and clinical trial design and operations. When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning.
 
1.50 “Development Plan” means the written plan describing the Development
activities to be carried out over each Contract Year to be prepared jointly by
the Parties and approved by the JDC in accordance with Section 4.1.1 for each
Licensed Product, broken down by Calendar Quarters, and which shall contain,
inter alia, (a) the specific Development objectives, projected milestones,
resource allocation requirements and activities to be performed over such
period; (b) the Party responsible for such activities; (c) a timeline for such
activities; (d) an estimate of the expected Development costs to be incurred
over such period; (e) the expected Regulatory Filings and Drug Approval
Applications to be required and prepared, and the expected timetable for making
such Regulatory Filing and Drug Approval Applications; and (f) the manufacturing
strategy, budget and proposed timelines for manufacturing scale-up, formulation,
filling and/or shipping for each such Licensed Product. The initial Development
Plan shall contain all activities until December 31, 2007. Each amendment and/or
update to the Development Plan shall be set forth in a written document jointly
prepared by the Parties and approved by the JDC, shall specifically state that
it is an amendment, modification or update to the Development Plan and shall be
attached to the minutes of the meeting of the JDC at which such amendment,
modification or update is approved by the JDC. Without limiting the nature or
frequency of any other amendments or updates of the Development Plan that may be
approved by the JDC, the Development Plan shall be updated at least once prior
to the end of each Contract Year to describe the Development activities to be
carried out by each Party during the next Contract Year pursuant to this
Agreement.
 
1.51 “Drug Approval Application” means, with respect to a Licensed Product in a
particular country or region, an application for Commercialization Regulatory
Approval for such Licensed Product in such country or region, including without
limitation: (a) an NDA or sNDA; (b) a counterpart of an NDA or sNDA in any
country or region in the Territory; and (c) all supplements and amendments to
any of the foregoing.
 
1.52 “Early Stage Co-Development Licensed Product” means any Licensed Product
that becomes a Co-Developed Product pursuant to the exercise by ImmunoGen of the
Early Stage Co-Development Option.
 
1.53 “Early Stage Co-Development Option” means any Co-Development Option that
may be exercised by ImmunoGen during the Early Stage Option Exercise Period.
 
1.54 “Early Stage Option Commencement Date” means, with respect to each Licensed
Product, the date of Completion of [***] [***] [***] [***] [***] [***] with
respect to that Licensed Product.
 

8
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.55 “ECB” means the European Central Bank.
 
1.56 “EMEA” means the European Medicines Evaluation Agency, or any successor
thereto, which coordinates the scientific review of human pharmaceutical
products under the centralized licensing procedures of the European Community.
 
1.57 “EU” means the European Union.
 
1.58 “Existing Agreements” means the Confidentiality Agreement by and between
the Parties dated as of [***] [***] [***] and the Material Transfer and
Evaluation Agreement by and between the Parties dated as of [***] [***] [***],
and the First Amendment thereto, dated as of [***] [***] [***].
 
1.59 “FDA” means the United States Food and Drug Administration or any successor
agency or authority thereto.
 
1.60 “FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
 
1.61 “Field” means all human therapeutic, prophylactic and diagnostic uses.
 
1.62 “First Commercial Sale” means, with respect to a Licensed Product in any
country in the Territory, the first sale, transfer or disposition for value, for
end use or for consumption of such Licensed Product to a Third Party in such
country.
 
1.63 “First Interim Analysis” means, with respect to a clinical trial, the date
on which the data from such clinical trial has undergone an interim analysis and
such interim analysis has been finalized by Biotest and received by ImmunoGen.
 
1.64 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder and (b) occurs by reason of any act of
God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident, or war, revolution, civil commotion, act of terrorism,
blockage or embargo, or any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or of any subdivision,
authority or representative of any such government.
 
1.65 “FTE” means a full time person dedicated to the Research Program and/or
dedicated to the Development of Licensed Products as described in any
Development Plan, or in the case of less than a full-time dedicated person, a
full-time, equivalent person year pro rata temporis, based on a total of at
least [***] hours or [***] [***] weeks per year of work, on or directly related
to the Research Program and/or dedicated to the Development of Licensed Products
as described in any Development Plan, measured, with respect to ImmunoGen, in
accordance with ImmunoGen’s time allocation practices from time to time or, with
respect to Biotest’s FTEs (if applicable), in accordance with Biotest's time
allocation practices from time to time. For purposes of clarity, FTEs shall not
include any sales representatives employed by a Party.
 

9
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.66 “FTE Cost” means, for any Calendar Quarter, the FTE Rate multiplied by the
applicable number of FTEs used during such Calendar Quarter.
 
1.67 “FTE Rate” means, in each case pro rata temporis, with respect to any
ImmunoGen Activities to be performed by ImmunoGen prior to its exercise of a
Co-Development Option (a) during the first Contract Year, the portion of [***]
[***] [***] [***] Dollars (US $[***]) corresponding to such part of the Calendar
Year that is covered by the first Contract Year; and, (b) during each Contract
Year thereafter, the result obtained by multiplying $[***] by the sum of (1+CPI)
where CPI is a fraction, the numerator of which is the difference between the
Consumer Price Index as of the last month of the immediately preceding Contract
Year and the Consumer Price Index as of the month immediately preceding the
Effective Date and the denominator of which is the Consumer Price Index as of
the month immediately preceding the Effective Date. For purposes of clarity, the
FTE rates applicable to ImmunoGen Activities and applicable to activities
undertaken by Biotest, both conducted after the exercise by ImmunoGen of the
Co-Development Option will be determined by the JFC.
 
1.68 “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
1.69 “GCP” means the then current Good Clinical Practice standards promulgated
or endorsed by the FDA or in the case of foreign jurisdictions, comparable
regulatory standards promulgated or endorsed by the applicable Regulatory
Authority, including those procedures expressed or implied in the Regulatory
Filings.
 
1.70 “GLP” means the then current Good Laboratory Practice standards promulgated
or endorsed by the FDA or in the case of foreign jurisdictions, comparable
regulatory standards promulgated or endorsed by the applicable Regulatory
Authority, e.g., the EMEA, including those procedures expressed or implied in
the Regulatory Filings.
 
1.71 “GMP” means the then current Good Manufacturing Practice standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, e.g., the EMEA, including those procedures expressed or
implied in the Regulatory Filings.
 
1.72 “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.
 
1.73 “ICC” means the International Chamber of Commerce.
 
1.74 “ImmunoGen Activities” means those activities associated with the Research
Program and/or associated with the Development of Licensed Products as described
in the Research Plan or any Development Plan that are, in either case, to be
undertaken by ImmunoGen.
 
1.75 “ImmunoGen Background Technology” means any Technology used by ImmunoGen,
or provided by ImmunoGen for use, in the Research Program and/or the Development
of Licensed Products that is useful in the Field and that is (a) Controlled by
ImmunoGen as of the Effective Date or (b) developed or conceived or first
reduced to practice
 

10
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
by employees of, or consultants to, ImmunoGen after the Effective Date other
than in the conduct of ImmunoGen Activities and without the use in any respect
of any Biotest Technology or Biotest Materials or any Program Inventions.
 
1.76 “ImmunoGen Co-Promotion Percentage” means fifty percent (50%) of the Annual
Net Income.
 
1.77 “ImmunoGen Decision” means the following decisions which, in the event of
deadlock, will be decided by an ImmunoGen member of the JSC: the selection of
Third Party manufacturers to manufacture Preclinical Materials and Clinical
Materials following the request by Biotest pursuant to Section 4.5.2(b).
 
1.78 “ImmunoGen Materials” means any Proprietary Materials Controlled by
ImmunoGen and used by ImmunoGen, or provided by ImmunoGen for use, in the
Research Program and/or the Development of Licensed Products. For purposes of
clarity, ImmunoGen Materials shall include all MAY Compounds and Linkers.
 
1.79 “ImmunoGen Patent Rights” means any Patent Rights that contain one or more
claims that cover ImmunoGen Technology. For purposes of clarity, ImmunoGen
Patent Rights include Licensed Patent Rights and ImmunoGen’s fifty percent (50%)
interest in the [***] Conjugate Patent Rights.
 
1.80 “ImmunoGen Program Technology” means any Program Invention conceived or
first reduced to practice by employees of, or consultants to, ImmunoGen, alone
or jointly with any Third Party, without the use in any respect of any Biotest
Technology, Biotest Materials or Joint Technology.
 
1.81 “ImmunoGen Technology” means, collectively, ImmunoGen Background Technology
and ImmunoGen Program Technology.
 
1.82 “Improvement” means any enhancement, improvement or modification to the
Licensed Technology or the Licensed Patent Rights.
 
1.83 “IND” means (a) an Investigational New Drug Application, as defined in the
FDCA and the regulations promulgated thereunder, or any successor application or
procedure required to initiate clinical testing of a Licensed Product in humans
in the United States; (b) a counterpart of an Investigational New Drug
Application that is required in any other country or region in the Territory
before beginning clinical testing of a Licensed Product in humans in such
country or region; and (c) all supplements and amendments to any of the
foregoing.
 
1.84 “Initiation” means, with respect to a human clinical trial, the first date
that a subject is dosed in such clinical trial.
 
1.85 “Joint Development Committee” or “JDC” means the Joint Development
Committee of ImmunoGen and Biotest representatives established pursuant to
Section 2.2 to oversee the conduct and progress of the Research Program and the
Development of Licensed Products.
 

11
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.86 “Joint Finance Committee” or “JFC” means the Joint Finance Committee of
ImmunoGen and Biotest representatives established pursuant to Section 2.4 to
oversee the allocation between the Parties of Co-Development Costs and Net
Income Payments with respect to Co-Developed Products.
 
1.87 “Joint Marketing Committee” or “JMC” means the committee of ImmunoGen and
Biotest representatives established pursuant to Section 2.5 to coordinate the
Commercialization activities of Co-Developed Products within the Co-Development
Territory.
 
1.88 “Joint Patent Rights” means Patent Rights that contain one or more claims
that cover Joint Technology. For purposes of clarity, Joint Patent Rights shall
not include [***] Conjugate Patent Rights.
 
1.89 “Joint Steering Committee” or “JSC” means the Joint Steering Committee of
ImmunoGen and Biotest representatives established pursuant to Section 2.1 to
oversee the overall conduct and progress of the Development and
Commercialization of Licensed Products.
 
1.90 “Joint Technology” means any Program Invention (a) conceived or first
reduced to practice jointly by employees of, or consultants to, Biotest and
employees of, or consultants to, ImmunoGen or (b) conceived or first reduced to
practice by employees of, or consultants to, one Party with the use in any
respect of any Technology, Patent Rights or Proprietary Materials of the other
Party.
 
1.91 “Late Stage Co-Development Licensed Product” means any Licensed Product
that becomes a Co-Developed Product pursuant to the exercise by ImmunoGen of the
Late Stage Co-Development Option.
 
1.92 “Late Stage Co-Development Option” means any Co-Development Option that may
be exercised by ImmunoGen during the Late Stage Option Exercise Period.
 
1.93 “Late Stage Option Commencement Date” means, with respect to each Licensed
Product, the date of Completion of [***] [***] [***] [***] [***] [***] for the
first indication in the first country where such clinical trials are performed
with respect to that Licensed Product.
 
1.94 “Licensed Patent Rights” means any Patent Rights that are Controlled by
ImmunoGen as of the Effective Date (including ImmunoGen Patent Rights and
ImmunoGen’s interest in Joint Patent Rights) to the extent necessary to use,
Develop, have Developed, make, have made, Commercialize and have Commercialized
any Licensed Product. For purposes of clarity, (a) all Licensed Patent Rights
existing as of the Effective Date are described on Schedule 2 attached hereto
and (b) any Patent Rights that become Controlled by ImmunoGen during the Term of
this Agreement that ImmunoGen reasonably believes are necessary and/or useful
for the research, Development and Commercialization of Licensed Products in the
Field (“New Patent Rights”) shall be presented to Biotest by ImmunoGen and
Biotest shall have the right to decide within sixty (60) days following the
presentation whether or not to add the New Patent Rights to Licensed Patent
Rights on Schedule 2. 
 

12
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.95 “Licensed Product” means any product that contains, is comprised of, or
otherwise Derived from, an Anti-[***] Antibody-MAY Conjugate.
 
1.96 “Licensed Product Trademark” means (a) any trademark or trade name, whether
or not registered, or any trademark application, renewal, extension or
modification thereto, in the Territory, or any trade dress and packaging, that
is applied to or used with Licensed Products by Biotest and (b) all goodwill
associated therewith, and any promotional materials relating thereto.
 
1.97 “Licensed Technology” means any ImmunoGen Technology or Joint Technology
that (a) relates to the MAY Compound and/or Linker portion of any Licensed
Product and (b) is necessary for Biotest to exercise the licenses granted to it
pursuant to Sections 8.1.1 and 8.2.1.
 
1.98 “Linker” means any chemical entity utilized to attach a MAY Compound to an
Anti-[***] Antibody, including but not limited to SMCC, SPP, SPDB, CPD,
PEG-containing chemical entities.
 
1.99 “MAA” means an application filed with the EMEA, or through the mutual
recognition procedures in the European Union, for Regulatory Approval to
Commercialize a Licensed Product as a medicinal product in the European Union,
or in any country or territory therein.
 
1.100 “Manufacturing Cost” means, with respect to any Preclinical Materials or
Clinical Materials manufactured by ImmunoGen, ImmunoGen’s fully-burdened costs
(including the costs associated with product testing and release activities) of
producing and packaging such Preclinical Materials or Clinical Materials,
including the sum of the following components: (a) direct costs, including (1)
materials directly used in producing and packaging such Preclinical Materials or
Clinical Materials and (2) with respect to any Preclinical Materials or Clinical
Materials obtained by ImmunoGen from a Third Party and supplied to Biotest
without modification, the amount paid by ImmunoGen to such Third Party for the
same; (b) manufacturing overhead costs attributable to the cost of goods under
the foregoing clause (a) (1), including manufacturing and quality labor and
manufacturing and quality supervisory services, operating and administrative
costs of the manufacturing and quality departments and occupancy costs which are
allocable to company departments based on space occupied or headcount or another
reasonable activity-based method; for the purpose of clarity, any cost
allocation shall be (i) in any case applied in accordance with GAAP, and (ii)
applied consistently by ImmunoGen in relation to all other Third Parties for
which ImmunoGen manufactures comparable materials; (c) any other reasonable and
customary Out-of-Pocket Costs borne by ImmunoGen for the testing, transport,
customs clearance, duty, insurance and/or storage of such Preclinical Materials
or Clinical Materials; and (d) ImmunoGen’s general and administrative costs,
including purchasing, human resources, payroll, information system and
accounting, which are directly attributable or reasonably allocable to company
departments based on space occupied or headcount. Manufacturing overhead costs
under the foregoing clause (b) and general and administrative costs under the
foregoing clause (d) are allocable to each batch of Preclinical Material and/or
Clinical Material produced based upon the [***] of [***], or any portion of a
[***], that a Manufacturing [***] is [***] for the [***] (including [***] [***]
and [***]) of Preclinical
 

13
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Materials or Clinical Materials, as the use may be, at ImmunoGen’s facilities.
Notwithstanding the foregoing, Manufacturing Cost shall not include the cost of
purchasing any Dedicated Equipment pursuant to Section 4.5.2(c).
 
1.101 “Manufacturing Plan” means, subject to 4.1.3, with respect to each
Licensed Product, the written plan for the manufacture of such Licensed Product
in the Territory prepared by the JDC or the JMC which shall include, without
limitation, expected manufacturing scale-up, formulation, and filling activities
to be conducted for each Licensed Product as well as a budget and proposed
timelines for such activities, as such plan may be amended or updated.
 
1.102 “Material Use” means, with respect to Shared Clinical Trial Data, (a) the
inclusion of such Shared Clinical Data in a core report of an NDA filed by a
Party (as evidenced by (i) the use of a bridging study to utilize such Shared
Clinical Data, (ii) the elimination for the need to [***] such Shared Clinical
Data through a clinical trial within such Party's respective geographic
territory, or (iii) such other reference use of such Shared Clinical Data
consistent with clauses (i)-(ii) above), or (b) the use of such Shared Clinical
Data by a Party in a manner substantially similar to that contained in a full
Clinical Study Report (CSR), as described in ICH Harmonized Guideline E3
(Structure and Content of Clinical Study Reports), and including the appendices
specified in Section 16 of such guideline that are applicable to such Party’s
NDA. For purposes of clarity, it shall not be deemed to be a Material Use of
clinical data if such clinical data is used only to support an NDA filing.
 
1.103 “MAY Compound” means any and all maytansinoid compounds and any and all
derivatives of any such maytansinoid compounds, to the extent, in any case,
Controlled by ImmunoGen, including without limitation, (a)
N2′-deacetyl-N2′-(c-mercapto-1 oxopropyl)-maytansine (CAS No. 139504-50-0)
commonly referred to as DM1); (b)
N2′-deacetyl-N2′-(4-mercapto-1-oxopentyl)-maytansine (commonly referred as DM3);
and (c) N2′-deacetyl-N2′-(4-mercapto-4-methyl-1-oxopentyl)-maytansine (commonly
referred as DM4).
 
1.104 “NDA” means a New Drug Application, as defined in the FDCA and applicable
regulations promulgated thereunder, or any successor application or procedure
required to sell a Licensed Product in the United States.
 
1.105 “Net Sales” means the gross amount billed or invoiced by a Party (a
“Selling Party”) or any of its Affiliates or Sublicensees to Third Parties
throughout the Territory for sales or other dispositions or transfers for value
of Licensed Products (including, without limitation, Third Party distributors
and wholesalers), less (a) allowances for normal and customary trade, quantity
and cash discounts actually allowed and taken, (b) transportation, insurance and
postage charges, if prepaid by such Selling Party or any Affiliate of such
Selling Party and included on any such party’s bill or invoice as a separate
item, (c) credits, rebates, returns (including, without limitation, wholesaler
and retailer returns) pursuant to agreements (including, without limitation,
managed care agreements) or government regulations, to the extent actually
allowed, and (d) sales, use and other consumption taxes, including VAT,
similarly incurred to the extent stated on the invoice as a separate item. In
addition, Net Sales are subject to the following:
 
(i) If such Selling Party or any of its Affiliates or Sublicensees effects a
sale, disposition or other transfer of a Licensed Product to a customer in a
particular country other
 

14
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
than on customary commercial terms or as part of a package of Licensed Products
and services, the Net Sales of such Licensed Product to such customer shall be
deemed to be the “fair market value” of such Licensed Product. For purposes of
this subsection (i), “fair market value” shall mean the value that would have
been derived had such Licensed Product been sold as a separate Licensed Product
to another customer in the country concerned on customary commercial terms.
 
(ii) In the case of pharmacy incentive programs, hospital performance incentive
program chargebacks, disease management programs, similar programs or discounts
on “bundles” that include Licensed Products, all discounts and the like shall be
allocated among the products in such bundles on the basis on which such
discounts and the like were actually granted or, if such basis cannot be
determined, in proportion to the respective list prices of such products.
 
(iii) For purposes of clarity, the use of any Licensed Product in clinical
trials, pre-clinical studies or other research or development activities, shall
not give rise to any Net Sales. In addition, use of any Licensed Product in a
compassionate use program shall not give rise to any deemed sale for purposes of
this definition unless such Selling Party or its Affiliates or Sublicensees
bills such program for such Licensed Product at a price which exceeds [***]
[***] [***] percent ([***]%) of such Selling Party’s fully-burdened cost to
supply such Licensed Product.
 
1.106 “Out-of-Pocket Costs” means the reasonable, direct, documented and
specifically identifiable expenses paid by a Party to any Third Party.
 
1.107 “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, reexaminations
and extensions thereof, and all foreign counterparts of any of the foregoing.
 
1.108 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.
 
1.109 “Phase I Clinical Trial” means a human clinical trial conducted in a
country or countries that generally provides, with respect to that country, for
the first introduction into humans of a Licensed Product with the purpose of
assessing its safety, tolerability, toxicity, metabolism, absorption,
elimination or other pharmacological action as more fully defined in 21 C.F.R.
312.21(a).
 
1.110 “Phase II Clinical Trial” means a human clinical trial conducted in a
country or countries in patients with a particular disease or condition with the
purpose of further assessing safety and tolerability of a Licensed Product and
providing an indication of its efficacy for such disease or condition, as more
fully defined in 21 C.F.R. 312.21(b). 
 

15
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.111 Phase IIb Clinical Trial” means, as to a particular Licensed Product and
indication, the portion of a Phase II Clinical Trial designed to generate
sufficient data (if successful) to commence a Phase III Clinical Trial of such
Licensed Product for such indication.
 
1.112 “Phase III Clinical Trial” means a pivotal human clinical trial conducted
in a country or countries in patients with a particular disease or condition
with the purpose of establishing the safety and tolerability of a Licensed
Product and confirming or establishing its efficacy for such disease or
condition as a basis for obtaining Regulatory Approval of such Licensed Product,
as more fully defined in 21 C.F.R. 312.21(c). 
 
1.113 “Pivotal MAY Compound Process Development Costs” means the reasonable
costs incurred by ImmunoGen after the Effective Date (both before and after the
exercise of the Co-Development Option) in the conduct of process development
activities for pivotal MAY Compounds, provided that such costs (i) are related
to activities described in the Pivotal MAY Compound Process Development Plan,
and (ii) have been approved by the Biotest members on the JDC, which approval
shall not be unreasonably withheld, conditioned or delayed, provided that
withholding, conditioning or delaying of the approval by Biotest for cost
reasons would not be deemed to be unreasonable.
 
1.114 “Pivotal MAY Compound Process Development Percentage” means a portion of
the Pivotal MAY Compound Process Development Costs calculated by dividing the
aggregate amount of Pivotal MAY Compound Process Development Costs incurred by
ImmunoGen by the [***] [***] [***], [***] [***] [***] [***], at the date the
allocation of such Pivotal MAY Compound Process Development Costs is being
determined, [***] [***] [***] or [***] that [***] [***] [***] that are used in
[***] [***] [***] or [***] [***] and [***] and are [***] using the [***]
developed in the conduct of such pivotal process development activities. 
 
1.115 “Preclinical Materials” means any MAY Compound, Linker and/or Licensed
Product supplied by ImmunoGen to Biotest in accordance with Section 4.5.2(b)(ii)
for the purpose of conducting preclinical testing with respect to a Licensed
Product. For the purpose of clarity, Preclinical Material shall not include
unconjugated Antibody.
 
1.116 “Program Invention” means any Technology (including, without limitation,
any new and useful process, method of manufacture or composition of matter) that
is conceived or first reduced to practice (actively or constructively) in the
conduct of the Research Program and/or the Development of Licensed Products.
 
1.117 “Proprietary Materials” means tangible chemical, biological or physical
materials that are furnished by or on behalf of one Party to the other Party in
connection with this Agreement, whether or not specifically designated as
proprietary by the transferring Party.
 
1.118 “Regulatory Approval” means, with respect to any country or region in the
Territory, any approval (including, without limitation, any pricing approval),
product and establishment license, registration or authorization of any
Regulatory Authority required for the manufacture, use, storage, importation,
export, transport, clinical testing or sale of a Licensed Product for use in the
Field in such country or region.

16
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.119 “Regulatory Authority” means the FDA or any counterpart of the FDA outside
the United States, or other national, supra-national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity with authority over the distribution, importation, exportation,
manufacture, production, use, storage, transport, clinical testing or sale of a
Licensed Product.


1.120 “Regulatory Filings” means, collectively, (a) all INDs, NDAs,
establishment license applications, drug master files, applications for
designation of a Licensed Product as an “Orphan Product(s)” under the Orphan
Drug Act, for “Fast Track” status under Section 506 of the FDCA (21 U.S.C. §
356) or for a Special Protocol Assessment under Section 505(b)(4)(B) and (C) of
the FDCA (21 U.S.C. § 355(b)(4)(B)) or all other similar filings (including,
without limitation, any counterparts of any of the foregoing in any country
region in the Territory, e.g. a CTN) as may be required by any Regulatory
Authority for the Development or Commercialization of a Licensed Product; (b)
all supplements and amendments to any of the foregoing; and (c) all data
contained in, and correspondence relating to, any of the foregoing.


1.121 “Research Materials” means any MAY Compound, Linker and/or Licensed
Product supplied by ImmunoGen to Biotest in accordance with Section 3.3(b)(ii)
for the purpose of conducting research activities under the Research Program
with respect to a Licensed Product.


1.122 “Research Plan” means the written plan describing the research activities
to be carried out by each Party during each Contract Year during the Research
Program term in conducting the Research Program pursuant to this Agreement, as
such written plan may be amended, modified or updated. Such Research Plan shall
also comprise, inter alia, (a) the specific objectives, projected milestones,
resource allocation requirements and activities to be performed over such
period; (b) the Party responsible for such activities; (c) a timeline for such
activities; and (d) the estimated FTEs covering ImmunoGen Activities associated
with the Research Program. The initial Research Plan shall be prepared jointly
by the Parties at the latest fourteen (14) days from the Effective Date and
shall describe the research activities (including basic process development) to
be carried out by each Party during the first Contract Year and shall, in
combination with the initial Development Plan, contain all activities until
December 31st, 2007. Each amendment, modification and update to the Research
Plan shall be set forth in a written document prepared by, or at the direction
of, the JDC and approved by the JDC, shall specifically state that it is an
amendment, modification or update to the Research Plan and shall be attached to
the minutes of the meeting of the JDC at which such amendment, modification or
update was approved by the JDC. Without limiting the nature or frequency of any
other amendments, modifications or updates of the Research Plan that may be
approved by the JDC, the Research Plan shall be updated at least once prior to
the end of each Contract Year to describe the research activities to be carried
out by each Party during the next Contract Year during the Research Program term
in conducting the Research Program pursuant to this Agreement.
 
1.123 “Research Program” means the collaborative research program commencing on
the Effective Date and conducted by the Parties pursuant to Section 3 and the
Research Plan.

17
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.124 “Royalty-Bearing Product” means (a) any Biotest Product and (b) any
Co-Developed Product to the extent sold outside of the Co-Development Territory.


1.125 “Royalty-Bearing Territory” means (a) with respect to Co-Developed
Products, all countries within the Biotest Territory and (b) with respect to
Biotest Products, all countries within the Territory.


1.126 “Royalty Term” means, with respect to each Royalty-Bearing Product in each
country in the Royalty-Bearing Territory, the period beginning on the date of
First Commercial Sale of such Royalty-Bearing Product in such country and
continuing on a country-by-country basis until the later of (a) the expiration
of the last to expire Valid Claim in such country that covers such
Royalty-Bearing Product or its use, method of delivery or manufacture or (b)
twelve (12) years from the date of the First Commercial Sale of such
Royalty-Bearing Product in such country.


1.127 "Serious Adverse Event" means an Adverse Event occurring at any dose of a
drug that (a) results in death or poses a threat to life; (b) requires or
prolongs hospitalization; (c) results in a persistent and/or significant
disability or incapacity; (d) is medically significant; or (e) results in a
congenital anomaly or birth defect.
 
1.128 “Shared Clinical Trial” means (a) any non-U.S. clinical trial conducted by
or on behalf of a Party outside the Co-Development Territory, the results of
which are included in the Regulatory Filings for a Co-Developed Product in the
Co-Development Territory and therefore [***] conducting a similar clinical trial
for Regulatory Filings for a Co-Developed Product in the Co-Development
Territory; and (b) any clinical trial conducted by or on behalf of the Parties
for a Co-Developed Product in the Co-Development Territory, the results of which
are included in the Regulatory Filings outside the Co-Development Territory and
therefore [***] conducting a similar clinical trial outside the Co-Development
Territory.
 
1.129 “Shared Clinical Trial Costs” means the aggregate amount of Out-of-Pocket
Costs and internal costs incurred by either Party (or for its account by an
Affiliate or a Third Party) that are specifically attributable to the conduct of
a Shared Clinical Trial.
 
1.130 “Shared Clinical Trial Cost-Sharing Percentage”means, with respect to any
Shared Clinical Trial, (a) if Biotest uses the results of such Shared Clinical
Trial according to 1.128(b), and such Shared Clinical Trial enables Biotest to
[***] conducting a similar clinical trial outside the Co-Development Territory,
[***] percent ([***]%) for Biotest and [***] percent ([***]%) for ImmunoGen; and
(b) if ImmunoGen and Biotest jointly use the results of such Shared Clinical
Trial according to 1.128(a), and such Shared Clinical Trial enables ImmunoGen
and Biotest to [***] conducting a similar clinical trial in the Co-Development
Territory, [***] percent ([***]%) for ImmunoGen and [***] percent ([***]%) for
Biotest. If data is only supportive then no adjustment of the 50:50 cost sharing
will be necessary.
 
1.131 “Shared Clinical Trial Data” means all data, results and information
produced in the conduct of a Shared Clinical Trial.

18
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



1.132 “sNDA” means a Supplemental New Drug Application, as defined in the FDCA
and applicable regulations promulgated thereunder.
 
1.133 “Sublicensee” means any Third Party (other than an Affiliate) to which
Biotest grants a sublicense in accordance with Section 8.3.


1.134 “Technology” means, collectively, all ideas, inventions, discoveries,
improvements, trade secrets and proprietary methods, whether or not patentable,
including without limitation: (a) methods of production or use of, and
structural and functional information pertaining to, chemical and/or biological
compounds and (b) data, formulae, designs, specifications, formulations,
processes, process information, techniques, know-how and results (including any
negative results), pre-clinical information, clinical information, and any and
all proprietary biological, chemical, pharmacological, toxicological,
pre-clinical, clinical, assay, control and manufacturing data and materials.


1.135 “Territory” means all countries of the world.


1.136 “Third Party” means any party other than Biotest and ImmunoGen and their
respective Affiliates.


1.137 “Third Party Required Payments” means all royalty payments paid to any
Third Party in any country in the Co-Development Territory in order to obtain a
license to an issued patent or patents in the absence of which the portion of
the Co-Developed Product consisting of the Licensed Technology or Licensed
Patent Rights would not legally be developed, manufactured or sold in such
country.


1.138 “Unanimous Decision” means any of the following decisions requiring the
unanimous approval of all members of the JSC, the JDC and/or the JMC, as the
case may be: (a) any determination as to whether a milestone has been achieved
under Section 6.3.1 of this Agreement for which a milestone payment is payable;
(b) any decision that relates to the Co-Development or Co-Promotion of a
Co-Developed Product (including without limitation any decision with respect to
the manufacture of such Co-Developed Product within the Co-Development
Territory) in the Co-Development Territory; (c) any decision that results, or
would reasonably be expected to result, in an increase in the amount of
Co-Development Costs payable by a Party pursuant to Section 5.1 of more
than [***] [***] percent ([***]%) in any Calendar Year as compared to the amount
of Co-Development Costs forecasted in the then current Co-Development Plan for
that Calendar Year for any reason (including, without limitation, as a result of
a change in the number of patients, number of sites, duration of the study or
the number of studies); (d) the initial allocation of Detailing responsibilities
between the Parties with respect to a Co-Developed Product; (e) any disputed
matter which, in accordance with the terms of this Agreement, is referred to the
JSC by the JDC, the JFC or the JMC; and (f) with respect to each Licensed
Product that is a Co-Developed Product, the determination of the indication(s)
for which such Co-Developed Product shall be used in the Co-Development
Territory.


1.139 “Valid Claim” means any claim of an issued unexpired patent or a pending
patent application within the Licensed Patent Rights that (a) has not been
finally cancelled, withdrawn, abandoned or rejected by ImmunoGen and/or any
administrative agency or other

19
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
body of competent jurisdiction, (b) has not been revoked, held invalid, or
declared unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference proceeding; provided,
however, that (i) a claim contained in a pending patent application shall, if
and to the extent such claim is not issued on or before [***] ([***]) years from
the date of filing of the subject application, shall cease to constitute a Valid
Claim and (ii) if a claim that ceases to be a Valid Claim by reason of
subsection (i) above subsequently issues, such claim shall once again be deemed
to be a Valid Claim for purposes of this Agreement.


Additional Definitions. In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:
       



Definition
 
Section
Additional Co-Promotion Activities
 
5.5
Adjusted Co-Promotion Percentage
 
5.5
Advertising
 
Schedule 1
Alliance Manager
 
2.3.1
Annual Net Income
 
Schedule 1
Arbitration Matter
 
14.1
Biotest Indemnitees
 
13.1
Briefing Document
 
4.5.4(a)
Claims
 
13.1
Commercialization Expense
 
Schedule 1
Co-Development Option Exercise Fee
 
5.1.1(c)
Co-Development Option
 
5.1.1(a)
Co-Promotion Agreement
 
5.5.2
Cost of Goods
 
Schedule 1
Disputed Matter
 
2.1.6
Early Stage Option Exercise Period
 
5.1.1(a)
FAMC
 
Schedule 1
General Public Relations
 
Schedule 1
ImmunoGen Indemnitees
 
13.2
Indemnified Party
 
13.3
Indemnifying Party
 
13.3
Infringement
 
10.2.1(a)
Infringement Notice
 
10.2.1(a)
Late Stage Option Exercise Period
 
5.1.1(a)
Losses
 
13.1
Sales and Marketing Expense
 
Schedule 1
Net Income
 
Schedule 1
Net Income Payments
 
6.4.2
Patent Coordinator
 
9.2
Personnel Costs
 
Schedule 1
Pivotal MAY Compound Process Development Plan
 
4.1.1
recipient Party
 
3.8

 
20
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------





Representative
 
Schedule 1
ROFN Notice
 
5.5.4
ROFN Response
 
5.5.4
Sales and Marketing Expense
 
Schedule 1
Second Sublicense Decision Date
 
5.5.1(a)(ii)
Selling Party
 
1.105
Supply Agreement
 
4.5.2(b)(iii)
Term
 
11.1
Termination Costs
 
11.3.4
Third Party Payments
 
6.4.1(c)
transferring Party
 
3.8


 
2. ADMINISTRATION OF THE COLLABORATION
 

 
2.1
Joint Steering Committee. 

 
2.1.1 Establishment. ImmunoGen and Biotest hereby establish the Joint Steering
Committee. The JSC shall have and perform the responsibilities set forth in
Section 2.1.4.
 
2.1.2 Membership. Each of ImmunoGen and Biotest shall designate an equal (not
less than two (2)) number of representatives to the JSC (which may be employees
of, or consultants to, such Party). Unless otherwise agreed by the Parties, one
of Biotest’s representatives shall be designated as the Chairman of the JSC.
Each Party shall have the right at any time to substitute individuals, on a
permanent or temporary basis, for any of its previously designated
representatives to the JSC by giving written notice to the other Party.
 
2.1.3 Meetings.


(a) Schedule of Meetings; Agenda. The JSC shall establish a schedule of times
for regular meetings, taking into account, without limitation, the planning
needs of the Research Program and the responsibilities of the JSC. In addition,
special meetings may be convened by any member of the JSC upon thirty (30) days
(or, if such meeting is proposed to be conducted by teleconference, upon ten
(10) days) written notice to the other members; provided that (i) notice of any
such special meeting may be waived at any time, either before or after such
meeting and (ii) attendance of any member at a special meeting shall constitute
a valid waiver of notice from such member. Regular and special meetings of the
JSC may be held in person or by teleconference or videoconference; provided that
meetings held in person shall alternate between the respective offices of the
Parties in Cambridge, Massachusetts and Dreieich, Germany or such other
locations mutually agreeable to the JSC members. The Chairman shall have the
responsibility for preparing and circulating to each JSC member an agenda for
each JSC meeting not later than one (1) week prior to such meeting.
 
(b) Quorum; Voting; Decisions. At each JSC meeting, (i) the presence in person
of at least one (1) member designated by each Party shall constitute a quorum
and (ii) each member who is present shall have one vote on all matters before
the JSC at such meeting. All decisions of the JSC, other than Unanimous
Decisions, Biotest Decisions and ImmunoGen Decisions, shall be made by majority
vote; provided, that, any member designated by a Party shall have the right to
cast the votes of any of such Party’s members on the JSC who are absent
 

21
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
from the meeting. Alternatively, the JSC may act by written consent signed by at
least one (1) member designated by each Party. All decisions of the JSC that
involve Unanimous Decisions shall be made by vote of all members of the JSC.
Whenever any action by the JSC is called for hereunder during a time period in
which the JSC is not scheduled to meet, the Chairman shall cause the JSC to take
the action in the requested time period by calling a special meeting or by
circulating a written consent. Representatives of each Party or of its
Affiliates who are not members of the JSC (including, without limitation, the
Patent Coordinators) may attend JSC meetings as non-voting observers. In the
event that the JSC is unable to resolve any matter before it, such matter shall
be resolved in accordance with Section 2.1.6.
 
(c) Minutes. The JSC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the JSC within a
reasonable time after the meeting, not to exceed ten (10) business days, and the
Parties shall alternate responsibility for the preparation and circulation of
draft minutes. Each member of the JSC shall have the opportunity to provide
comments on the draft minutes. Draft minutes shall be approved, disapproved and
revised as soon as practicable. Upon approval, final minutes of each meeting
shall be circulated to the members of the JSC by the Chairman.
 
(d) Expenses. ImmunoGen and Biotest shall each bear all expenses of their
respective JSC representatives related to their participation on the JSC and
attendance at JSC meetings.
 
2.1.4 Responsibilities. Without limiting the generality of the foregoing, the
JSC shall have the following responsibilities:
 
(a) overseeing the JDC’s performance of its responsibilities, the JFC’s
performance of its responsibilities and the JMC’s performance of its
responsibilities;
 
(b) reviewing data, reports or other information submitted to it by the JDC, JMC
and JFC from time to time;
 
(c) resolving all JDC, JMC or JFC matters that are referred to the JSC for
resolution;
 
(d) making such other decisions as may be delegated to the JSC pursuant to this
Agreement or by mutual written agreement of the Parties after the Effective
Date; and
 
(e) the JSC will meet in accordance with Section 2.1.3 for the purpose of (i)
serving as a forum for Biotest and/or ImmunoGen, as applicable, to update each
other as to Development and Commercialization progress with respect to Licensed
Products, including monitoring the progress of the Development of each Licensed
Product in accordance with the Development Plan and the Commercialization of
each Co-Developed Product in accordance with the applicable Co-Development
Marketing and Sales Plan and reviewing each annual update to each Co-Development
Marketing and Sales Plan; and (ii) resolving any matters that require a
Unanimous Decision. At each such meeting of the JSC the members of Biotest on
the JSC shall provide an update as to Biotest’s general strategy for the
Development and Commercialization of each Licensed Product in the Field to the
extent applicable. In the event ImmunoGen exercises a Co-Development Option, the
members of Biotest and ImmunoGen on the JSC shall provide (i) an
 

22
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
update as to the Co-Promotion strategy for the Development and Commercialization
of each Co-Developed Product in the Field set forth in the Co-Development Plan
and/or Co-Development Marketing and Sales Plan (ii) an update concerning the
anticipated timelines on a region-by-region basis for the Development of each
Co-Developed Product and Regulatory Filings with respect thereto in the Field in
the Territory, (iii) an update concerning the anticipated timelines on a
region-by-region basis for the commercial launch of each Co-Developed Product
and (iv) sales forecast guidance for each Co-Developed Product in the Field in
the Territory; provided, that, in proving such update, the members of Biotest on
the JSC shall be entitled to omit discussion of Confidential Information of
Biotest that Biotest reasonably determines to be materially sensitive. If there
is a material change in such timelines or guidance after any such meeting,
Biotest will endeavor to notify ImmunoGen thereof through the convenience of a
special meeting of the JSC.
 
2.1.5 Interests of the Parties. Notwithstanding any other provisions of this
Agreement, all decisions made and all actions taken by the JSC shall be made or
taken in the best interest of the Collaboration.
 
2.1.6 Dispute Resolution. The JSC members shall use reasonable efforts to reach
agreement on any and all matters. In the event that, despite such reasonable
efforts, agreement on a particular matter cannot be reached by the JSC within
ten (10) days after the JSC first meets to consider such matter or such later
date as may be mutually agreed to by the Parties (each such matter, a “Disputed
Matter”), then, if the Disputed Matter does not involve a Unanimous Decision, a
Biotest Decision or an ImmunoGen Decision, the Chairman of the JSC shall have
the right to make the final decision on such Disputed Matter, but shall only
exercise such right in good faith after full consideration of the positions of
both Parties. Notwithstanding the foregoing, (a) if the Disputed Matter involves
an ImmunoGen Decision, one of the ImmunoGen members of the JSC shall have the
right to make the final decision on such Disputed Matter, but shall only
exercise such right in good faith after full consideration of the positions of
both Parties, (b) if the Disputed Matter involves a Biotest Decision, one of the
Biotest members of the JSC shall have the right to make the final decision on
such Disputed Matter, but shall only exercise such right in good faith after
full consideration of the positions of both Parties, and (c) if the Disputed
Matter involves a Unanimous Decision, the Disputed Matter shall be referred to
the Designated Senior Officer of each Party, who shall promptly initiate
discussions in good faith to resolve the Disputed Matter. If the Disputed Matter
is not resolved by such Designated Senior Officers within the first to occur of
(i) ten (10) days after the date the Designated Senior Officers first met to
consider such Disputed Matter or such later date as may be mutually agreed to by
the Parties or (ii) thirty (30) days after the date the JSC first met to
consider such Disputed Matter or such later date as may be mutually acceptable
to the Parties, the Disputed Matter shall be resolved in accordance with Section
14.1. In addition, if the Disputed Matter involves determining whether a patent
application should be filed with respect to a Program Invention and/or the
jurisdictions in which it will be filed, subject to Section 10.1.4, the Party
whose Program Invention is involved shall have the right to make the final
decision on such Disputed Matter.
 



 
2.2
Joint Development Committee. 

 

23
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


        
2.2.1 Establishment. The JDC shall be established as soon as practicable
following the execution of the Agreement by ImmunoGen and Biotest but in any
case within fourteen (14) days following the Effective Date. The JDC shall have
and perform the responsibilities set forth in Section 2.2.4.
 
2.2.2 Membership. Each of ImmunoGen and Biotest shall designate an equal (not
less than two (2)) number of representatives to the JDC (which may be employees
of, or consultants to, such Party). Unless otherwise agreed by the Parties, one
of Biotest’s representatives shall be designated by Biotest as the Chairman of
the JDC. Each Party shall have the right at any time to substitute individuals,
on a permanent or temporary basis, for any of its previously designated
representatives to the JDC by giving written notice to the other Party.
 
2.2.3 Meetings.


(a) Schedule of Meetings; Agenda. The JDC shall establish a schedule of times
for regular quarterly meetings, taking into account, without limitation, the
planning needs of the Research Program and the responsibilities of the JDC. In
addition, special meetings may be convened by any member of the JDC upon thirty
(30) days (or, if such meeting is proposed to be conducted by teleconference,
upon ten (10) days) written notice to the other members; provided that (i)
notice of any such special meeting may be waived at any time, either before or
after such meeting and (ii) attendance of any member at a special meeting shall
constitute a valid waiver of notice from such member. In no event shall the JDC
meet less frequently than four (4) times in each Calendar Year. Regular and
special meetings of the JDC may be held in person or by teleconference or
videoconference; provided that meetings held in person shall alternate between
the respective offices of the Parties in Cambridge, Massachusetts and Dreieich,
Germany or such other locations mutually agreeable to the JDC members. The
Chairman shall have the responsibility for preparing and circulating to each JDC
member an agenda for each JDC meeting not later than one (1) week prior to such
meeting.
 
(b) Quorum; Voting; Decisions. At each JDC meeting, (i) the presence in person
of at least one (1) member designated by each Party shall constitute a quorum
and (ii) each member who is present shall have one vote on all matters before
the JDC at such meeting. All decisions of the JDC, other than Unanimous
Decisions, Biotest Decisions and ImmunoGen Decisions, shall be made by majority
vote; provided, that, any member designated by a Party shall have the right to
cast the votes of any of such Party’s members on the JDC who are absent from the
meeting. Alternatively, the JDC may act by written consent signed by at least
one (1) member designated by each Party. All decisions of the JDC that involve
Unanimous Decisions shall be made by vote of all members of the JDC. Whenever
any action by the JDC is called for hereunder during a time period in which the
JDC is not scheduled to meet, the Chairman shall cause the JDC to take the
action in the requested time period by calling a special meeting or by
circulating a written consent. Representatives of each Party or of its
Affiliates who are not members of the JDC (including, without limitation, the
Patent Coordinators) may attend JDC meetings as non-voting observers. In the
event that the JDC is unable to resolve any matter before it, such matter shall
be resolved in accordance with Section 2.2.6.
 

24
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



(c) Minutes. The JDC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the JDC within a
reasonable time after the meeting, not to exceed [***] ([***]) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes. Each member of the JDC shall have the opportunity
to provide comments on the draft minutes. Draft minutes shall be approved,
disapproved and revised as necessary at the next JDC meeting. Upon approval,
final minutes of each meeting shall be circulated to the members of the JDC by
the Chairman.
 
(d) Expenses. ImmunoGen and Biotest shall each bear all expenses of their
respective JDC representatives related to their participation on the JDC and
attendance at JDC meetings.
 
2.2.4 Responsibilities. The JDC shall be responsible for overseeing the conduct
and progress of the Research Program and the Development of Licensed Products.
Without limiting the generality of the foregoing, during the Research Program
term, the JDC shall have the following responsibilities:
 
(a) making proposals with respect to and directing the preparation by the
Parties of, the Research Plan, the Development Plan and the Co-Development Plan;
and discussing and determining whether and which new indications in which
territories shall be pursued under each Development Plan and/or Co-Development
Plan;
 
(b) in consultation with the Patent Coordinators, determining the patent
applications to be filed with respect to Program Inventions;
 
(c) monitoring the progress under the Research Plan, the Development Plan, the
Pivotal MAY Compound Process Development Plan and the Co-Development Plan and of
each Party’s activities thereunder;
 
(d) providing a forum for consensual decision making with respect to the
Research Program and the Development Plan and the Co-Development Plan;
 
(e) reviewing and circulating to the Parties data, reports or other information
submitted by either Party with respect to work conducted under the Research
Program and the Development Plan and the Co-Development Plan;
 
(f) providing a forum for the exchange of ImmunoGen Technology necessary for a
Third Party to manufacture Preclinical Materials and Clinical Materials under
this Agreement;
 
(g) making such other decisions as may be delegated to the JDC pursuant to this
Agreement or by mutual written agreement of the Parties after the Effective
Date; and
 
(h) to the extent reasonably necessary, reviewing invoices issued by ImmunoGen
to Biotest for work performed in the conduct of ImmunoGen Activities, such
review may result in an approval or a credit note, as applicable.
 

25
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
2.2.5 Interests of the Parties. Notwithstanding any other provisions of this
Agreement, all decisions made and all actions taken by the JDC shall be made or
taken in the best interest of the Collaboration.
 
2.2.6 Dispute Resolution. The JDC members shall use reasonable efforts to reach
agreement on any and all matters. The JDC shall be operated by consensus;
provided, that, prior to ImmunoGen’s exercise of a Co-Development Option in the
event that, despite such reasonable efforts, agreement on a particular matter
cannot be reached by the JDC, the judgment of the Biotest Chairman shall be
determinative. Provided that ImmunoGen has exercised a Co-Development Option, in
the event that, despite such reasonable efforts, agreement on a particular
matter regarding the Co-Developed Product in the Co-Development Territory cannot
be reached by the JDC within ten (10) days after the JDC first meets to consider
such matter, then the matter shall be referred to the JSC for resolution
pursuant to Section 2.1.6. With respect to the Development of Biotest Products
in the Territory and/or Co-Developed Products outside the Co-Development
Territory, the judgment of the Biotest Chairman shall be determinative.
 
 

 
2.3
Alliance Managers. 

 
2.3.1 Appointment. Each Party shall appoint a person who shall oversee contact
between the Parties for all matters related to the research and Development of
Licensed Products between meetings of the JDC and the JSC (each, an “Alliance
Manager”). The Alliance Managers shall have the right to attend all meetings of
the JSC, JDC, the JFC and the JMC, as the case may be, as non-voting
participants and may bring to the attention of the JSC, JDC, the JFC and the
JMC, as the case may be, any matters or issues either of them reasonably
believes should be discussed and shall have such other responsibilities as the
Parties may mutually agree in writing. Each Party may replace its Alliance
Manager at any time by notice in writing to the other Party.
 
2.3.2 Responsibilities. The Alliance Managers shall have the responsibility of
creating and maintaining a constructive work environment within the JSC, JDC,
the JFC and the JMC, as the case may be, and between the Parties for all matters
related to the Collaboration. Without limiting the generality of the foregoing,
such Alliance Managers shall:
 
(a) identify and bring to the attention of the JSC, as applicable, any disputes
arising between the Parties related to the Collaboration in a timely manner,
including without limitation any asserted occurrence of a material breach by a
Party, and function as the point of first referral in the resolution of each
dispute;
 
(b) provide a single point of communication for seeking consensus within the
Parties’ respective organizations and between the Parties with respect to the
Collaboration;
 
(c) plan and coordinate cooperative efforts and internal and external
communications between the Parties with respect to the Collaboration; and
 

26
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



(d) take such steps as may be required to ensure that meetings of the JSC, JDC,
the JFC and the JMC, as the case may be, occur as set forth in the Agreement,
that procedures are followed with respect to such meetings (including, without
limitation, the giving of proper notice and the preparation and approval of
minutes) and that relevant action items resulting from such meetings are
appropriately carried out or otherwise addressed.
 

 
2.4
Joint Finance Committee. 

 
2.4.1 Establishment. As soon as practicable following the exercise by ImmunoGen
of a Co-Development Option with respect to a Co-Developed Product in accordance
with Section 5.1.1, ImmunoGen and Biotest will establish the Joint Finance
Committee. The JFC shall have and perform the responsibilities set forth in
Section 2.4.4.
 
2.4.2 Membership. Each Party shall designate, in its sole discretion, up to two
(2) members to the JFC (which member may be an employee of, or consultant to,
such Party). Each Party shall have the right at any time to substitute any
individual, on a permanent or temporary basis, for its previously designated
representative to the JFC by giving written notice to the other Party.
 
2.4.3 Meetings.
 
  (a) Schedule of Meetings. The JFC shall establish a schedule of times for
regular meetings, taking into account, without limitation, the need to review
Co-Development Costs incurred by the Parties and the Net Income received with
respect to Co-Developed Products. Meetings of the JFC may be held in person or
by teleconference or videoconference; provided that meetings held in person
shall alternate between the respective offices of the Parties.
 
(b) Voting; Decisions. At each JFC meeting, (i) the presence in person of at
least one (1) member designated by each Party shall constitute a quorum and (ii)
each member who is present shall have one vote on all matters before the JFC at
such meeting. All decisions of the JFC related to Co-Developed Products in the
Co-Development Territory shall be made by majority vote; provided, that, any
member designated by a Party shall have the right to cast the votes of any of
such Party’s members on the JFC who are absent from the meeting. Alternatively,
the JFC may act by written consent signed by at least one (1) member designated
by each Party. In the event that the JFC is unable to resolve any matter before
it, such matter shall be referred to the JSC to be resolved in accordance with
Section 2.1.6.
 
(c) Minutes. The JFC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the JFC within a
reasonable time after the meeting, not to exceed [***] ([***]) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes. Each member of the JFC shall have the opportunity
to provide comments on the draft minutes. The minutes shall be approved,
disapproved and revised as necessary at the next JFC meeting.
 
(d) Expenses. ImmunoGen and Biotest shall each bear all expenses of their
respective JFC members related to their participation on the JFC and attendance
at JFC meetings.
 

27
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



2.4.4 Responsibilities. The JFC shall be responsible for (a) monitoring the
activities of, and reconciling issues between, the Parties with respect to the
Parties’ respective share of Co-Development Costs, Co-Promotion costs and Net
Income with respect to Co-Developed Products in the Co-Development Territory and
the Co-Promotion Percentage, (b) preparing ongoing rolling forecasts for each
Calendar Quarter with respect to all Co-Development Costs and Net Income of
Co-Developed Products in the Co-Development Territory, (c) determining the FTE
rate applicable to the performance by ImmunoGen of ImmunoGen’s activities and by
Biotest of Biotest’s activities after the exercise of a Co-Development Option
and/or with respect to Representatives used by the Parties in Co-Promoting each
Co-Developed Product; and (d) making such other decisions as may be delegated to
the JFC by mutual agreement of the Parties after the Effective Date.
 

 
2.5
Joint Marketing Committee.

 
2.5.1 Establishment. As soon as practicable following the exercise by ImmunoGen
of a Co-Development Option with respect to a Co-Developed Product in accordance
with Section 5.1.1, ImmunoGen and Biotest shall establish the Joint Marketing
Committee which shall have and perform the responsibilities set forth in Section
2.5.4.
 
2.5.2 Membership. Each Party shall designate, in its sole discretion, not less
than two (2) members to the JMC (which members may be employees or consultants
of such Party). Unless otherwise agreed by the Parties, one of Biotest’s
designees shall be designated by Biotest as the Chairman. Each Party shall have
the right at any time to substitute individuals, on a permanent or temporary
basis, for any of its previously designated representatives to the JMC by giving
written notice to the other Party.
 
2.5.3 Meetings.
 
(a) Schedule of Meetings; Agenda. The JMC shall establish a schedule of times
for regular meetings, taking into account, without limitation, the planning
needs for the Co-Developed Products and its responsibilities. If formed, in no
event shall the JMC meet less frequently than four (4) times per Calendar Year.
Regular and special meetings of the JMC may be held in person or by
teleconference or videoconference; provided, that, meetings held in person shall
alternate between the respective offices of the Parties. The Chairman shall
prepare and circulate to each JMC member an agenda for each JMC meeting not
later than one (1) week prior to each meeting.
 
(b) Quorum; Voting; Decisions. At each JMC meeting, (i) the presence in person
of at least one (1) member designated by each Party shall constitute a quorum
and (ii) each member designated by each Party who is present shall have one vote
on all matters before the JMC at such meeting. All decisions of the JMC other
than Unanimous Decisions, Biotest Decisions and ImmunoGen Decisions shall be
made by majority vote; provided, that, any member designated by a Party shall
have the right to cast the votes of any of such Party’s members on the JMC who
are absent from the meeting. Alternatively, the JMC may act by written consent
signed by at least one (1) member designated by each Party. All decisions of the
JMC that involve Unanimous Decisions shall be made by vote of all members of the
JMC. Whenever any action by the JMC is called for hereunder during a time period
in which the JMC is not scheduled to meet, the Chairman shall cause the JMC to
take the action in the requested time period by calling a special meeting or by
circulating a written consent. Representatives of each Party or of its
Affiliates who are not members of the JMC may attend JMC meetings as non-voting
observers.
 

28
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



 
(c) Expenses. ImmunoGen and Biotest shall bear all the expenses of their
respective JMC members related to their participation on the JMC and attendance
at JMC meetings.
 
2.5.4 Responsibilities. The JMC shall be responsible for overseeing the
Co-Promotion of Co-Developed Products in the Co-Development Territory. Without
limiting the generality of the foregoing, the JMC shall have the following
responsibilities:
 
(a) preparing or directing the preparation of a Co-Development Marketing and
Sales Plan containing a Co-Promotion Plan and a brand plan for each Co-Developed
Product in the Co-Development Territory, such Plan to include allocation of
responsibilities for Commercialization activities;
 
(b) reviewing and approving all Additional Co-Promotion Activities to be
conducted by either Party pursuant to Section 5.7;
 
(c) preparing short-term and long-term sales forecasts for Co-Developed Products
in the Co-Development Territory;
 
(d) presenting sales forecasts and the results of all Co-Promotion efforts in
the Co-Development Territory to the JSC as needed, but no less often than four
(4) times per Calendar Year;
 
(e) coordinating the Detailing efforts of both Parties in the Co-Development
Territory with respect to Co-Developed Products;
 
(f) overseeing all recalls, market withdrawals and any other corrective actions
related to Co-Developed Products in the Co-Development Territory;
 
(g) receiving and providing to the Parties sales reports pertaining to
Co-Developed Products in the Co-Development Territory;
 
(h) consulting the Parties in the selection of Third Parties to be engaged by
either Party to provide Representatives to Co-Promote Co-Developed Products in
the Co-Development Territory; and
 
(i) performing such activities as may be delegated to the JMC pursuant to this
Agreement, or by mutual written agreement of the Parties after the Effective
Date.
 
2.5.5 Dispute Resolution. The JMC members shall use reasonable efforts to reach
agreement on any and all matters. In the event that, despite such reasonable
efforts, agreement on a particular matter cannot be reached by the JMC within
ten (10) days after the JMC first meets to consider such matter, then the matter
shall be referred to the JSC for resolution pursuant to Section 2.1.6.
 
3. RESEARCH PROGRAM
 
3.1 Objectives of the Research Program. The objective of the Research Program
shall be the identification of one or more Licensed Products suitable for
further Development and Commercialization. 

 

29
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




3.2 Research Plan. The JDC shall create a Research Plan to, among other things,
enable selection of the best Anti-[***] Antibody-MAY Conjugate for further
Development and to conduct initial research activities with respect to such
conjugate, including basic process development, prior to the initiation of
formal Development activities. For each Contract Year during the conduct of the
Research Program commencing with the second Contract Year, the Research Plan
shall be amended and updated by the Parties, which amendments and updates shall
be submitted to and approved by the JDC in accordance with Section 2.2.4. Each
such amendment shall: (a) set forth (i) the research objectives and activities
to be performed for the Contract Year covered by the update with reasonable
specificity; (ii) the Party that shall be responsible for performing such
activities; (iii) a timeline for such activities; and (iv) with respect to
ImmunoGen Activities, the number of FTEs estimated to be required to perform
such ImmunoGen Activities; and (b) be consistent with the terms of this
Agreement.


3.3 Conduct of Research Program. In consultation with the JDC and in accordance
with the objectives of the Research Program, each Party shall be primarily
responsible for those tasks and obligations in connection with the Research
Program that are assigned to it pursuant to this Section 3.3 and in the Research
Plan. Without limiting the foregoing, the Parties hereby agree as follows:
 
(a) Biotest Activities Under Research Program. Subject to ImmunoGen’s
obligations to conduct ImmunoGen Activities and/or to supply Research Materials
pursuant to Section 3.3(b)(ii) and Preclinical Materials and Clinical Materials
in accordance with Section 4.5.2, Biotest shall have the sole right and
responsibility for all aspects related to the research and early stage
Development of Licensed Products, including without limitation (i) making all
strategic and tactical decisions with respect thereto; (ii) assessing
alternative product designs; (iii) the selection of the Antibody, Linker and MAY
Compound to be used in each Licensed Product; (iv) the conduct of, at its sole
cost and expense, all preclinical and IND-enabling studies (including toxicology
testing) with respect to any Licensed Product so selected.
 
(b) ImmunoGen Activities under the Research Program.
 
(i) In General. Notwithstanding anything to the contrary in Section 3.3(a),
ImmunoGen will undertake (A) any ImmunoGen Activities set forth in the Research
Plan, subject to the payment by Biotest of the consideration set forth in
Section 6.2 and (B) any other basic research activities that ImmunoGen
determines, in its sole discretion and [***] [***] [***] [***], are necessary in
order to successfully apply ImmunoGen Technology to the research of Licensed
Products.
 
(ii) Supply of Research Materials. Upon Biotest’s written request, ImmunoGen
will supply Biotest with such quantities of Research Materials as may be
reasonably required by Biotest in order to conduct research relating to Licensed
Products. To the extent that Biotest requests that ImmunoGen provide such
Research Materials, Biotest shall order all
 

30
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
amounts of Research Materials, and ImmunoGen shall deliver all such ordered
amounts, in accordance with advance ordering timeframes and delivery timeframes
and specifications to be agreed upon by the Parties. ImmunoGen shall use
commercially reasonable efforts to deliver to Biotest such amounts of Research
Materials as are ordered by Biotest in accordance with the foregoing (including
such agreed upon timeframes) in a timely manner. ImmunoGen’s price to supply
Research Materials to Biotest shall equal ImmunoGen’s cost of materials plus its
manufacturing costs [***] [***] [***] [***] [***].
 
3.4 Diligence. Each Party shall use commercially reasonable efforts to perform
its respective obligations under the Research Program in accordance with the
Research Plan and shall commit such resources as are specified in the Research
Plan as may be necessary to conduct its activities set forth therein in a timely
fashion. Without limiting the foregoing, Biotest and ImmunoGen shall commit such
scientific resources, including, but not limited to consultants, facilities,
equipment, and Proprietary Materials, as are necessary and commercially
reasonable to achieve the objectives of the Research Program.


3.5 Compliance. Each Party shall perform its obligations under the Research Plan
in good scientific manner and in compliance in all material respects with all
Applicable Laws; provided that, for purposes of clarity, (a) with respect to
each activity performed under the Research Plan that will or could reasonably be
expected to be submitted to a Regulatory Authority in support of a Regulatory
Filing in the United States, the Party performing such activity shall comply in
all material respects with the regulations and guidance of the FDA that
constitute Good Laboratory Practice or Good Manufacturing Practice, in each case
as applicable; (b) to the extent Biotest wishes ImmunoGen to comply with the
regulations or guidance of any Regulatory Authority outside the United States
(including any International Conference on Harmonization (ICH) guidance),
Biotest shall provide ImmunoGen with written notice which shall identify such
regulations or guidance, and ImmunoGen shall confirm in writing whether it
agrees to comply with same within [***] ([***]) business days of its receipt of
such notice; and (c) to the extent Biotest wishes ImmunoGen to comply with the
regulations or guidance of any Regulatory Authority outside the United States
(including any ICH guidance) and ImmunoGen agrees to comply with such
regulations or guidance, ImmunoGen agrees to be inspected after prior written
notice by Biotest and competent foreign Regulatory Authority to allow for a
Regulatory Filing outside the United States. Each Party shall be solely
responsible for paying the salaries and benefits of its employees and
consultants conducting its activities under the Research Plan.


3.5.1 Cooperation. Scientists at ImmunoGen and Biotest shall cooperate in the
performance of the Research Program and, subject to the terms of this Agreement
and any confidentiality obligations to Third Parties, shall exchange such data,
information and materials as is reasonably necessary for the other Party to
perform its obligations under the Research Plan.
 

31
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



3.6 Records.
 
3.6.1 Record Keeping.


(a) Records. Each Party shall maintain records of its activities under the
Research Program in sufficient detail, in good scientific manner and otherwise
in a manner that reflects all work done and results achieved in the performance
of the Research Program.
 
(b) Record Keeping Policies. Without limiting the generality of Section
3.6.1(a), each Party agrees to maintain a policy that requires its employees and
consultants to record and maintain all data and information developed during the
Research Program in a manner designed to enable the Parties to use such records
to establish the earliest date of invention or reduction to practice. At a
minimum, the policy shall require such individuals to record such data and
information by them in standard laboratory notebooks that are dated and
corroborated by non-inventors on a regular, contemporaneous basis.
 
3.7 Reports. At each meeting of the JDC, the Parties shall update the JDC as to
such Party’s efforts under the Research Program and shall present to the JDC all
data and results generated from such efforts. The JDC may decide, from time to
time, to cause the Research Plan to be updated to reflect changes in the
research activities performed by each Party under the Research Plan.  
 
3.8 Supply of Proprietary Materials. From time to time during the Term, either
Party (the “transferring Party”) may supply the other Party (the “recipient
Party”) with Proprietary Materials of the transferring Party for use in the
Research Program. In connection therewith, each recipient Party hereby agrees
that (a) it shall not use such Proprietary Materials for any purpose other than
exercising its rights or performing its obligations hereunder; (b) it shall use
such Proprietary Materials only in compliance with all Applicable Laws; (c) it
shall not transfer any such Proprietary Materials to any Third Party without the
prior written consent of the transferring Party, except as expressly permitted
hereby or as otherwise permitted under the Existing Agreements; (d) the
recipient Party shall not acquire any right, title or interest in or to such
Proprietary Materials as a result of such supply by the transferring Party; (e)
the recipient Party shall, if and as instructed by the Party, either destroy or
return any such Proprietary Materials that are not the subject of the grant of a
continuing license hereunder; and (f) to the extent ImmunoGen is the
transferring Party, upon Biotest’s request, ImmunoGen shall provide Biotest with
supply safety data sheets and instructions for use, waste management,
transportation, packaging and labeling of ImmunoGen Materials.
 


4. DEVELOPMENT AND COMMERCIALIZATION
 

 
4.1
Responsibility; Preparation of Plans.

 
4.1.1 Development Plans. Until the exercise of a Co-Development Option for a
Licensed Product, Biotest will be solely responsible for conducting the
Development of Licensed Products. As soon as practicable after the
identification in the Research Program of each Licensed Product for further
Development, the Parties shall jointly prepare and submit to the

32
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
JDC for approval a Development Plan covering the activities to be carried out
over each Contract Year which shall: (a) set forth (i) the Development
objectives and activities to be performed for each Contract Year period covered
by the Development Plan with reasonable specificity, broken down by Calendar
Quarters, (ii) the Party that shall be responsible for performing such
activities, and (iii) a timeline for such activities; and (b) be consistent with
the other terms of this Agreement. ImmunoGen will undertake the ImmunoGen
Activities set forth in the Development Plan, subject to the payment by Biotest
of the consideration set forth in Section 6.2. The Parties shall discuss at
meetings of the JDC the scope of, and the expenditures for, any process
development activities planned by either Party after the Effective Date for
pivotal MAY Compounds, which discussions shall be included in the minutes of the
applicable JDC meeting (the portion of such minutes, the “Pivotal MAY Compound
Process Development Plan”), taking into account Pivotal MAY Compound Process
Development activities of Third Parties, covering the activities to be carried
out over each Contract Year including: (a) the process development objectives
and activities to be performed for each Contract Year period with reasonable
specificity, broken down by Calendar Quarters, (b) the Party that shall be
responsible for performing such activities, and (c) a timeline for such
activities. The Pivotal MAY Compound Process Development Plan shall include the
Pivotal MAY Compound Process Development Costs approved by the JDC as provided
in Section 1.113. 


4.1.2 Marketing and Sales Plans.  Until such time as ImmunoGen has exercised a
Co-Development Option, (a) Biotest shall be solely responsible for all
activities and associated costs related to the worldwide marketing and sales of
Licensed Products and (b) decisions regarding marketing and sales will be made
solely by Biotest.


4.1.3 Manufacturing Plan. Biotest shall be solely responsible for the
manufacture of Biotest Products in the Territory and Co-Developed Products in
the Biotest Territory. The Parties shall prepare and provide to the JDC for its
review and approval a Manufacturing Plan that specifies which manufacturer of
MAY Compounds and Anti-[***] Antibody-MAY Conjugates are to be used for Biotest
Products and/or Co-Developed Products and/or Preclinical Materials and/or
Clinical Materials, which Manufacturing Plan shall be updated by the Parties and
reviewed and approved by the JDC each Contract Year during the Term following
the JDC’s approval of the initial Manufacturing Plan. Each update to the
Manufacturing Plan shall: (a) set forth (i) the manufacturing scale-up,
formulation and filling requirements for each Biotest Product and/or
Co-Developed Product to be performed for the Contract Year covered by the
Manufacturing Plan with reasonable specificity, (ii) a timeline and budget for
such activities, (iii) the objectives and activities to be performed for each
Contract Year period covered by the Manufacturing Plan with reasonable
specificity, (iv) the Party that shall be responsible for performing such
activities, (v) the estimated expenses covering the activities associated with
the Manufacturing Plan; and (b) be consistent with the other terms of this
Agreement. The JDC members shall use reasonable efforts to reach agreement on
manufacturing issues. In the event that, despite such reasonable efforts,
agreement on a particular matter cannot be reached by the JDC, the judgment of
the Biotest Chairman shall be determinative. If the JDC requests that ImmunoGen
manufacture Preclinical Materials and/or Clinical Materials, then the judgment
of the ImmunoGen representatives on the JDC shall be determinative.
 
4.2 Biotest Products. Subject to Section 5, Biotest shall have the sole right
and responsibility, at its sole cost and expense, for all aspects of the
Development and Commercialization of Biotest Products in accordance with the
applicable Development Plan in the Field in the Territory, including, without
limitation, the conduct of (a) all activities relating to the manufacture and
supply of Biotest Products in the Territory, and (b) all marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, sales and marketing and conducting any post-marketing trials or
databases and post-marketing safety surveillance) with respect to Biotest
Products in the Territory. Without limiting the generality of the foregoing,
Biotest shall have the sole right and responsibility, at its sole expense, (a)
for the conduct of: (i) all activities related to human clinical trials
(including, to the extent conducted, Phase IV clinical trials); (ii) all
activities relating to the

33
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



manufacture and supply of Biotest Products (including all required process
development and scale up work with respect thereto) in the Territory; and (iii)
all pre-marketing, marketing, promotion, sales, distribution, import and export
activities (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance);
(b) making all Regulatory Filings for Biotest Products and filing all Drug
Approval Applications and otherwise seeking all Regulatory Approvals for Biotest
Products in the Territory, as well as all correspondence and communications with
Regulatory Authorities regarding such matters, and (c) reporting of all Adverse
Events to Regulatory Authorities for Biotest Products within the Territory if
and to the extent required by Applicable Laws. 


4.3 Commercialization Diligence. Biotest shall use Commercially Reasonable
Efforts during the Term to Develop and to Commercialize Biotest Products in the
Field and in the Territory. Without limiting the foregoing, Biotest shall,
itself or through one or more Sublicensees, seek Regulatory Approvals for, and
Commercialize, each Biotest Product in such countries of the Territory that
Biotest, in its commercially reasonable judgment, deems appropriate. If
ImmunoGen at any time reasonably believes that Biotest is not meeting its
diligence obligations pursuant to this Section 4.3, ImmunoGen may give, in the
form of detailed reasons, written notice to Biotest requesting written
justification, in the form of detailed reasons, that would support the
proposition that Biotest is meeting such diligence obligations. In such event,
Biotest shall provide such written justification to ImmunoGen within thirty (30)
days after such notice is given. In the event that Biotest does not reasonably
justify that it is meeting its diligence obligations pursuant to this Section
4.3 within such thirty (30) day period, then, to the extent such failure to meet
its diligence obligations constitutes a material breach of this Agreement,
ImmunoGen shall have the right, in its sole discretion, to exercise its rights
under Section 11.2.1 or any or all other rights or remedies that it may have
under this Agreement, at law or in equity. 
 
4.4 Compliance. 
 
4.4.1 In General. Biotest and/or ImmunoGen, as applicable, shall each perform
their respective obligations under each Development Plan and Manufacturing Plan
in good scientific and business manner and in compliance in all material
respects with all Applicable Laws provided that, for purposes of clarity, with
respect to each activity performed under the Development Plan and Manufacturing
Plan that will or would reasonably be expected to be submitted to a Regulatory
Authority in support of a Regulatory Filing or Drug Approval Application,
Biotest and/or ImmunoGen, as applicable, shall each comply in all material

34
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
respects, in the Territory, with the regulations and guidance of the relevant
authorities in the Territory, e.g., the FDA or the EMEA, that constitute GLP,
GMP or GCP (or, if and as appropriate under the circumstances, ICH guidance or
other comparable regulation and guidance of any Regulatory Authority in any
country or region in the Territory).


4.4.2 Regulatory Obligations. Biotest agrees, with respect to each Licensed
Product, (a) prior to the Initiation of each clinical trial through and
including any Phase IIb Clinical Trial, to carry out a pre-IND meeting with the
applicable Regulatory Authority; (b) to file an IND in the United States prior
to the Initiation of the first Phase I Clinical Trial in the United States; and
(c) on and after such filing of the IND in the United States, to fulfill at
least the requirements specified by the FDA for first Phase I Clinical Trial,
regardless of where such first Phase I Clinical Trials are ultimately conducted.


4.5 Information; Updates. 
 
4.5.1 Reports. The Parties shall keep the JDC regularly informed of the progress
of its efforts to Develop Biotest Products in the Field. Without limiting the
generality of the foregoing, Biotest and ImmunoGen, as applicable, shall, at
each JDC meeting, provide the JDC with reports in reasonable detail which shall
summarize (a) the status of all Development activities under each Development
Plan, together with such additional information that it has in its possession as
may be reasonably requested from time to time by the JDC regarding the
Development of any Biotest Product in the Territory, (b) the Regulatory Filings
and Drug Approval Applications with respect to such Biotest Product that Biotest
or any of its Affiliates or Sublicensees have filed, sought or obtained in the
prior twelve (12) month period or reasonably expect to make, seek or attempt to
obtain in the following twelve (12) month period in the Territory and (c) all
clinical and other data generated by Biotest with respect to Biotest Products.
 
4.5.2 Supply of Licensed Products for Development and Commercialization.
 
(a) Responsibility of Biotest. Except as set forth in Section 4.5.2(b), Biotest
shall have the sole right and responsibility, at its sole cost, for
manufacturing or having manufactured through Third Party contract manufacturers,
any materials (including, without limitation, all Anti-[***] Antibodies, MAY
Compounds, Linkers and Licensed Products) as may be required for all preclinical
and clinical studies necessary to obtain Regulatory Approval of Licensed
Products and any materials and/or quantities of each Licensed Product as may be
required for, (i) all preclinical and clinical studies applicable to, and (ii)
the Commercialization of, such Licensed Product, but may benefit from economies
of scale and established manufacturing services related to the production of MAY
Compounds, Linkers and conjugates. ImmunoGen agrees to provide Biotest, within
[***] ([***]) days of the Effective Date and upon Biotest's request in
reasonably detailed written format, through the JDC, with information including,
but not limited to, procedures, processes, standard operating procedures and
Proprietary Materials including, but not limited to, cell lines and Antibodies
for MAY Compound detection, relating to any ImmunoGen Technology that may be
reasonably necessary to enable any Third Party that is reasonably experienced in
the manufacture of pharmaceutical products to manufacture such materials
(including without limitation, all MAY Compounds, Linkers and Licensed
Products). If ImmunoGen exercises a Co-Development Option to a
 

35
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Licensed Product (i) both Parties shall be responsible for the manufacture of
such Co-Developed Product in the Co-Development Territory and, (ii) the related
costs shall be shared equally. Biotest shall remain solely responsible for the
manufacture of Licensed Product outside the Co-Development Territory and shall
remain free to contract any CMO for such purpose but may benefit from economies
of scale and established manufacturing services related to the production of MAY
Compounds, Linkers and conjugates.
 
(b) Supply of Materials by ImmunoGen.
 
(i) In General. If at any time during the Term, Biotest requests in writing that
ImmunoGen supply Biotest with such quantities of Preclinical Materials and/or
Clinical Materials as may be reasonably required by Biotest in order to conduct
preclinical Development activities (including, without limitation, toxicology
testing) relating to Licensed Products and/or conduct any clinical trials up
through and including the completion of non-pivotal Phase II Clinical Trials
(but not including any pivotal clinical trials) with respect to Licensed
Products, ImmunoGen will use commercially reasonable efforts to (1) supply
Biotest with such Preclinical Materials and/or Clinical Materials and, (2) with
respect to Clinical Materials, to conduct such process development activities
that may be necessary to produce such Clinical Materials. Such Preclinical
and/or Clinical Material supplied by ImmunoGen to Biotest shall have attached
with each shipment the respective safety data sheets and instructions for use,
waste management, transportation, packaging and labeling. In connection with
such supply, ImmunoGen shall provide a description to Biotest in sufficient
detail of the accounting method to be used for ImmunoGen’s calculation of
Manufacturing Costs for such Preclinical Materials and/or Clinical Materials and
the rationale therefor.
 
(ii) Preclinical Materials. To the extent that Biotest requests that ImmunoGen
manufacture Preclinical Materials, (A) Biotest shall order all amounts of
Preclinical Materials, and ImmunoGen shall deliver all such ordered amounts, in
accordance with advance ordering timeframes and delivery timeframes and
specifications to be agreed upon by the Parties; (B) if the Preclinical
Materials are Licensed Products, Biotest shall supply ImmunoGen with quantities
of Anti-[***] Antibody sufficient to enable ImmunoGen to produce such Licensed
Products; and (C) ImmunoGen shall use commercially reasonable efforts to deliver
to Biotest such amounts of Preclinical Materials as are ordered by Biotest in
accordance with the foregoing (including such agreed upon timeframes) in a
timely manner; provided, that, to the extent such Preclinical Materials are
Licensed Products, ImmunoGen’s obligations shall be contingent on ImmunoGen’s
receipt of the required quantities of Anti-[***] Antibodies from Biotest and any
Dedicated Equipment necessary to manufacture such Preclinical Materials. To the
extent necessary to fulfill the requirements of a Regulatory Authority or to
generate data and results for a Regulatory Filing with respect to a Licensed
Product, upon request of Biotest, ImmunoGen shall deliver ordered amounts of
Preclinical Material manufactured according to quality guidelines that are
reasonably sufficient to support an IND filing for such Licensed Product.
ImmunoGen’s price to supply Preclinical Materials to Biotest shall equal
ImmunoGen’s Manufacturing Cost plus [***] percent ([***]%) for such Preclinical
Materials. Biotest shall be entitled to transfer Preclinical Materials to any
Third Party under terms obligating such Third Party not to transfer or use such
Preclinical Materials except in compliance with the foregoing clause (i) of this
Section 4.5.2(b). Biotest shall have the right to audit ImmunoGen’s
Manufacturing Costs applicable to the manufacture of Preclinical Materials
pursuant to Section 4.5.2(b)(ii) consistent with the audit rights described in
Sections 5.1.4, 5.2.2 and 6.2.1.
 

36
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
(iii) Clinical Materials. To the extent that Biotest requests that ImmunoGen
manufacture Clinical Materials, (A) the Parties shall share information
concerning specifications, forecasting and capacity requirements in order to
adequately plan for the manufacture and supply of such Clinical Materials and
(B) ImmunoGen and Biotest shall enter into a separate supply and quality
agreement detailing the terms of supply for any Clinical Materials that
ImmunoGen is so requested to supply to Biotest, which supply agreement shall
include, without limitation, the terms set forth on Schedule 3 attached hereto
and the remainder of this Section 4.5.2(b)(iii) (the “Supply Agreement”).
Subject to the foregoing, Biotest shall order all amounts of Clinical Materials,
and ImmunoGen shall deliver all such ordered amounts in accordance with
forecasting parameters, advance ordering timeframes and delivery timeframes to
be agreed upon by the Parties in the Supply Agreement. The Supply Agreement
further shall provide that (A) ImmunoGen shall use commercially reasonable
efforts to deliver such amounts of Clinical Materials ordered in accordance with
the foregoing (including such agreed upon timeframes) in a timely manner;
provided, that, ImmunoGen’s obligations shall be contingent on ImmunoGen’s
receipt of the required quantities of Anti-[***] Antibodies from Biotest and any
Dedicated Equipment necessary to manufacture such Clinical Materials and (B)
ImmunoGen’s transfer price to supply Clinical Materials to Biotest shall equal
ImmunoGen’s Manufacturing Cost plus [***] ([***]%) percent for such Clinical
Materials. Biotest hereby agrees that (i) it shall use the Clinical Materials in
compliance with all Applicable Laws, and (ii) it (as a matter of contract
between itself and ImmunoGen) shall assume all liability for damages that may
arise from the use, storage and disposal of such Clinical Materials, except to
the extent such liability for damages arises out of a failure on the part of
ImmunoGen or any of its Affiliates to use the reasonably required diligence in
the use, storage, and disposal of the relevant Clinical Materials. Biotest shall
be entitled to transfer Clinical Materials to any Third Party under terms
obligating such Third Party not to transfer or use such Clinical Materials
except in compliance with the foregoing clause (i) of this Section 4.5.2(b).
 
(iv) Process Development Activities. To the extent that Biotest requests that
ImmunoGen manufacture Preclinical Materials or Clinical Materials as described
in this Section 4, ImmunoGen shall conduct such process development activities
as the Parties agree are necessary to produce the quantities of Preclinical
Materials or Clinical Materials so ordered, which process development activities
shall be paid by Biotest pursuant to Sections 4.5.2(b)(ii) and/or (iii) of this
Agreement and/or the Supply Agreement.
 
(c) Purchase of Dedicated Equipment. If, during the Term of this Agreement, the
JDC determines in good faith that it is necessary or advisable to purchase
Dedicated Equipment in order to perform any of its obligations to manufacture
Preclinical Materials or Clinical Materials under Section 4.5.2(b), then
ImmunoGen shall provide Biotest with written notice of such determination, along
with the estimated price for such purchase and quality parameters for the
Dedicated Equipment, for Biotest’s approval of such price and features. Promptly
after the consummation of such purchase, assuming that Biotest has provided its
approval hereunder, ImmunoGen shall provide Biotest with a copy of the invoice
or invoices reflecting such purchase, and Biotest shall reimburse ImmunoGen for
the purchase of all such approved Dedicated Equipment hereunder within thirty
(30) days of its receipt of such invoice from ImmunoGen; provided, however, that
no costs reimbursed by Biotest hereunder (or depreciation of such purchased
equipment or instruments) shall be included within the calculation of any Costs
under this Agreement. Biotest shall have title and ownership of all such
Dedicated Equipment purchased pursuant to this Section 4.5.2(c), and shall have
the right to reclaim or retain possession of such Dedicated Equipment at its
expense upon reasonable notice at such time as it is no longer required for use
by ImmunoGen to carry out this Agreement.

37
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



 
4.5.3 Adverse Event Reports. In addition to the updates described in Section
4.5.1, Biotest shall provide ImmunoGen with all Adverse Event information and
product complaint information relating to Biotest Products as such information
is compiled or prepared by Biotest in the normal course of business in
connection with the Development of any Biotest Product and, in any event, within
time frames consistent with reporting obligations under Applicable Laws. To the
extent that it may apply to a Licensed Product, ImmunoGen agrees to provide
Biotest with Serious Adverse Event and product complaint information relating to
any product containing a conjugate of an Antibody with a MAY Compound that is
compiled and prepared by ImmunoGen or any Third Party in the normal course of
business in connection with the development, commercialization or sale of any
such product, in accordance with procedures that shall be agreed to by the
Parties; provided, however, that the foregoing shall not require ImmunoGen to
violate any agreements with or confidentiality obligations owed to any Third
Party. The Parties shall jointly discuss and agree upon a pharmacovigilance
schedule outlining what shall be considered to be an Adverse Event for the
purpose of this Section 4.5.3 and outlining Adverse Event reporting procedures
after execution of this Agreement taking into account the specific needs of each
Party.   


4.5.4 Review of Regulatory Filings and Correspondence.
 
(a) Preparation for Clinical Trials. Prior to the initiation of the first Phase
I Clinical Trial with respect to a Licensed Product, Biotest will prepare a
briefing document (the “Briefing Document”) which shall describe in reasonable
detail all material aspects of the clinical trial (including quality, safety,
non-clinical data and planned clinical trials) with respect to such Licensed
Product which shall form the basis for the pre-IND meeting for such Licensed
Product. ImmunoGen shall use reasonable efforts to provide to Biotest all
information and documents necessary to perform Regulatory Filings. At Biotest’s
request, ImmunoGen shall cooperate with and assist Biotest in all reasonable
respects, in connection with such preparation, filing and responding to
questions and inquiries of any Regulatory Authority. Biotest shall consult with
ImmunoGen in good faith in the preparation of such meeting and shall consider
all comments made by ImmunoGen in good faith, taking into account the best
interests of the Collaboration and of the Development and Commercialization of
the applicable Biotest Product on a global basis.
 
(b) Regulatory Meetings; Review of Regulatory Filings and Correspondence.
Biotest shall use reasonable efforts to provide ImmunoGen with at least thirty
(30) days advance notice of any meeting with the FDA or other Regulatory
Authority relating to any Biotest Product and ImmunoGen may elect to send
representatives reasonably acceptable to Biotest to participate (at ImmunoGen’s
sole cost and expense) in such meeting (including any pre-IND meeting). Subject
to any Third Party confidentiality obligations, Biotest shall provide ImmunoGen
with drafts of each Regulatory Filing or other document or correspondence
pertaining to any Biotest Product and prepared for submission to the FDA or
other Regulatory Authority (including without limitation the Briefing Document)
sufficiently in advance of submission so that ImmunoGen may review and comment
on the substance of such Regulatory Filing or other document or correspondence.
In addition, Biotest shall, without undue delay provide ImmunoGen with copies of
any document or other correspondence received from the FDA pertaining to any
Biotest Product. If ImmunoGen has not commented on such Regulatory Filing or
other document or correspondence within [***] ([***]) days (or, in the case of
an IND, [***] ([***]) days) after it is provided to ImmunoGen, then ImmunoGen
shall be deemed to have no comments on such Regulatory Filing or other documents
or correspondence. Biotest shall consider all comments of ImmunoGen in good
faith, taking into account the best interests of the Collaboration and of the
Development or Commercialization of the applicable Biotest Product on a global
basis.
 

 
38
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
4.6 Recalls. In the event that any Regulatory Authority issues or requests a
recall or takes similar action in connection with a Biotest Product, a product
of ImmunoGen containing a conjugate of an Antibody with a MAY Compound or any
other product containing a conjugate of an Antibody with a MAY Compound, and to
the extent that a Party becomes aware of such recall or action, or in the event
a Party reasonably believes that an event, incident or circumstance has occurred
that may result in the need for a recall, market withdrawal or other corrective
action regarding a Biotest Product or a product of ImmunoGen containing a
conjugate of an Antibody with a MAY Compound or any other product containing a
conjugate of an Antibody with a MAY Compound, such Party shall promptly advise
the other Party thereof by telephone, e-mail or facsimile. Following such
notification, Biotest shall decide and have control of whether to conduct a
recall or market withdrawal of any potentially affected Biotest Product (except
in the event of a recall or market withdrawal mandated by a Regulatory
Authority, in which case it shall be required) or to take other corrective
action in any country and the manner in which any such recall, market withdrawal
or corrective action related to a Biotest Product shall be conducted; provided
that Biotest shall keep ImmunoGen regularly informed regarding any such recall,
market withdrawal or corrective action. Biotest shall bear all expenses of any
such recall, market withdrawal or corrective action relating to any potentially
affected Biotest Product and, to the extent the respective action is taken
outside the Co-Development Territory, relating to any Co-Developed Product
(including, without limitation, expenses for notification, destruction and
return of the affected Biotest Product and any refund to customers).


5. CO-DEVELOPMENT OPTION; CO-PROMOTION OPTION
 

 
5.1
Co-Development Option.

 
5.1.1 Exercise of Co-Development Option. 
 
(a) Option Grant. Subject to Biotest’s rights to sublicense Licensed Products in
accordance with Section 8.3, ImmunoGen shall have the option (the
“Co-Development Option”), but not the obligation, to co-Develop and Co-Promote
any Licensed Product within the Co-Development Territory by providing written
notice to Biotest and paying the applicable, noncreditable and nonrefundable
Co-Development Option Exercise Fee in immediately available funds within [***]
([***]) days from the exercise of the applicable Co-Development Option (as
defined in Section 5.1.1(c) below) (a) with respect to ImmunoGen’s exercise of
each Early Stage Co-Development Option, at any time during the period commencing
on the Early Stage Option Commencement Date and continuing for a period of [***]
([***]) days (the “Early Stage Option Exercise Period”) and (b) with respect to
ImmunoGen’s exercise of each Late Stage Co-Development Option, at any time
during the period commencing on the Late Stage Option Commencement Date and
continuing for a period of [***] ([***]) days (the “Late Stage Option Exercise
Period”). If ImmunoGen does not exercise its Co-Development Option within the
applicable Option Exercise Period with respect to a Licensed Product, ImmunoGen
shall have no right to co-Develop or Co-Promote such Licensed Product
 

39
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
in the Co-Development Territory. For purposes of clarity, Biotest may exercise
its right to sublicense Licensed Products in accordance with Section 8.3 at any
time during the Term; provided, that, any such sublicense with respect to a
Licensed Product shall be subject to ImmunoGen’s Co-Development Option with
respect to that Licensed Product as described in this Section 5.1.1.
 
(b) Co-Developed Products. Until such time as ImmunoGen exercises a
Co-Development Option with respect to a Licensed Product, that Licensed Product
shall be deemed to be a Biotest Product for purposes of this Agreement. If
ImmunoGen exercises a Co-Development Option with respect to a Licensed Product,
(i) that Licensed Product shall be deemed to be a Co-Developed Product and shall
no longer be deemed to be a Biotest Product in any Territory, (ii) Biotest and
ImmunoGen shall equally share all Co-Development Costs incurred by the Parties
in accordance with the Co-Development Plan related to such Co-Developed Product
related to the Development necessary to get FDA approval including, but not
limited to, material costs, FTE costs and filing fees, and (iii) each Party
shall receive its respective applicable Co-Promotion Percentage of all Annual
Net Income in the Co-Development Territory derived from that Co-Developed
Product in accordance with Section 6.4.2. Following such exercise of a
Co-Development Option, (i) the Parties shall prepare and submit to the JDC for
approval a Co-Development Plan for the Co-Development of such Co-Developed
Product which shall be updated by the Parties not less than annually, (ii) the
JMC shall prepare a Co-Development Marketing and Sales Plan for the
Co-Development Territory for such Co-Developed Product which shall be updated by
the JMC not less than annually; (iii) such exercise of a Co-Development Option
shall not delay the Development of such Licensed Product as set forth in the
Development Plan prepared by Biotest and approved by the JDC; (iv) the Parties
shall allocate the responsibilities with respect to the Commercializing of such
Co-Developed Product in the Co-Development Territory in accordance with the
applicable Co-Development Marketing and Sales Plan, including without
limitation, (A) the conduct of: (1) all activities related to Phase IV Clinical
Trials; (2) all activities relating to the manufacture and supply of
Co-Developed Products (including all required process development and scale up
work with respect thereto); and (3) all pre-marketing, marketing, promotion,
sales, distribution, import and export activities in the Co-Development
Territory (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance);
(B) making all Regulatory Filings for Co-Developed Products and filing all Drug
Approval Applications and otherwise seeking all Regulatory Approvals for
Co-Developed Products, as well as all correspondence and communications with
Regulatory Authorities regarding such matters, and (C) reporting of all Adverse
Events to Regulatory Authorities if and to the extent required by Applicable
Laws; and (v) [***] shall book all sales of Co-Developed Products.
Notwithstanding the foregoing, Biotest shall continue to be solely responsible
for all Development costs attributable to the Development of any Co-Developed
Product outside the Co-Development Territory, subject to the provisions set
forth in Section 5.1.4. 
 
(c) Co-Development Option Exercise Fee.  As used in this Section 5.1, the term
“Co-Development Option Exercise Fee” shall mean (a) with respect to each Early
Stage Co-Development Option, Five Million Dollars (US $5,000,000) and (b) with
respect to each Late Stage Co-Development Option, Fifteen Million Dollars (US
$15,000,000).
 
5.1.2 Cooperation; Additional Information. In connection with ImmunoGen’s
consideration of the exercise of a Co-Development Option with
 

40
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
respect to each Licensed Product, Biotest shall (a) as soon as practicable and
in any event on or before [***] ([***]) days after the Early Stage Option
Commencement Date and/or for the Late Stage Option Commencement Date, as the
case may be, present in person to ImmunoGen, and/or provide ImmunoGen with, all
information Controlled by Biotest reasonably necessary to assist ImmunoGen in
determining whether to exercise its Co-Development Option; and (b) upon written
request by ImmunoGen and approval by the JDC, provide ImmunoGen with any
additional information Controlled by Biotest that ImmunoGen reasonably
determines may be necessary or useful to ImmunoGen in exercising such
Co-Development Option, including without limitation any additional information
concerning the Development Plan applicable to that Licensed Product. Such
information will be subject to confidentiality.
 
5.1.3 Estimated Co-Development Costs. If ImmunoGen exercises its Co-Development
Option for a Co-Developed Product, (a) Biotest shall provide ImmunoGen with
Biotest’s non-binding, good faith estimate of Co-Development Costs it expects to
incur with respect to that Co-Developed Product for each Calendar Year for the
next five (5) Calendar Years and (b) the Parties will jointly prepare a budget
for that Co-Developed Product based on such estimate, which shall allocate
expected costs between the Parties and, which shall be reviewed and updated by
the Parties not less than once each Calendar Year. The Parties hereby agree
that, unless approved by the JDC, any costs or expenses incurred by a Party in
excess of the estimated costs allocated in the Co-Development Plan to such Party
as set forth in the Co-Development Plan shall be the sole responsibility of such
Party.
 
5.1.4 Allocation of Shared Clinical Trial Costs. 
 
(a) Use of Shared Clinical Trial Data. On and after the date of exercise by
ImmunoGen of its Co-Development Option for a Co-Developed Product and continuing
for the Term of this Agreement, each Party shall provide written notice to the
other Party to the extent it intends to make Material Use of any Shared Clinical
Trial Data. If such use of Shared Clinical Trial Data enables a Party to [***]
[***] [***] [***] [***] [***], such Party shall pay the applicable Shared
Clinical Trial Cost Sharing Percentage of such Shared Clinical Trial Costs. As
promptly as practicable following such exercise, the Parties shall agree to a
mechanism for providing all Shared Clinical Trial Data.
 
(b) Payment Adjustments. Within [***] ([***]) days of the end of each Calendar
Year following the exercise of the Co-Development Option with respect to a
Co-Developed Product, the Party conducting a Shared Clinical Trial with respect
to that Co-Developed Product shall provide the other Party with a reasonably
detailed written accounting of the actual Shared Clinical Trial Costs with
respect to each Shared Clinical Trial. Within [***] ([***]) days of the end of
each Shared Clinical Trial, the non-electing Party shall provide the electing
party with a final accounting of the actual Shared Clinical Trial Costs with
respect to such Shared Clinical Trial. Such final accounting shall also include
a reasonably detailed calculation of the net amount that one Party may owe the
other Party for such costs in the case of Material Use, as applicable. The net
amount payable shall be due within thirty (30) days after receipt of an invoice
pursuant to Section 5.1.4(d).
 

 
 

41
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



 
(c) Audit. For a period commencing upon the initiation of a Shared Clinical
Trial and ending [***] ([***]) years after the completion of such Shared
Clinical Trial, each Party shall keep complete and accurate records of
associated Shared Clinical Trial Costs in sufficient detail to allow the
accuracy of the payments hereunder to be confirmed. Each Party shall have the
right for a period of [***] ([***]) years after the final accounting of such
Shared Clinical Trial Costs for a particular Calendar Quarter to appoint at its
expense an independent certified public accountant reasonably acceptable to the
other Party to inspect or audit the relevant records of the other Party and its
Affiliates to verify that the amount of such Shared Clinical Trial Costs was
correctly determined. The Audited Party and its Affiliates shall each make its
records available for inspection or audit by such independent certified public
accountant during regular business hours at such place or places where such
records are customarily kept, upon reasonable notice from the Auditing Party,
solely to verify that Shared Clinical Trial Costs hereunder were correctly
determined. Such inspection or audit right shall not be exercised by the
Auditing Party more than once in any Calendar Year. All records made available
for inspection or audit shall be deemed to be Confidential Information of the
Audited Party. The results of each inspection or audit, if any, shall be binding
on both Parties. In the event there was an error in the amount of Shared
Clinical Trial Costs reported by the Audited Party hereunder, (a) if the amount
of Shared Clinical Trial Costs was over-reported, the Audited Party shall
promptly (but in any event no later than thirty (30) days after the Audited
Party's receipt of the independent accountant's report so concluding) make
payment to the Auditing Party of a percentage of the over-reported amount taking
into account the equal sharing of Co-Development Costs and (b) if the amount of
Shared Clinical Trial Costs was underreported, the Auditing Party shall promptly
(but in any event no later than thirty (30) days after the Auditing Party's
receipt of the independent accountant's report so concluding) make payment to
the Audited Party of a percentage of the underreported amount taking into
account the equal sharing of Co-Development Costs. The Auditing Party shall bear
the full cost of such audit unless such audit discloses an over reporting by the
Audited Party of more than [***] ([***]) of the aggregate amount of Shared
Clinical Trial Costs reportable in any Calendar Year, in which case the Audited
Party shall reimburse the Auditing Party for all costs incurred by the Auditing
Party in connection with such inspection or audit. 
 
(d) Data Audit. Promptly following the submission of each Regulatory Filing, and
any amendments or supplements thereto, the Party making such submission shall
provide a full and complete copy of such filing to the other Party for purposes
of determining whether the submitting Party has made Material Use of the other
Party’s Shared Clinical Trial Data without having paid in full its applicable
Shared Clinical Trial Cost Sharing Percentage associated with such Shared
Clinical Trial Data. In the event that a Party made Material Use of the other
Party’s Shared Clinical Trial Data in such submission and therefore was
able to [***] [***] [***] [***] [***] [***] [***] in the respective territory,
the submitting Party shall pay the shortfall of its applicable Shared Clinical
Trial Cost Sharing Percentage or the amount needed to match its applicable
Shared Clinical Trial Cost Sharing Percentage, as the case may be, to the other
Party upon written request and as invoiced by the other Party.
 
(e) Survival. In the event that a Party enters into an agreement with a Third
Party with respect to the conduct by such Third Party of Shared Clinical Trials,
such Party shall use commercially reasonable efforts to include in such
contracts provisions for cost sharing of Shared Clinical Trial Data consistent
with those set forth in this Section 5.1.4.
 
5.1.5 Allocation of Pivotal MAY Compound Process Development Costs. 

42
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
(a) Payment by Biotest. Notwithstanding anything to the contrary in this
Agreement, provided that ImmunoGen has exercised a Co-Development Option,
Biotest shall pay ImmunoGen a portion of the Pivotal MAY Compound Process
Development Costs equal to the Pivotal MAY Compound Process Development
Percentage. Any costs and expenses paid by Biotest to ImmunoGen after the
Effective Date for process development activities for pivotal MAY Compounds
shall be deducted from the amount payable by Biotest pursuant to this Section
5.1.5. In connection therewith, ImmunoGen estimates as of the Effective Date
that the aggregate Pivotal MAY Compound Process Development Costs shall not
[***] [***] [***] [***] ([***]).
 
(b) Payment of Pivotal MAY Compound Process Development Costs.
 
(i) Initial Payment. Within [***] ([***]) days of the exercise by ImmunoGen of a
Co-Development Option pursuant to Section 5.1.1(a), ImmunoGen shall provide
Biotest with a reasonably detailed written accounting of the Pivotal MAY
Compound Process Development Costs incurred through the date of exercise of the
Co-Development Option and the applicable Pivotal MAY Compound Process
Development Percentage. Biotest shall pay the amount reflected in such
accounting with [***] ([***]) days of receipt of such accounting.
 
(ii) Subsequent Payments. Subject to Section 5.1.5(b)(i), within [***] ([***])
days of the end of each Calendar Quarter following the exercise by ImmunoGen of
a Co-Development Option pursuant to Section 5.1.1(a), Biotest shall pay the
applicable Pivotal MAY Compound Process Development Percentage of the Pivotal
MAY Compound Process Development Costs incurred over such Calendar Quarter using
a method of allocation to be determined by the JFC in good faith, based on the
method of allocation described in Section 5.1.5(b)(i) above.
 
(c) Records; Audit Rights. For a period of [***] ([***]) years following receipt
by Biotest of any accounting described in this Section 5.1.5, ImmunoGen shall
keep complete and accurate records pertaining to the Pivotal MAY Compound
Process Development Costs and the Pivotal MAY Compound Process Development
Percentage in sufficient detail to allow the accuracy of the payments hereunder
to be confirmed. At each meeting of the JDC the Parties shall update the JDC as
to such Pivotal MAY Compound Process Development Costs incurred through the date
of such JDC meeting. ImmunoGen shall
 

43
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
keep complete and accurate records of associated Pivotal MAY Compound Process
Development Costs in sufficient detail to allow the accuracy of the payments
hereunder to be confirmed. Biotest shall have the right to appoint at its
expense an independent certified public accountant reasonably acceptable to
ImmunoGen to inspect or audit the relevant records of ImmunoGen and its
Affiliates to verify that the amount of such Pivotal MAY Compound Process
Development Costs was correctly determined. ImmunoGen and its Affiliates shall
each make its records available for inspection or audit by such independent
certified public accountant during regular business hours at such place or
places where such records are customarily kept, upon reasonable notice from
Biotest, solely to verify that Pivotal MAY Compound Process Development Costs
hereunder were correctly determined. Such inspection or audit right shall not be
exercised by Biotest more than once in any Calendar Year. All records made
available for inspection or audit shall be deemed to be Confidential Information
of ImmunoGen. The results of each inspection or audit, if any, shall be binding
on both Parties. In the event there was an error in the amount of Pivotal MAY
Compound Process Development Costs reported by ImmunoGen hereunder, (a) if the
amount of Pivotal MAY Compound Process Development Costs was over-reported,
ImmunoGen shall promptly (but in any event no later than [***] ([***]) days
after the ImmunoGen's receipt of the independent accountant's report so
concluding) make payment to Biotest of the amount owed to Biotest, and (b) if
the amount of Pivotal MAY Compound Process Development Costs was underreported,
Biotest shall promptly (but in any event no later than [***] ([***]) days after
Biotest's receipt of the independent accountant's report so concluding) make
payment to ImmunoGen of the amount owed to ImmunoGen. Biotest shall bear the
full cost of such audit unless such audit discloses an over reporting by
ImmunoGen of more than [***] [***] ([***]) of the aggregate amount of Pivotal
MAY Compound Process Development Costs reportable in any Calendar Year, in which
case ImmunoGen shall reimburse Biotest for all costs incurred by Biotest in
connection with such inspection or audit.
 
5.2 Reconciliation and Auditing of Co-Development Costs. 
 
5.2.1 Reconciliation. Within [***] ([***]) days following the end of each
Calendar Quarter following the exercise of the Co-Development Option applicable
to a given Co-Developed Product, each of ImmunoGen and Biotest shall submit to
the JFC a written report setting forth in reasonable detail all Co-Development
Costs incurred by each such Party over such Calendar Quarter. Within [***]
([***]) days following the JFC’s receipt of such written reports, the JFC shall
prepare and submit to each Party a written report setting forth in reasonable
detail (a) the calculation of all Co-Development Costs incurred by both Parties
over such Calendar Quarter and (b) the calculation of the net amount owed by
ImmunoGen to Biotest or by Biotest to ImmunoGen in order to ensure the equal
sharing of the Co-Development Costs. The net amount payable shall be paid by
ImmunoGen or Biotest to the other, as applicable, within [***] ([***]) days
after the distribution by the JFC of such written report. If the JFC determines
that one Party has overrun the budget for a particular item, the amount by which
the actual expense exceeded the budgeted amount shall be borne in its entirety
by the Party incurring the overrun.
 
5.2.2 Records; Audit Rights. Each Party shall keep and maintain for [***]
([***]) years complete and accurate records of Co-Development Costs incurred
with respect to Licensed Products in sufficient detail to allow confirmation of
same by the JFC. Each Party
 

44
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
shall have the right for a period of [***] ([***]) years after such Development
Cost is reconciled in accordance with Section 5.2.1 to appoint at its expense an
independent certified public accountant reasonably acceptable to the other Party
to inspect or audit the relevant records of the other Party and its Affiliates
to verify that the amount of such Co-Development Costs was correctly determined.
The Audited Party and its Affiliates shall each make its records available for
inspection or audit by such independent certified public accountant during
regular business hours at such place or places where such records are
customarily kept, upon reasonable notice from the Auditing Party, solely to
verify that Co-Development Costs hereunder were correctly determined. Such
inspection or audit right shall not be exercised by the Auditing Party more than
once in any Calendar Year. All records made available for inspection or audit
shall be deemed to be Confidential Information of the Audited Party. The results
of each inspection or audit, if any, shall be binding on both Parties. In the
event there was an error in the amount of Co-Development Costs reported by the
Audited Party hereunder, (a) if the amount of Co-Development Costs was
over-reported, the Audited Party shall promptly (but in any event no later than
[***] ([***]) days after the Audited Party's receipt of the independent
accountant's report so concluding) make payment to the Auditing Party of a
percentage of the over-reported amount consistent with the equal sharing of
Development Costs and (b) if the amount of Co-Development Costs was
underreported, the Auditing Party shall promptly (but in any event no later than
[***] ([***]) days after the Auditing Party's receipt of the independent
accountant's report so concluding) make payment to the Audited Party of a
percentage of the underreported amount consistent with the equal sharing of
Development Costs. The Auditing Party shall bear the full cost of such audit
unless such audit discloses an over reporting by the Audited Party of more than
[***] [***] ([***]) of the aggregate amount of Co-Development Costs reportable
in any Calendar Year, in which case the Audited Party shall reimburse the
Auditing Party for all costs incurred by the Auditing Party in connection with
such inspection or audit.
 
5.3 Compliance. Biotest and/or ImmunoGen, as applicable, shall each perform
their respective obligations under each Co-Development Plan and Co-Development
Manufacturing Plan in good scientific and business manner and in compliance in
all material respects with all Applicable Laws; provided, that, for purposes of
clarity, with respect to each activity performed under the Co-Development Plan,
that will or would reasonably be expected to be submitted to a Regulatory
Authority in support of a Regulatory Filing or Drug Approval Application,
Biotest and/or ImmunoGen, as applicable, shall each comply in all material
respects, in the Co-Development Territory, with the regulations and guidance of
the relevant authorities in the Co-Development Territory.
 
5.4 Commercialization Diligence. Biotest and/or ImmunoGen, as applicable, shall
each use Commercially Reasonable Efforts during the Term to Develop and to
Commercialize Co-Developed Products in the Co-Development Territory. If a Party
at any time reasonably believes that the other Party is not meeting its
diligence obligations pursuant to this Section 5.4, such Party may give, in the
form of detailed reasons, written notice to the other Party requesting written
justification, in the form of detailed reasons, that would support the
proposition that such other Party is meeting such diligence obligations. In such
event, such other Party shall provide such written justification within [***]
([***]) days after such notice is given. In the event that the other Party does
not reasonably justify that it is meeting its diligence obligations pursuant to
this Section 5.4 within such [***] ([***]) day period, then the Party giving
notice shall have the right, in its sole discretion, to exercise such rights or
remedies that it may have under this Agreement, at law or in equity.


5.5 Co-Promotion Rights. 
 
5.5.1 Option to Jointly Sublicense. 
 
(a) Early Stage Co-Development Option.
 
(i) Initial Sublicense Decision Date. If ImmunoGen exercises an Early Stage
Co-Development Option with respect to a Co-Developed Product, then within [***]
([***]) days following the First Interim Analysis of the first [***] [***] [***]
[***] with respect to such Co-Developed Product, the Parties shall discuss in
good faith and decide whether to jointly sublicense the right to Develop and
Commercialize such Co-Developed Product in the Co-Development Territory to a
single Third Party, in which case the Parties shall [***] in the consideration
received from such Third Party with respect to the grant of such sublicense for
the Co-Development Territory.

45
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
(ii) Second Sublicense Decision Date. In the event that ImmunoGen exercises the
Early Stage Co-Development Option with respect to a Co-Developed Product and the
Parties (A) have, pursuant to Section 5.5.1 (a) (i), decided to sublicense the
right to Develop and Commercialize such Co-Developed Product to a single Third
Party, but the Parties have not entered into an agreement with a Third Party to
Develop and Commercialize such Co-Developed Product in accordance with Section
5.5.1(a)(i) and (B) have not obtained accelerated approval from the FDA in
accordance with Subpart E of 21 C.F.R. 312 with respect to such Co-Developed
Product, then within [***] ([***]) days following the First Interim Analysis of
the first [***] [***] [***] [***] with respect to such Co-Developed Product, the
Parties shall discuss in good faith and decide whether to jointly sublicense the
right to Develop and Commercialize such Co-Developed Product in the
Co-Development Territory to a single Third Party, in which case the Parties
shall [***] in the consideration received from such Third Party with respect to
the grant of such sublicense for the Co-Development Territory.
 
(b) Late Stage Co-Development Option. In the event that ImmunoGen exercises a
Late Stage Co-Development Option with respect to a Co-Developed Product, but the
Parties have not obtained accelerated approval from the FDA in accordance with
Subpart E of 21 C.F.R. 312 with respect to such Co-Developed Product, then
within [***] ([***]) days following the First Interim Analysis of the [***]
[***] [***] [***] [***] with respect to such Co-Developed Product, the Parties
shall discuss in good faith and decide whether to jointly sublicense the right
to Develop and Commercialize such Co-Developed Product in the Co-Development
Territory to a single Third Party, in which case the Parties shall [***] in the
consideration received from such Third Party with respect to the grant of such
sublicense for the Co-Development Territory.
 
5.5.2 Failure to Reach Agreement. If the Parties are unable to affirmatively
decide to jointly sublicense the right to Develop and Commercialize a
Co-Developed Product to a single Third Party pursuant to Section 5.5.1(a) or
(b), the Parties shall (a) prepare and execute a mutually acceptable
Co-Promotion Agreement between the Parties (the “Co-Promotion Agreement”) in
good faith and with sufficient diligence as is required to execute and deliver
the Co-Promotion Agreement within [***] [***] [***] ([***]) days from the
expiration of the applicable [***]-day period and (b) jointly Co-Promote the
Co-Developed Product. The Co-Promotion Agreement shall contain such provisions
as are usual and customary for inclusion in a co-promotion agreement between
companies in the pharmaceutical industry of comparable sizes to the respective
Parties and shall contain suitable provisions regulating activities equivalent
to Section 4.6 that relate to Co-Developed Products in the Co-Development
Territory. In the event the Parties fail to execute and deliver the Co-Promotion
Agreement within the [***] [***] [***] ([***]) day period described in this
Section 5.5.2, the Parties shall (A) use reasonable efforts to complete such
negotiations and to execute and deliver the Co-Promotion Agreement as soon as
possible after such [***] [***] [***] ([***]) day period and (B) without
limiting the generality of the foregoing, after the expiration of such [***]
[***] [***] ([***]) day period, each produce a list of issues on which they have
failed to reach agreement and submit its list to the JSC to be resolved in
accordance with Section 2.1.6.
 

46
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
5.5.3 Development Cost-Sharing. For the avoidance of doubt, if the Parties
decide to jointly sublicense to a single Third Party the right to Develop and
Commercialize a Co-Developed Product as described in Section 5.5.1(a) or (b),
the Parties’ respective obligations to share in the Co-Development Costs
applicable to that Co-Developed Product in accordance with Sections 5.1 and 5.2
shall continue until the effective date of the sublicense agreement.
 
5.5.4 Option to Unilaterally Sublicense after Commercialization.  If at any time
during the period commencing on the [***] [***] of the [***] [***] [***] [***]
[***] [***] [***] and continuing for a period of [***] ([***]) days, either
Party determines that it wishes to engage any Third Party to assume its
Co-Promotion rights and fulfill its Co-Promotion obligations with respect to a
Co-Developed Product, then notwithstanding anything to the contrary in Section
5.5.2 and subject to Section 8.3.1 and 8.3.2, either Party shall have the right
to engage any Third Party to fulfill its Co-Promotion obligations with respect
to a Co-Developed Product in accordance with this Section 5.5.4, and such Party
shall provide written notice of same to the other Party (the “ROFN Notice”,
whereby ROFN means Right Of First Negotiation). The Party receiving the ROFN
Notice shall have [***] ([***]) days from the date of the ROFN Notice to provide
a written response (the “ROFN Response”) as to whether or not it wishes to enter
into negotiations with the other Party with respect to such Co-Promotion
activities. If the ROFN Response is not received within the [***] ([***]) day
response period, the Party providing the ROFN Notice shall thereafter have the
right to engage any Third Party to fulfill its Co-Promotion obligations with
respect to a Co-Developed Product. If the ROFN Response is received within the
[***] ([***]) day response period and states that the other Party wishes to
enter into negotiations with the Party providing the ROFN Notice, the Parties
shall negotiate in good faith for a period of up to [***] [***] [***] ([***])
days from the date of the ROFN Response with respect to the terms and conditions
of such rights; provided, that the Parties acknowledge and agree that such
negotiations shall not be exclusive and the Party providing the ROFN Notice
shall also have the right during such period to conduct discussions with one or
more Third Parties regarding the grant of such rights. If after the Parties are
unable to agree upon terms and conditions of such rights on or before the
expiration of such [***] [***] [***] ([***]) day period, then the Party
providing the ROFN Notice shall thereafter have the right to engage any Third
Party to fulfill its Co-Promotion obligations with respect to a Co-Developed
Product. For purposes of clarity, the rights of the Parties with respect to a
Co-Developed Product under this Section 5.5 shall not affect Biotest’s rights to
grant sublicenses to any Licensed Product in accordance with Section 8.3. If
either Party grants a sublicense according to this Section 5.5.4, such Party
shall be deemed to have guaranteed that such Sublicensee will fulfill all of
such Party’s obligations under this Agreement and the Co-Promotion Agreement
applicable to the subject matter of such sublicense; and the respective Party
shall not be relieved of any of its obligations pursuant to this Agreement and
the Co-Promotion Agreement as a result of such sublicense.
 
5.6 Co-Development Marketing and Sales Plan. The JMC shall prepare a
Co-Development Marketing and Sales Plan for each Co-Developed Product for the
Co-Development Territory in accordance with Section 5.1.1(b), which shall
include, but not be limited to, (a) demographics and market dynamics, market
strategies, and estimated launch date of such Co-Developed Product in the
Co-Development Territory, (b) a sales and expense forecast (including at least
five (5) years of estimated sales and expenses) and manufacturing plans for such
Co-Developed Product in the Co-Development Territory, (c) a marketing plan
(including five (5) year Advertising and Detailing forecasts and pricing
strategies) for such Co-Developed Product in the Co-Development Territory, and
(d) a five (5) year budget for such Co-Developed Product for the Co-Development
Territory. The Co-Development Marketing and Sales Plan and annual written
updates thereto shall be submitted to the JMC for review by a date to be
established by the JMC taking into account Biotest's and ImmunoGen's annual
budget planning calendars, but no later than December 31 of each Calendar Year.
 

47
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
5.7 Change in Co-Promotion Percentage. As will be provided in the Co-Development
Marketing and Sales Plan, it is the expectation of the Parties that both Parties
will typically contribute fifty percent (50%) to the yearly marketing and sales
expenses for a Co-Developed Product and therefore share all profits in an equal
split. If either Party wishes to increase its Co-Promotion activities with
respect to a Co-Developed Product (“Additional Co-Promotion Activities”) by
increasing the marketing and sales investments above the amount the other party
is ready to spend, unequal contributions to the yearly budget shall be possible,
unless otherwise provided in the Co-Promotion Agreement, according to the
following provisions. The Party wishing to increase its Co-Promotion activities
shall submit a written proposal to the JMC which shall describe in reasonable
detail the Additional Co-Promotion Activities and the justification for
Additional Co-Promotion Activities, an estimated budget and timeline with
respect thereto, and the expected adjustment to be made to the Co-Development
Marketing and Sales Plan and to the Parties’ respective Co-Promotion Percentages
to reflect the relative value of Additional Co-Promotion Activities to be
conducted by the submitting Party (as so adjusted, the “Adjusted Co-Promotion
Percentage”). The JMC shall have to approve this proposal, and each Party shall
ensure that its representatives in the JMC do not unreasonably withhold such
approval. Upon approval of the proposal and the Adjusted Co-Promotion Percentage
by the JMC, (a) the Co-Development Marketing and Sales Plan shall be amended
accordingly; (b) the submitting Party shall thereafter conduct the Additional
Co-Promotion Activities included in the approved proposal; (c) the Adjusted
Co-Promotion Percentage shall thereafter be the Co-Promotion Percentage of the
Parties; and (d) the Parties will thereafter continue to share Co-Promotion
Costs with respect to that Co-Developed Product, and receive a percentage of the
Net Income derived from that Co-Developed Product, according to the Adjusted
Co-Promotion Percentage. The Change in Co-Promotion Percentage shall be valid
for one Calendar Year and shall be extended or terminated by the JMC in the
course of the generation of the new Co-Development Marketing and Sales Plan.
 
5.8 Labeling. All product labels for Co-Developed Products shall include, to the
extent allowed by Applicable Laws, in equal prominence, the names of both
Biotest and ImmunoGen or their respective Sublicensees. The JMC shall have the
responsibility of meeting not less frequently than annually and deciding whether
changes in the particular appearance in labeling of packaging and containers of
Co-Developed Products or in the product information is required. In addition to
the annual review, an emergency review can be implemented at any time by the
JMC. 
 
6. CONSIDERATION AND FUNDING
 
6.1 Upfront Fee. Biotest shall pay ImmunoGen an upfront fee in the amount of One
Million Dollars (US $1,000,000) in immediately available funds within [***]
([***]) days from the Effective Date, which shall be non-creditable and
non-refundable, it being understood that in the event that ImmunoGen has
 

48
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
not applied for, or been given relief from, any obligation it may have to pay
taxes in Germany with respect to the upfront fee by the date the upfront fee is
due and Biotest reasonably determines that a tax is applicable to such upfront
fee, Biotest may, upon notice to ImmunoGen, deduct the amount of any German tax
applicable thereto and transfer it to the applicable German tax authorities.
ImmunoGen may apply for a refund with the German tax authorities and Biotest
shall provide reasonable assistance to ImmunoGen in connection therewith.
 
6.2 R&D Funding.  During the period commencing on the Effective Date and
continuing on a Licensed Product by Licensed Product basis until the earlier of
(a) the exercise by ImmunoGen of a Co-Development Option with respect to such
Licensed Product and (b) the expiration of the Research Program term, Biotest
shall pay ImmunoGen the aggregate FTE Cost for all FTEs used by ImmunoGen in the
conduct of ImmunoGen Activities on a quarterly basis, based on the FTE Rate and
the Research Plan and/or Development Plan. Within [***] ([***]) days following
the last day of each Calendar Quarter during the conduct of the Research
Program, ImmunoGen shall issue an invoice reflecting the FTE Costs for such
Calendar Quarter, as reflected in the then-current Research Plan and Biotest
shall pay each such invoice within [***] ([***]) days from receipt. The amount
invoiced for ImmunoGen Activities performed by an FTE shall be calculated based
on [***] [***] [***] using an [***] [***] [***] and [***] of [***] in a [***]
[***] [***] the [***] of [***] [***] [***] such ImmunoGen Activities, based on a
total of [***] hours in an FTE year. Such invoice shall have attached to it a
copy of the [***] [***] [***] of [***] [***] [***] to the [***] [***] on such
particular invoice. If, at any time during the Term of this Agreement, ImmunoGen
determines that the actual number of FTEs for a particular Calendar Quarter
agreed to by the Parties is expected to exceed by [***] percent ([***]%) the
[***] [***] set forth in such Research Plan for such Calendar Quarter, ImmunoGen
shall give Biotest prompt written notice of same and the Parties shall discuss
in good faith whether to [***] the [***] of such [***] [***] or to [***] the
[***] to be [***], such that such [***] [***] are [***] [***]. The JDC shall be
the forum for discussions about an extension of ImmunoGen Activities not covered
by the budget as laid down in the Research Plan. 
 
6.2.1 R&D Funding Audit Rights. ImmunoGen shall keep complete and accurate books
and financial records pertaining to its costs and expenses of conducting the
ImmunoGen Activities, which books and financial records shall be kept in
accordance with GAAP and shall be retained by ImmunoGen until [***] ([***])
years after the end of the Contract Year to which they pertain. Biotest shall
have the right to appoint at its expense an independent certified public
accountant reasonably acceptable to ImmunoGen to inspect or audit, the books and
financial records of ImmunoGen relating to its costs and expenses of conducting
the ImmunoGen Activities during any Contract Year; provided that Biotest shall
not have the right to inspect or audit any Contract Year more than once or to
conduct more than one such audit in any twelve-month period. Such audit shall be
finalized before the end of the third year following the Contract Year to be
audited. All books and financial records made available for inspection or audit
shall be deemed to be Confidential Information of ImmunoGen. The Auditing Party
shall bear the full cost of such audit unless such audit discloses an over
reporting by the Audited Party of more than [***] [***] ([***]) of the aggregate
amount of costs and expenses reportable in any Calendar Year, in which case the
Audited Party shall reimburse the Auditing Party for all costs incurred by the
Auditing Party in connection with such inspection or audit.

49
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



 

 
6.3
Milestone Payments.

 
6.3.1 Milestones. Biotest shall, with respect to each Biotest Product, make each
of the following nonrefundable, noncreditable (except as set forth in Section
6.3.2) payments to ImmunoGen only after the first occurrence of the
corresponding milestone event in accordance with Section 6.3.3:
 
 
Milestone Event
 
 
Milestone Payment
[***] of [***] [***] [***] [***] [***] or [***] [***] [***] [***] for a [***]
[***]
 
$[***]
[***] of [***] [***] [***] [***] [***] for a [***] [***]
$[***]
[***] of [***] [***] [***] [***] [***] for a [***] [***]
$[***]
[***] of [***] [***] or [***] for a [***] [***]
$[***]
[***] [***] [***] [***] in [***] [***] [***] for a [***] [***]
$[***]
[***] [***] [***] [***] in [***] [***] for a [***] [***]
$[***]
[***] [***] [***] [***] in [***] for a [***] [***]
$[***]
[***] [***] of [***] [***] [***] [***] in [***] [***] [***] for a [***] [***]
$[***]

 
For purposes of clarity, no milestone payments shall be payable under this
Section 6.3.1 for any milestone events whether occurring within or outside of
the Co-Development Territory for a Co-Developed Product on and after the date of
exercise by ImmunoGen of a Co-Development Option with respect to such
Co-Developed Product. Biotest shall pay each milestone only once per specific
Biotest Product, regardless of how many indications, formulations or methods of
treatments will be related to such Biotest Product. A specific Biotest Product
shall be defined by the combination of Anti-[***] Antibody + MAY Compound +
Linker. Exchanging either of the three parts shall create a new specific Biotest
Product. Combination Products shall not trigger a milestone payment provided
that the Biotest Product contained therein has already caused a milestone
payment.


6.3.2 Milestone Notices. Biotest shall provide ImmunoGen with prompt written
notice upon each achievement of a milestone event set forth in Section 6.3.1,
which notice shall include a description of the applicable milestone event. In
the event that, notwithstanding the fact that Biotest has not given such a
notice, ImmunoGen believes any such milestone event has occurred, it shall so
notify Biotest in writing and shall provide to Biotest data, documentation or
other information that supports its belief. Any dispute under this Section 6.3.2
that relates to whether or not a milestone event has been achieved shall be
referred to the JSC to be resolved in accordance with Section 2.1.6.
 
50 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


6.3.3 Payment of Milestones. All milestone payments shall be made by Biotest
within [***] ([***]) days of the occurrence of the corresponding milestone
event.
 

 
6.4
Payment of Royalties; Royalty Rates; Payment of Net Income; Accounting and
Records.

 
6.4.1 Payment of Royalties. Biotest shall pay ImmunoGen a royalty based on
Annual Net Sales of each Royalty-Bearing Product commencing with the Calendar
Year (or partial Calendar Year) in which the First Commercial Sale of such
Royalty-Bearing Product occurs and ending upon expiration of the Royalty Term
for such Royalty-Bearing Product, at the following rates:
 
(a) Biotest Products
 
Annual Net Sales of Biotest Products
Worldwide
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***] [***] [***] [***] [***] [***] [***]
 
[***]%



(b) Co-Developed Products
 
(i) Early Stage Co-Developed Products
 
Annual Net Sales Outside
Co-Development Territory
 
 
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***]
 
[***]%



(ii) Late Stage Co-Developed Products
 
Annual Net Sales Outside
Co-Development Territory
 
 
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***]
 
[***]%

 

 
51 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


(c) Royalty Offsets. In the event that Biotest, in order to practice the license
granted to it under Section 8.2.1 of this Agreement in any country in the
applicable portion of the Territory in which royalties are payable as provided
in Section 6.4.1, is required to and actually makes royalty payments to any
Third Party (“Third Party Payments”) in order to obtain a license to an issued
patent or patents in the absence of which the Licensed Technology or Licensed
Patent Rights portion of a Licensed Product could not legally be developed,
manufactured, used, sold or imported in such country (as evidenced, to the
extent reasonably requested by ImmunoGen, by an opinion of patent counsel), then
the royalties payable to ImmunoGen for such Licensed Product under this
Agreement with respect to such country may be reduced by [***] percent ([***]%)
of the amount of such Third Party Payments. Notwithstanding the foregoing, such
reductions shall in no event reduce the royalty rate for such Licensed Product
applicable under Section 6.4.1 with respect to such country to less than (i)
[***] percent ([***]%), with respect to the royalty rate set forth in Section
6.4.1(a) above; (ii) [***] percent ([***]%), with respect to the royalty rates
set forth in Section 6.4.1(b)(i); and (iii) [***] percent ([***]%), with respect
to the royalties set forth in Section 6.4.1(b)(ii) above.
 
(d) Combination Products. In determining Net Sales of any Combination Products
under this Agreement in any country, Net Sales shall first be calculated in
accordance with the definition of “Net Sales” then multiplied by the percentage
value of the Royalty-Bearing Product contained in the Combination Product, such
percentage value being the quotient obtained by dividing the current market
price of the Royalty-Bearing Product by the sum of the separate current market
price of the Royalty-Bearing Product in such country and the other ingredients
which are therapeutically or biologically active contained in the Combination
Product in such country. The current market price of each therapeutically or
biologically active ingredient and of the Royalty-Bearing Product shall be for a
comparable quantity sold in such country to that contained in the Combination
Product and of the same class, purity and potency. When no current market price
is available for any therapeutically active ingredient or for the
Royalty-Bearing Product in such country, the Parties shall agree in good faith
upon a hypothetical market price with respect to the Combination Product,
allocating the same proportions of costs, overhead and profit as are then
allocated to all similar substances then being made and marketed by Biotest and
having an ascertainable market price in such country; provided, however, that if
the Parties are unable to agree upon such hypothetical market price, the Parties
shall submit the matter promptly to the Parties respective Designated Senior
Officers for resolution.
 
(e) Payment Dates and Reports. Royalty payments shall be made by Biotest within
[***] ([***]) days after the end of each Calendar Quarter commencing with the
Calendar Quarter in which the First Commercial Sale of each Royalty-Bearing
Product occurs. All payments shall be made by wire transfer to the credit of
such bank account as shall be designated in writing from time to time by
ImmunoGen minimum [***] ([***]) days before the relevant payment is due. Biotest
shall also provide, at the same time each such payment is made, a report
showing: (i) the Net Sales of each Royalty-Bearing Product by country in the
Royalty-Bearing Territory; (ii) the basis for any deductions from gross amounts
billed or invoiced to determine Net Sales; (iii) the applicable royalty rates
for such Royalty-Bearing Product; (iv) the exchange rates used in calculating
any of the foregoing; (v) any reductions in royalties to be paid through payment
of Third Party Payments; and (vi) a calculation of the amount of royalty due to
ImmunoGen.
 
6.4.2 Net Income Payments. In lieu of paying any royalty payments with respect
to each Co-Developed Product in the Co-Development Territory, each Party shall
receive its Co-Promotion Percentage of all Annual Net Income derived from sales
of that Co-Developed Product in the Co-Development Territory as described herein
for as long as there are sales of such Co-Developed Product in the
Co-Development Territory (such payments, the “Net Income Payments”). Within
[***] ([***]) days following the end of each Calendar Quarter commencing on and
after the date of First Commercial Sale of each Co-Developed Product, Biotest
and ImmunoGen shall submit to the JFC all Commercialization Expenses incurred by
it with respect to such Co-Developed Product in the Co-Development Territory, as
well as the Cost of Goods of the applicable Co-Developed Product, as well as Net
Sales. Within [***] ([***]) days following the end of the Calendar Quarter, the
JFC shall submit to the Parties a written report setting forth in reasonable
detail (a) the calculation of Annual Net Income, determined in accordance with
Schedule 1 attached hereto and (b) the calculation of the amount of Annual Net
Income payable to each Party in accordance with its respective Co-Promotion
Percentage for that Co-Developed Product. In the event that the amount of Net
Income Payments is not equally distributed between the Parties, the Party having
received the greater portion of Net Income Payments shall pay to the other Party
that portion of the excess amount within [***] ([***]) days following the end of
the Calendar Quarter which generates the correct distribution according to the
applicable Co-Promotion Percentage.
 
6.4.3 Records; Audit Rights. Biotest and its Affiliates and Sublicensees shall
keep and maintain for [***] ([***]) years from the date of each payment of
royalties hereunder complete and accurate records of their respective
Commercialization Expenses, as well as all gross sales and Net Sales by Biotest
and its Affiliates and Sublicensees of each Licensed Product, in sufficient
detail to allow royalties to be determined accurately and ImmunoGen and its
Affiliates and Sublicensees shall keep and maintain for [***] ([***]) years from
the date of each payment of Net Income Payments complete and accurate records of
its Commercialization Expenses, as well as all gross sales and Net Sales of each
Co-Developed Product in sufficient detail to allow Net Income Payments to be
determined accurately. Each Party shall have the right for a period of [***]
([***]) years after receiving any such payment to appoint at its expense an
independent certified public accountant reasonably acceptable to the other Party
to
 

52
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
inspect or audit the relevant records of such Party, its Affiliates and
Sublicensees to verify that the amount of such payment was correctly determined.
The Audited Party, its Affiliates and Sublicensees shall each make its records
available for inspection or audit by such independent certified public
accountant during regular business hours at such place or places where such
records are customarily kept, upon reasonable notice from the Auditing Party,
solely to verify that Commercialization Expenses, royalty and Net Income
payments hereunder were correctly accounted for or determined. Such inspection
or audit right shall not be exercised by the Auditing Party more than once in
any Calendar Year or more than once with respect to sales of a particular
Licensed Product in a particular period. All records made available for
inspection or audit shall be deemed to be Confidential Information of the
Audited Party. The results of each inspection or audit, if any, shall be binding
on both Parties. In the event there was an underpayment by the Audited Party
hereunder, the Audited Party shall promptly (but in any event no later than
[***] ([***]) days after the Audited Party’s receipt of the independent
accountant’s report so concluding) make payment to the Auditing Party of any
shortfall. In the event that there was an overpayment by the Audited Party
hereunder, the Auditing Party shall promptly (but in any event no later than
[***] ([***]) days after the Auditing Party’s receipt of the independent
accountant’s report so concluding) refund to the Audited Party the excess
amount. The Auditing Party shall bear the full cost of such audit unless such
audit discloses an underreporting by the Audited Party of more than [***]
percent ([***]%) of the aggregate amount of royalties or Net Income Payments
payable, or Commercialization Expenses allocable, in any Calendar Year, in which
case the Audited Party shall reimburse the Auditing Party for all costs incurred
by the Auditing Party in connection with such inspection or audit.
 
6.4.4 Overdue Royalties, Net Income Payments and Milestones. All royalty and Net
Income Payments not made within the time period set forth in Section 6.4.1 and
6.4.2, and all milestone payments not made within the time period specified in
Section 6.3.1, shall bear interest at a rate of [***] percent ([***]%) per month
from the due date until paid in full or, if less, the maximum interest rate
permitted by Applicable Laws. Any such overdue royalty, Net Income Payment or
milestone payment shall, when made, be accompanied by, and credited first to,
all interest so accrued.
 
6.4.5 Withholding Taxes. All payments made by a Party hereunder shall be free
and clear of any taxes, duties, levies, fees or charges except for applicable
withholding taxes, if any. The paying Party shall make any applicable
withholding payments due from the non-paying Party on its behalf and shall
promptly thereafter provide the non-paying Party with written documentation of
any such payment sufficient to enable non-paying Party to satisfy the
requirements of the United States Internal Revenue Service or any tax authority
of any other country, as applicable, with regard to an application for a foreign
tax credit for such payment.
 
6.4.6 Foreign Currency Exchange. All royalties and Net Income Payments shall be
payable in full in United States Dollars, regardless of the countries in which
sales are made. For the purpose of computing Net Sales for Licensed Products
sold in any currency other than United States Dollars, the quarterly royalty
payment will be calculated as follows:
 
(A/B) x C= United States Dollars royalty payment on Net Sales sold in any
currency other than United States Dollars during a Calendar Quarter, where
 

53
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



A= foreign “Net Sales” (as defined above) in such Calendar Quarter expressed in
such foreign currency;
 
B=foreign exchange conversion rate, expressed in local currency of the foreign
country per United States Dollar calculated using a simple four point average,
i.e., (the rate at the beginning of the quarter + the rate at the end of month
one + the rate at the end of month two + the rate at the end of the quarter)/4
as provided by the ECB for such accounting period; and
 
C= the royalty rate(s) applicable to such Net Sales under this Agreement.
 
For purposes of clarity, the ECB publishes reference currency exchange rates
under the following internetl
ink:http://www.bundesbank.de/statistik/statistik_aktuell_devisenkursstatistik.en.php.
 


 
7. TREATMENT OF CONFIDENTIAL INFORMATION;
 
PUBLICITY; NON-SOLICITATION.
 

 
7.1
Confidentiality

 
7.1.1 Confidentiality Obligations. Each Party recognizes that the other Party’s
Confidential Information constitutes highly valuable assets of such other Party.
ImmunoGen and Biotest each agrees that, subject to Section 7.1.2, during the
Term and for an additional five (5) years thereafter, it will not disclose, and
will cause its Affiliates and sublicensees not to disclose, any Confidential
Information of the other Party and it will not use, and will cause its
Affiliates not to use, any Confidential Information of the other Party except as
expressly permitted hereunder. Without limiting the generality of the foregoing,
each Party shall take such action, and shall cause its Affiliates and
sublicensees to take such action, to preserve the confidentiality of the other
Party’s Confidential Information as such Party would customarily take to
preserve the confidentiality of its own Confidential Information.
 
54
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


7.1.2 Limited Disclosure. ImmunoGen and Biotest each agrees that disclosure of
its Confidential Information may be made by the other Party to any employee,
consultant or Affiliate of such other Party to enable such other Party to
exercise its rights or to carry out its responsibilities under this Agreement;
provided that any such disclosure or transfer shall only be made to Persons who
are bound by written obligations as described in Section 7.1.3. In addition,
ImmunoGen and Biotest each agrees that the other Party may disclose its
Confidential Information (a) on a need-to-know basis to such other Party’s legal
and financial advisors, or (b) as reasonably necessary in connection with an
actual or potential (i) permitted sublicense of such other Party’s rights
hereunder, or (ii) merger or sale or other transfer to a Third Party of all or
substantially all of such Party’s capital stock or the assets which relate to
this Agreement; provided the Person receiving such Confidential Information of
the other Party agrees in writing to maintain the confidentiality of such
Confidential Information of the other Party with terms at least as restrictive
as those contained in Section 7.1.1. In addition, each Party agrees that the
other Party may disclose such Party’s Confidential Information (A) as reasonably
necessary to file, prosecute or maintain Patent Rights, or to file, prosecute or
defend litigation related to Patent Rights, in accordance with this Agreement;
or (B) as required by Applicable Laws; provided that, in the case of any
disclosure under this clause (B), the disclosing Party shall (1) if practicable,
provide the other Party with reasonable advance notice of and an opportunity to
comment on any such required disclosure, (2) if requested by such other Party,
seek, or cooperate in all reasonable respects with such other Party’s efforts to
obtain, confidential treatment or a protective order with respect to any such
disclosure to the extent available at such other Party’s expense, and (3) use
good faith efforts to incorporate the comments of such other Party in any such
disclosure or request for confidential treatment or protective order.
 
7.1.3 Employees and Consultants. ImmunoGen and Biotest each hereby represents
that all of its employees and consultants, and all of the employees and
consultants of its Affiliates, who participate in the activities of the
Collaboration or have access to Confidential Information of the other Party are
or will, prior to their participation or access, be bound by written obligations
to maintain such Confidential Information in confidence and not to use such
information except as expressly permitted hereunder. Each Party agrees to use,
and to cause its Affiliates to use, reasonable efforts to enforce such
obligations.
 
7.2 Publicity. The Parties acknowledge that the terms of this Agreement
constitute Confidential Information of each Party and may not be disclosed
except as permitted by Section 7.1.2. Notwithstanding anything to the contrary
in Section 7.1, the Parties, upon the execution of this Agreement, shall
mutually agree to a press release with respect to this Agreement and, once such
press release is approved for disclosure by both Parties, either Party may make
subsequent public disclosure of the contents of such press release without
further approval of the other Party. Thereafter, neither Party shall publish,
present or otherwise disclose publicly any material related to the Research
Program or to the Development or Commercialization of a Licensed Product without
the prior written consent of the other Party; provided, that notwithstanding the
foregoing, (a) neither Party will be prevented from complying with any duty of
disclosure it may have pursuant to Applicable Laws; and (b) either Party shall
be permitted to publish such material in scientific journals or present such
material at scientific conferences in accordance with Section 7.3; and (c) both
Parties (i) expressly acknowledge that the respective other Party's ability to
attract and raise capital is substantially dependent on its ability to publish,
present or otherwise announce publicly developments in its research and
development programs or in its product development pipeline and (ii) agree that
they shall not unreasonably withhold, condition or delay their respective
consent to any request by the respective other Party to publish, present or
otherwise announce publicly developments in the Research Program or the
Development or Commercialization of Licensed Products. 
 
 
55
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


7.3 Publications and Presentations. The Parties acknowledge that scientific
publications must be strictly monitored to prevent any adverse effect from
premature publication or dissemination of results of the activities hereunder or
prepublication of patentable data and content. It is agreed that both Parties
may issue press releases only pursuant to Section 7.2. As long as ImmunoGen has
not exercised a Co-Development Option to a Licensed Product, Biotest shall be
entitled to publish details, data and/or results on the Research Program or the
Development Program, e.g., in scientific articles or oral presentations,
pursuant to this Section 7.3. Provided that ImmunoGen has exercised a
Co-Development Option to a Licensed Product both Parties shall be entitled to
publish in full range on the respective Licensed Product only pursuant to this
Section 7.3.
 
Except as required by Applicable Laws, each Party agrees that it shall not
publish or present, or permit to be published or presented, the results of the
Research Program or the Development or Commercialization of a Licensed Product,
including but not limited to, studies or clinical trials

carried out by such Party as part of the Collaboration under this Agreement,
without the prior review by and the approval of, the JDC, with respect to
Development activities or, provided that ImmunoGen has exercised a
Co-Development Option and a JMC has been established, the JMC, with respect to
Commercialization activities. Each Party shall provide to the JDC the
opportunity to review any of the submitting Party’s proposed abstracts,
manuscripts or presentations (including information to be presented verbally)
which relate to the Research Program or the Development or Commercialization of
a Licensed Product at least [***] ([***]) days prior to its intended
presentation or submission for publication, and such submitting Party agrees,
upon written request from the JDC within such [***] ([***]) day period, not to
submit such abstract or manuscript for publication or to make such presentation
until the other Party is given up to [***] ([***]) days from the date of such
written request to seek appropriate patent protection for any material in such
publication or presentation which the JDC reasonably believes is patentable.
Once such abstracts, manuscripts or presentations have been reviewed by the JDC,
the same abstracts, manuscripts or presentations do not have to be provided
again to the JDC for review for a later submission for publication. Each Party
also shall have the right to require that its Confidential Information that is
disclosed in any such proposed publication or presentation be deleted prior to
such publication or presentation. In any permitted publication or presentation
by a Party, the other Party’s contribution shall be duly recognized, and
co-authorship shall be determined in accordance with customary industry
standards.
 
56
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


8. LICENSE GRANTS; EXCLUSIVITY
 

 
8.1
Research Licenses.

 
8.1.1 ImmunoGen Grant. Subject to the other terms of this Agreement, ImmunoGen
hereby grants to Biotest and its Affiliates during the Term an exclusive,
royalty-free, worldwide license, without the right to grant sublicenses, under
the Licensed Technology and Licensed Patent Rights and ImmunoGen’s interest in
[***] Conjugate Patent Rights, Joint Technology and Joint Patent Rights for the
sole purpose of researching Licensed Products in the Field, under the Research
Program in accordance with the Research Plan and in accordance with the
Development Plan; provided, that, ImmunoGen expressly retains such rights as may
be necessary to (a) conduct ImmunoGen Activities assigned to ImmunoGen under the
Research Program and (b) to conduct research and process development activities
with respect to Licensed Products.
 
8.1.2 Biotest Grant. Subject to the other terms of this Agreement, Biotest
hereby grants to ImmunoGen and its Affiliates during the Term, a non-exclusive,
royalty-free, worldwide license in the Field, without the right to grant
sublicenses, under Biotest Technology and Biotest Patent Rights and Biotest’s
interest in [***] Conjugate Patent Rights, Joint Technology and Joint Patent
Rights for the sole purpose of conducting ImmunoGen Activities under the
Research Program in accordance with the Research Plan and/or in connection with
the Development of Licensed Products, provided that Biotest expressly retains
such rights that may be necessary to (a) conduct the activities assigned to
Biotest under the Research Program, and (b) to conduct research and development
activities with respect to Licensed Products.
 
8.2 Development and Commercialization Licenses. 

 
8.2.1 ImmunoGen Grant. ImmunoGen hereby grants to Biotest during the Term an
exclusive, royalty-bearing license, including the right to grant sublicenses as
provided in Section 8.3, under the Licensed Technology and Licensed Patent
Rights and ImmunoGen’s interest in [***] Conjugate Patent Rights, Joint
Technology, Joint Patent Rights and Improvements, for the sole purpose of
Developing and Commercializing Licensed Products in the Field in the Territory.
 
8.2.2 Biotest Grant. Biotest hereby grants to ImmunoGen during the Term a
co-exclusive, royalty-free, fully paid license, including the right to grant
sublicenses solely to the extent as provided in Section 5, under Biotest
Technology and Biotest Patent Rights and Biotest’s interest in [***] Conjugate
Patent Rights, Joint Technology and Joint Patent Rights for the sole purpose of
Co-Developing and Co-Promoting Co-Developed Products in the Field in the
Co-Development Territory and to use the Licensed Product Trademark to Co-Promote
Co-Developed Products in the Co-Development Territory.
 
8.2.3 Improvement License. Biotest hereby grants to ImmunoGen a non-exclusive,
fully paid, irrevocable, royalty-free license, including the right to grant
sublicenses as provided below in this Section 8.2.3, under Biotest’s interest in
Improvements Controlled by Biotest, (a) to manufacture Research Materials,
Clinical Materials and/or Preclinical Materials pursuant to the terms of this
Agreement, and/or each applicable Supply Agreement and (b) to develop, make,
have made, use, sell, have sold, offer for sale, import, have imported, export
and have exported any product that is not a Licensed Product, and otherwise
exploit such Improvements for all uses that are not otherwise prohibited by this
Agreement and that do not involve a Licensed Product; provided, that, (i) any
grant by ImmunoGen of a sublicense is only made in connection with the grant of
a license to Technology Controlled by ImmunoGen and used in the conjugation of
MAY Compounds to binding proteins; and (ii) the right of ImmunoGen to grant any
such sublicense is subject to Biotest obtaining a grant back of a non-exclusive,
fully paid, irrevocable, royalty-free license, including the right to grant
sublicenses, under that sublicensee’s improvements, enhancements or
modifications to ImmunoGen Technology and/or ImmunoGen Patent Rights, to Develop
and Commercialize Licensed Products in the Field and in the Territory in
accordance with Section 8.2.1 of this Agreement.
 
57
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


8.3 Right to Sublicense. 
 
8.3.1 Biotest. Biotest shall, at any time, have the right to grant sublicenses
and to sign collaboration agreements under the license granted to it under
Section 8.2.1 to any Affiliate of Biotest and to any Third Party with respect to
any Licensed Product; provided, that, it shall be a condition of any such
sublicense that (a) such Sublicensee agrees to be bound by all terms of this
Agreement applicable to the subject matter of such sublicense; (b) to the extent
such Sublicensee is a Third Party, Biotest shall provide written notice to
ImmunoGen of any such proposed sublicense at least [***] ([***]) days prior to
such execution and provide copies to ImmunoGen of each such sublicense
substantially in the form to be executed at least [***] ([***]) business days
prior to such execution (with appropriate redaction of confidential and/or
financial terms); (c) if Biotest grants a sublicense, Biotest shall be deemed to
have guaranteed that such Sublicensee will fulfill all of Biotest’s obligations
under this Agreement applicable to the subject matter of such sublicense; (d)
Biotest shall not be relieved of any of its obligations pursuant to this
Agreement as a result of such sublicense; and (e) if such sublicense agreement
is effective prior to ImmunoGen exercising its Co-Development Option under
Section 5.1.1 with respect to the applicable Licensed Product, all payments
related to such agreement shall be the sole responsibility of Biotest and,
subject to Section 6.4.1, all income related to such agreement shall be solely
owned by Biotest and shall not be shared between Biotest and ImmunoGen in any
way.
 
8.3.2 ImmunoGen. To the extent provided in Section 5.3, ImmunoGen shall have the
right to grant sublicenses under the license granted to it under Section 8.2.2
to any Affiliate of ImmunoGen and to any Third Party with respect to any
Co-Developed Product in the Co-Development Territory with respect to which
ImmunoGen has exercised its Co-Development Option; provided, that: it shall be a
condition of any such sublicense that (a) such Third Party agrees to be bound by
all terms of this Agreement applicable to the Development and Commercialization
of Co-Developed Products in the Co-Development Territory; (b) ImmunoGen shall
provide written notice to Biotest of any such proposed sublicense at least [***]
([***]) days prior to such execution and provide copies to Biotest of each such
sublicense substantially in the form to be executed at least [***] ([***])
business days prior to such execution (with appropriate redaction of
confidential and/or financial terms); (c) if ImmunoGen grants a sublicense,
ImmunoGen shall be deemed to have guaranteed that such Third Party will fulfill
all of ImmunoGen’s obligations under this Agreement applicable to the subject
matter of such sublicense; and (d) ImmunoGen shall not be relieved of any of its
obligations pursuant to this Agreement as a result of such sublicense.
 
8.4 No Other Rights. Biotest shall have no rights to use or otherwise exploit
ImmunoGen Technology, ImmunoGen Patent Rights or ImmunoGen Materials, and
ImmunoGen shall have no rights to use or otherwise exploit Biotest Technology,
Biotest Patent Rights or Biotest Materials, in each case, except as expressly
set forth herein.  
 

58
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



8.5 Restricted Activities of ImmunoGen. During the Term, ImmunoGen shall not,
and shall cause each of its Affiliates to not, develop or commercialize, or
grant any license or right to any Third Party to utilize any Technology or
Patent Rights Controlled by ImmunoGen or any of its Affiliates at any time
during the Term for the development or commercialization of any other conjugate
comprising a MAY Compound and an Antibody that targets [***]. If, within [***]
([***]) years of the Effective Date, ImmunoGen decides, in its discretion, to
[***] to [***] to a [***] [***] a [***] to [***], [***], [***] and/or [***] a
[***] [***] (i) an Antibody that targets [***], and (ii) [***] or [***] [***]
[***] Controlled by ImmunoGen [***] than [***] [***], including without
limitation [***], [***] and [***] (an “[***] [***] [***]”), then [***] [***] so
[***] [***] and, if [***] provides [***] [***] to [***] of its [***] in [***] a
[***] to such [***] [***] [***] by itself or through any of its Affiliates
within [***] ([***]) [***] following [***] of such [***], then [***] [***], for
a [***] of [***] ([***]) [***], [***] [***] [***] [***] [***] with [***] with
respect to the [***] to [***], or to its respective Affiliate, as applicable, of
a [***] to [***] and [***] such [***] [***] [***] under [***] and [***] [***]
[***] to the Parties. 
 
9. INTELLECTUAL PROPERTY RIGHTS
 
9.1 Disclosure of Inventions. Each of ImmunoGen and Biotest shall promptly
provide the other Party through the Patent Coordinators with written notice
concerning all Program Inventions that are conceived or reduced to practice by
employees or consultants of either of them or their Affiliates, alone or jointly
with employees or consultants of the other Party or its Affiliates. The Parties
shall, through the Patent Coordinators, amend Schedule 2 from time to time
during the Term to list any inventions that are Licensed Patent Rights.
 
9.1.1 ImmunoGen Intellectual Property Rights. As between the Parties, ImmunoGen
shall have sole and exclusive ownership of all right, title and interest on a
worldwide basis in and to any and all ImmunoGen Technology and ImmunoGen Patent
Rights, subject to the rights of, and the licenses granted to, Biotest as set
forth herein.
 
9.1.2 Biotest Intellectual Property Rights. As between the Parties, Biotest
shall have sole and exclusive ownership of all right, title and interest on a
worldwide basis in and to any and all Biotest Technology, Biotest Patent Rights
and Patent Rights on Program Inventions that cover the composition of matter
and/or a method of use relating specifically to the Anti-[***] Antibody, and
such Patent Rights shall be assigned to Biotest, subject to the rights of, and
the licenses granted to, ImmunoGen as set forth herein.
 
9.1.3 Joint Technology Rights, [***] Conjugate Patent Rights. Biotest and
ImmunoGen shall jointly own all Joint Technology, Joint Patent Rights and [***]
Conjugate Patent Rights. Subject to the rights of, and the licenses granted to,
each Party hereunder, as joint owners of such rights the Parties hereby agree
that in each case in accordance with the provisions of this Agreement (a) each
Party may use, exploit or license or sublicense to any Affiliate or Third Party
such Joint Technology and/or Joint Patent Rights for any or all purposes without
restriction and without any obligation to account to the other Party and (b)
each Party may use for internal research purposes [***] Conjugate Patent Rights
but may only exploit or license or sublicense to any Affiliate or Third Party
[***] Conjugate Patent Rights pursuant to written agreements to be negotiated in
good faith and consented to by the other Party, which consent shall not be
unreasonably withheld or conditioned.
 

59
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 

      9.2  Patent Coordinators. ImmunoGen and Biotest shall each appoint a
patent coordinator reasonably acceptable to the other Party (each, a “Patent
Coordinator”), who shall serve as such Party’s primary liaison with the other
Party on matters relating to patent filing, prosecution, maintenance and
enforcement. Each Party may replace its Patent Coordinator at any time by notice
in writing to the other Party. 
 
9.3 Inventorship. In case of a dispute between ImmunoGen and Biotest over
inventorship, such dispute shall be resolved by application of United States
patent law by patent counsel selected by the JDC who (and whose firm) is not at
the time of the dispute, and was not at any time during the five (5) years prior
to such dispute, performing services for either of the Parties. Expenses for and
of such patent counsel shall be shared equally by the Parties.
 
10. FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
10.1 Patent Filing, Prosecution and Maintenance. The JDC shall determine the
jurisdictions within the Territory in which patent applications will be filed
with respect to Joint Patent Rights. Subject to the foregoing, the
responsibility for filing, prosecution and maintaining Patent Rights shall be as
follows:
 
10.1.1 ImmunoGen Patent Rights. As between the Parties, ImmunoGen, acting
through patent counsel of its choice, shall be responsible, at its sole expense,
for the preparation, filing, prosecution and maintenance of all ImmunoGen Patent
Rights. At ImmunoGen’s request, Biotest shall cooperate with ImmunoGen in all
reasonable respects, at ImmunoGen’s expense, in connection with such
preparation, filing, prosecution and maintenance of ImmunoGen Patent Rights.
 
10.1.2 Biotest Patent Rights. As between the Parties, Biotest, acting through
patent counsel of its choice, shall be responsible, at its own expense, for the
preparation, filing, prosecution and maintenance of all Biotest Patent Rights
and [***] Conjugate Patent Rights. At Biotest’s request, ImmunoGen shall
cooperate with and assist Biotest in all reasonable respects, at Biotest’s
expense, in connection with such preparation, filing, prosecution and
maintenance of Biotest Patent Rights and/or [***] Conjugate Patent Rights.
 
10.1.3 Joint Patent Rights.
 
(a) Subject to subsection (b), Biotest, acting through an agent of its choice,
shall have primary responsibility for the filing, prosecution and maintenance of
Joint Patent Rights that contain one or more claims that solely cover any
Licensed Product or its manufacture or a method of its delivery or its use.
Biotest agrees to consult with ImmunoGen regarding the filing and contents of
any application, amendment, submission or response filed in connection with such
Joint Patent Rights, and agrees that the advice and suggestions of ImmunoGen and
its patent counsel shall be taken into reasonable consideration. 
 
(b)  ImmunoGen, acting through an agent of its choice, shall have primary
responsibility for the filing, prosecution and maintenance of Joint Patent
Rights that contain one or more claims that cover MAY Compounds in general
and/or that cover both a Licensed Product and one or more other products
Controlled by ImmunoGen. ImmunoGen agrees to consult with Biotest regarding the
filing and contents of any application, amendment, submission or response filed
in connection with such Joint Patent Rights, and agrees that the advice and
suggestions of Biotest and its patent counsel shall be taken into reasonable
consideration.

60 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(c) Unless the Parties otherwise agree, the Parties, acting through patent
counsel or agents of its choice, shall be jointly responsible for the
preparation, filing, prosecution and maintenance of all Joint Patent Rights not
covered by 10.1.3 (a) or (b) above. Each filing Party shall provide the other
Party and its patent counsel with an opportunity to consult with the filing
Party and its patent counsel regarding the filing and contents of any
application, amendment, submission or response filed in connection with the
Joint Patent Rights. The filing Party hereby agrees that the advice and
suggestions of the other Party and its patent counsel shall be taken into
reasonable consideration by the filing Party and its patent counsel in
connection with each filing. Each Party shall, upon request from the filing
Party and at the filing Party’s sole cost, reasonably cooperate with the filing
Party in connection with such patent filing activities. 


10.1.4 Abandonment.
 
(a) If ImmunoGen decides or so suggests, as applicable, to abandon or to allow
to lapse, or otherwise determines not to prosecute in any country or region
(including without limitation by determining not to designate a particular
country in a PCT procedure), any of the Licensed Patent Rights, Licensed Product
Trademarks or any Joint Patent Rights for which it is the filing party under
Sections 10.1.1 or 10.1.3 in any country or region in the Territory, ImmunoGen
shall inform Biotest of such decision or suggestion, as applicable, promptly
and, in any event, a reasonable amount of time prior to any applicable deadline
that may be necessary to establish or preserve such Licensed Patent Rights,
Licensed Product Trademarks or Joint Patent Rights in such country or region.
Biotest shall have the right to assume sole responsibility for continuing the
prosecution of such Licensed Patent Rights, Licensed Product Trademarks or Joint
Patent Rights in such country or region and paying any required fees to maintain
such Licensed Patent Rights, Licensed Product Trademarks or Joint Patent Rights
in such country or region or defending such Licensed Patent Rights, Licensed
Product Trademarks or Joint Patent Rights, in each case at Biotest’s sole
discretion and expense and through patent counsel of its choice. Biotest shall
not become an assignee of such Licensed Patent Rights, Licensed Product
Trademarks or Joint Patent Rights as a result of its assumption of such
responsibility under this Section 10.1.4(a) and such Licensed Patent Rights or
Joint Patent Rights shall remain subject to this Agreement. Upon transfer of
ImmunoGen’s responsibility for prosecuting, maintaining and defending any of the
Licensed Patent Rights, Licensed Product Trademarks or Joint Patent Rights to
Biotest under this Section 10.1.4(a), (i) ImmunoGen shall promptly deliver to
Biotest copies of all necessary files related to the Licensed Patent Rights,
Licensed Product Trademarks or Joint Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Biotest to assume such prosecution,
maintenance and defense and (ii) Biotest shall have the right to [***] its [***]
[***] and [***] [***] on and after the date of such transfer applicable to the
filing, establishing, preserving, maintaining, prosecuting and/or defending of
such transferred Licensed Patent Rights, Licensed Product Trademarks and/or
Joint Patent Rights against [***] [***] [***] on [***] [***] [***] of [***]
[***] covered by the Licensed Patent Rights, Licensed Product Trademarks or
Joint Patent Rights with respect to which responsibility has been transferred.  
 
(b) If Biotest decides or so suggests, as applicable, to abandon or to allow to
lapse, or otherwise determines not to prosecute in any country or region
(including
 

61
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
without limitation by determining not to designate a particular country in a PCT
procedure) any of the [***] Conjugate Patent Rights or Joint Patent Rights for
which it is the filing party under Sections 10.1.2 or 10.1.3 in any country or
region in the Territory, Biotest shall inform ImmunoGen of such decision or
suggestion, as applicable, promptly and, in any event, a reasonable amount of
time prior to any applicable deadline that may be necessary to establish or
preserve such [***] Conjugate Patent Rights or Joint Patent Rights in such
country or region. ImmunoGen shall have the right to assume sole responsibility
for continuing the prosecution of such [***] Conjugate Patent Rights or Joint
Patent Rights in such country or region and paying any required fees to maintain
such [***] Conjugate Patent Rights or Joint Patent Rights in such country or
region or defending such [***] Conjugate Patent Rights or Joint Patent Rights,
in each case at ImmunoGen’s sole discretion [***] [***] and through patent
counsel of its choice. ImmunoGen shall not become an assignee of such [***]
Conjugate Patent Rights or Joint Patent Rights as a result of its assumption of
such responsibility under this Section 10.1.4(b) and such [***] Conjugate Patent
Rights or Joint Patent Rights shall remain subject to this Agreement. Upon
transfer of Biotest’s responsibility for prosecuting, maintaining and defending
any of the [***] Conjugate Patent Rights or Joint Patent Rights to ImmunoGen
under this Section 10.1.4(b), Biotest shall promptly deliver to ImmunoGen copies
of all necessary files related to the [***] Conjugate Patent Rights or Joint
Patent Rights with respect to which responsibility has been transferred and
shall take all actions and execute all documents reasonably necessary for
ImmunoGen to assume such prosecution, maintenance and defense.
 

 
10.2
Legal Actions.

 
10.2.1 Third Party Infringement. The Parties, understanding that the value of a
Licensed Product is related to the exclusivity provided thereto by the [***]
Conjugate Patent Rights and the Joint Patent Rights, agree that:
 
(a) In the event either Party becomes aware of any potential infringement in the
Field of, or the submission by any Third Party of an abbreviated NDA under the
Hatch-Waxman Act for any generic approval of a Licensed Product in the Field
that is covered by, any Licensed Patent Rights, ImmunoGen Patent Rights, [***]
Conjugate Patent Rights, Biotest Patent Rights or Joint Patent Rights (an
“Infringement”), that Party shall promptly notify the other Party of such
potential Infringement and provide it with all details thereof of which it is
aware (each, an “Infringement Notice”).
  
(b) [***] shall have the first right and option, but not the obligation, to (i)
eliminate any such Infringement that is covered by the [***] Conjugate Patent
Rights and any Joint Patent Rights that contain one or more claims that solely
cover any Licensed Product or its manufacture or a method of its delivery or its
use and/or (ii) institute any patent infringement lawsuit(s) against a Third
Party filing an abbreviated NDA for generic approval of a Licensed Product (for
example, a Paragraph IV certification against such a patent listed in the Orange
Book) by reasonable steps, which may include, in any case, the institution of
legal proceedings or other action. [***] agrees that, consistent with the
Parties’ interests hereunder, [***] shall be consulted with respect to decisions
related to defense of [***] Conjugate Patent Rights and such Joint Patent
Rights. Subject to Section 10.2.1(f), all costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by [***]. If [***] does not take commercially reasonable steps to
eliminate the Infringement within [***] [***]

62
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
[***] ([***]) days from an Infringement Notice or within [***] ([***]) days in
the case of a certification against a patent listed in the Orange Book, [***]
shall have the right to defend the applicable [***] Conjugate Patent Rights
and/or Joint Patent Rights, at its sole cost and expense.


(c) ImmunoGen shall have the first right and option, but not the obligation, to
eliminate any such Infringement that is covered by the Licensed Patent Rights
and/or any Joint Patent Rights that contain one or more claims that cover MAY
Compounds in general and/or that cover both a Licensed Product and one or more
other products Controlled by ImmunoGen by taking reasonable steps, which may
include the institution of legal proceedings or other action; provided, that,
notwithstanding the foregoing, Biotest agrees to cooperate in good faith with
ImmunoGen or any Third Party from which ImmunoGen has licensed ImmunoGen Patent
Rights to determine the most reasonable method of eliminating the Infringement
in view of the Parties’ respective interests and ImmunoGen’s obligations to such
Third Party. ImmunoGen agrees that, consistent with the Parties’ interests
hereunder, Biotest shall be consulted with respect to decisions related to such
defense of the Licensed Patent Rights and/or any Joint Patent Rights. Subject to
Section 10.2.1(f), all costs, including, without limitation, attorneys’ fees,
relating to such legal proceedings or other action shall be borne by ImmunoGen.
 If ImmunoGen does not take commercially reasonable steps to eliminate the
Infringement within [***] [***] [***] ([***]) days from any Infringement Notice
(or [***] ([***]) days in the case of an Infringement under the Hatch-Waxman
Act, e.g., in the case of a certification against a patent listed in the Orange
Book), then Biotest shall have the right and option to do so at its expense.


(d) Biotest shall have the first right and option, but not the obligation, to
eliminate any such Infringement that is covered by the Biotest Patent Rights by
taking reasonable steps, which may include the institution of legal proceedings
or other action. Subject to Section 10.2.1(f), all costs, including, without
limitation, attorneys’ fees, relating to such legal proceedings or other action
shall be borne by Biotest.


(e) ImmunoGen shall have the first right and option, but not the obligation, to
eliminate any such Infringement that is covered by the Licensed Patent Rights
(to the extent such defense is not covered by Section 10.2.1[d]) and/or the
ImmunoGen Patent Rights by taking reasonable steps, which may include the
institution of legal proceedings or other action. Subject to Section 10.2.1(f),
all costs, including, without limitation, attorneys’ fees, relating to such
legal proceedings or other action shall be borne by ImmunoGen.


(f) Notwithstanding anything to the contrary in this Section 10.2.1, if
ImmunoGen has exercised its Co-Development Option with respect to a Licensed
Product under Section 5.1.1 of this Agreement, both Biotest and ImmunoGen (in
each case directly or through a Third Party partner, as applicable) will be
responsible for jointly eliminating any Infringement of [***] Conjugate Patent
Rights and/or Joint Patent Rights in the Co-Development Territory by reasonable
steps, which may include the institution of legal proceedings or other action,
at shared cost. Notwithstanding this joint responsibility, the Parties agree
that [***] shall lead the defense of such potential infringement, with full
cooperation and input from [***]. All costs and expenses reasonably incurred by
either Party under this subsection (f) shall, to the extent
 

63
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
related to the Commercialization of a Co-Developed Product in the Co-Development
Territory, be deemed to be Commercialization Expenses.
 
(g) Each Party shall have the right to participate, and be represented by
counsel that it selects, in any legal proceedings or other action instituted
under this Section by the other Party. If a Party with the right to initiate
legal proceedings under this Section to eliminate an Infringement lacks standing
to do so and the other Party has standing to initiate such legal proceedings,
then the Party with standing shall initiate such legal proceedings at the
request and expense of the other Party. Neither Party shall settle any
Infringement claim or proceeding under this Section 10.2.1 without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed.
 
(h) In any action, suit or proceeding instituted under this Section 10.2.1, the
Parties shall cooperate with and assist each other in all reasonable respects.
Upon the reasonable request of the Party instituting such action, suit or
proceeding, the other Party shall join therein and shall be represented using
counsel of its own choice, at the requesting Party’s expense.
 
(i) Any amounts recovered by the Parties pursuant to this Section, whether by
settlement or judgment, shall be allocated in the following order: (i) first, to
reimburse Biotest and ImmunoGen for their reasonable Out-of-Pocket Costs in
making such recovery (which amounts shall be allocated pro rata if insufficient
to cover the totality of such expenses); and (ii) then, (A) to the extent the
Infringement relates to a Royalty-Bearing Product in the Royalty-Bearing
Territory, to Biotest in reimbursement for lost sales associated with such
Royalty-Bearing Products and to ImmunoGen in reimbursement for lost royalties
owing hereunder based on such lost sales and (B) to the extent the Infringement
relates to a Co-Developed Product in the Co-Development Territory, to the
calculation of Net Income with respect to such Co-Developed Product. Any other
damages, awards or amounts recovered (including for punitive damages) shall be
allocated as follows: (A) if [***] is the Party bringing such suit or proceeding
or taking such other legal action, [***] percent ([***]%) to [***] and [***]
percent ([***]%) to [***], (B) if [***] is the Party bringing such suit or
proceeding or taking such other legal action, [***] percent ([***]%) to [***]
and (C) if the suit is brought jointly, [***] percent ([***]%) to [***] Party.
 
(j) For purposes of clarity, the Parties acknowledge that this Section concerns
enforcement of the various Patent Rights defined in this Agreement, and does not
relate to ownership of the various Patent Rights defined in this Agreement,
which are recognized to be separate legal issues.
 


10.2.2 Defense of Claims. In the event that any action, suit or proceeding is
brought against either Party or any Affiliate or sublicensee of either Party
alleging the infringement of the Technology or Patent Rights of a Third Party by
reason of the conduct of the Research Program, the Development or
Commercialization of any Licensed Product under the Licensed Patent Rights: (a)
ImmunoGen as the owner of the Licensed Patent Rights shall have the right, but
not the obligation, to defend such action, suit or proceeding at its sole
expense; (b) Biotest shall have the right to participate by separate counsel at
its own expense in any such action, suit or proceeding; and (c) the Parties
shall cooperate with each other in all reasonable respects in any such action,
suit or proceeding. In the event that any action, suit or proceeding is
 

64
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
brought against either Party or any Affiliate or sublicensee of either Party
alleging the infringement of the Technology or Patent Rights of a Third Party by
reason of the conduct of the Research Program, the Development or
Commercialization of any Licensed Product under Biotest Patent Rights: (a)
Biotest as the owner of the Biotest Patent Rights shall have the right, but not
the obligation, to defend such action, suit or proceeding at its sole expense;
(b) the Parties shall cooperate with each other in all reasonable respects in
any such action, suit or proceeding. If such action, suit or proceeding relates
to Co-Developed Products in the Co-Development Territory or relates to Joint
Patent Rights or [***] Conjugate Patent Rights, both Parties shall equally share
the cost and expense of any such action, suit or proceeding and the cost and
expense of the above shall be used to calculate Net Income for that Co-Developed
Product. Each Party shall provide the other Party with prompt written notice of
the commencement of any such suit, action or proceeding, or of any allegation of
infringement of which such Party becomes aware, and shall promptly furnish the
other Party with a copy of each communication relating to the alleged
infringement that is received by such Party. For purposes of clarity, nothing in
this Section 10.2.2 shall affect the right of ImmunoGen to defend itself in any
such action, suit or proceeding relating to ImmunoGen Patent Rights. Biotest
shall not compromise, litigate, settle or otherwise dispose of any such suit,
action or proceeding that involves the use of ImmunoGen Patent Rights without
ImmunoGen’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.
 
10.3 Trademark Prosecution. Biotest shall be responsible for the filing,
prosecution, defense and maintenance before all trademark offices of the
Licensed Product Trademarks at Biotest’s expense.  In the event that ImmunoGen
has exercised a Co-Development Option to a Licensed Product both Parties shall
be responsible for the filing, prosecution, defense and maintenance before all
trademark offices in the Co-Development Territory of the Licensed Product
Trademarks of such Co-Developed Product under the direction of the JDC or JMC,
as appropriate, and shall equally share all expenses related thereto.
 
10.4 Orange Book Listing. The Parties agree that, upon the filing of an NDA
covering a Licensed Product, the Parties will designate which Party shall be
responsible for listing the Patent Rights covering the Licensed Product in the
Orange Book and, subject to the foregoing, the Party so designated shall
promptly list such Patent Rights in the Orange Book.
 
11. TERM AND TERMINATION


11.1 Term. This Agreement shall commence on the Effective Date and shall
continue in full force and effect until such time as all Royalty Terms for all
Licensed Products have ended, unless earlier terminated in accordance with the
provisions of this Section 11 (the “Term”). Thereafter, if not earlier
terminated pursuant to Section 11.2, Biotest shall have a worldwide, fully
paid-up and royalty-free license for the use and the Commercialization of all
Licensed Products. In the event that either Party discontinues with its
activities under this Agreement for good and valid reasons, including, without
limitation, toxicological, pharmaceutical and ethical reasons, then the Parties
shall, in good faith, discuss the situation and use commercially reasonable
efforts in order to agree on an appropriate solution, including, without
limitation, an early termination of or an amendment to this Agreement. In the
event of a dispute between the Parties as to whether or not any discontinuation
by a Party of its activities under this Agreement is justified by good and valid
reasons, such dispute shall first, according to
 

65
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Section 2.1.6, be referred to the JSC, and, to the extent not resolved by the
JSC, referred to arbitration according to Section 14.1.
 
11.2 Termination. This Agreement may only be terminated at any time by either
Party, or by the Party specified, as follows:
 
11.2.1 Termination for Breach. Either Party may terminate this Agreement,
effective immediately upon written notice to the other Party, by giving [***]
([***]) days’ written notice to the other Party committing any material breach
with respect to the failure to pay any amounts due hereunder and [***] ([***])
days’ written notice to the Party committing any other material breach; provided
that, notwithstanding any indemnity claims of the non-breaching Party against
the Party committing the breach according to Section 13, such material breach
would render it reasonably unacceptable for the other Party to continue with the
collaboration with the breaching Party and the activities under this Agreement.
Notwithstanding anything to the contrary set forth herein, (a) if the asserted
breach is cured or shown to be non-existent within the applicable cure period,
the notice of breach hereunder shall be deemed automatically withdrawn and (b) a
material default by a Party shall not give rise to the termination right under
this Section 11.2.1 to the extent such material default arises from a Force
Majeure event described in Section 14.11; provided, that the Party allegedly
breaching the Agreement shall have the burden of demonstrating the occurrence of
the Force Majeure event. In the event of a dispute between the Parties as to
whether or not any conduct of either Party constitutes a material breach, such
dispute shall, first, according to Section 2.1.6, be referred to the JSC, and,
to the extent not resolved by the JSC, be referred to arbitration according to
Section 14.1.
 
11.2.2 Termination for Insolvency.
 
(a)  In the event of Bankruptcy of a Party, then the other Party may terminate
this Agreement effective immediately upon written notice to such Party. For
purpose hereof, "Bankruptcy" means, with respect to either Party, (a) such Party
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereinafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall take any
corporate action to authorize any of the foregoing; (b) an involuntary case or
other proceeding shall be commenced against such Party seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereinafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; (c) a decree or order for relief shall be entered
against such Party under any bankruptcy, insolvency, or other similar law as now
or hereafter in effect; (d) such Party’s liabilities exceed the fair market
value of its assets or such Party otherwise becomes insolvent or (e)  the
dissolution or liquidation of, or cessation of business in the ordinary course
by, such Party or such Party being unable to pay its debts as they come due, or
the admission in writing of such Party of the inability to pay its debts as they
become due;
 

66
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



(b) all rights and licenses granted under or pursuant to this Agreement are, and
will otherwise be deemed to be, for purposes of Section 365(n) of the US
Bankruptcy Code, licenses of rights to "intellectual property" as defined under
Section 101 of the US Bankruptcy Code. The Parties agree that Biotest, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the US Bankruptcy Code. The Parties
further agree that, in the event of commencement of a bankruptcy proceeding by
or against ImmunoGen under the US Bankruptcy Code, Biotest will be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property , and
the same, if not already in its possession, will be promptly delivered to it (i)
upon any such commencement of a bankruptcy proceeding upon its written request
therefore, unless ImmunoGen elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, following the
rejection of this Agreement by or on behalf of ImmunoGen upon written request by
Biotest;
 
(c) all rights, powers and remedies of Biotest provided for in this Section
11.2.2 are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at law or in equity (including,
without limitation, under the US Bankruptcy Code). In the event of the
Bankruptcy of ImmunoGen, Biotest, in addition to the rights, powers and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including, without limitation, under the US Bankruptcy
Code).
 
11.2.3 Termination by Biotest. Biotest may terminate this Agreement at any time
upon not less than ninety (90) days written notice at any time prior to the
exercise by ImmunoGen of the Co-Development Option pursuant to Section 5.1.1.
 
11.3 Consequences of Termination of Agreement. In the event of the termination
of this Agreement pursuant to Section 11.2 the following provisions shall apply,
as applicable:
 
11.3.1 Termination by ImmunoGen Pursuant to Section 11.2.1 or 11.2.2. If this
Agreement is terminated by ImmunoGen pursuant to Section 11.2.1 or 11.2.2, the
following provisions shall apply:
 
(a) the licenses granted to Biotest pursuant to Sections 8.1.1, 8.2.1 and 8.2.3
shall immediately terminate and Biotest shall be deemed to have granted to
ImmunoGen, as of the date of termination, an [***] (even as to Biotest),
worldwide, royalty-bearing license, with the rights to sublicense, under Biotest
Technology and Biotest Patent Rights and Biotest’s interest in Joint Technology
and Joint Patent Rights, to Develop and have Developed and Commercialize
Licensed Products; provided that the royalties payable to Biotest shall be
calculated based on the worldwide Annual Net Sales made by ImmunoGen, its
Affiliates and/or Sublicensees, based on a royalty rate which shall be
consistent with industry standards at such time and reasonably agreed to by the
Parties or, if no such agreement is reached by the Parties with respect to such
royalty rate within [***] ([***]) days, determined by an arbitration panel of
three (3) persons experienced in the pharmaceutical business who are independent
of both Parties, pursuant to Section 14.1 of this Agreement; provided, that any
and all Termination Costs incurred by ImmunoGen may, in ImmunoGen’s sole
discretion, be offset by ImmunoGen against such royalty payments or other
amounts payable to Biotest hereunder;
 

67
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



(b) all exclusivity obligations of ImmunoGen under Section 8.5 shall immediately
terminate and ImmunoGen shall thereafter have the right to Develop and
Commercialize Licensed Products for any and all uses within and outside of the
Field;
 
(c) each Party shall promptly return all Confidential Information of the other
Party that are not subject to a continuing license hereunder; provided that each
Party may retain one copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder;
 
(d) upon request of ImmunoGen, Biotest shall promptly, and in any event within
[***] ([***]) days after ImmunoGen’s request: (i) transfer to ImmunoGen all
right, title and interest in and to all Licensed Product Trademarks and
registrations thereof, if any (ii) transfer to ImmunoGen all of its right, title
and interest in all Regulatory Filings, Drug Approval Applications and
Regulatory Approvals then in its name applicable to any Licensed Product, and
all material aspects of Confidential Information Controlled by it as of the date
of termination relating to Regulatory Filings, Drug Approval Applications and
Regulatory Approvals; (iii) notify the applicable Regulatory Authorities and
take any other action reasonably necessary to effect such transfer; (iv) provide
ImmunoGen with copies of all correspondence between Biotest and such Regulatory
Authorities relating to such Regulatory Filings, Drug Approval Applications and
Regulatory Approvals; (v) unless expressly prohibited by any Regulatory
Authority, transfer control to ImmunoGen of all clinical trials of any Licensed
Product being conducted as of the effective date of termination and continue to
conduct such trials for up to [***] ([***]) months to enable such transfer to be
completed without interruption of any such trial; (vi) assign (or cause its
Affiliates to assign) to ImmunoGen all agreements with any Third Party with
respect to the conduct of clinical trials for any Licensed Product including,
without limitation, agreements with contract research organizations, clinical
sites and investigators, unless expressly prohibited by any such agreement (in
which case Biotest shall cooperate with ImmunoGen in all reasonable respects to
secure the consent of such Third Party to such assignment); (vii) provide
ImmunoGen with all supplies of any Licensed Product in the possession of Biotest
or any Affiliate or contractor of Biotest at [***] to Biotest's or Affiliate's
cost for the supply of such Licensed Product; and (viii) provide ImmunoGen with
copies of all reports and data generated or obtained by Biotest or its
Affiliates pursuant to this Agreement that relate to any Licensed Product that
has not previously been provided to ImmunoGen; and


(e) if Biotest has manufactured, is manufacturing or having manufactured any
Licensed Product or any intermediate thereof as of the effective date of
termination: (i) Biotest shall, if requested by ImmunoGen, supply ImmunoGen with
its requirements for all such Licensed Product and intermediate for up to [***]
([***]) months following such termination at [***] to Biotest’s cost for the
supply of such Licensed Product or intermediate, and (ii) within [***] ([***])
days after ImmunoGen’s request, Biotest shall provide to ImmunoGen or its
designee all information in its possession with respect to the manufacture of
each such Licensed Product or intermediate.
 
11.3.2 Termination by Biotest Pursuant to Section 11.2.1 or 11.2.2. If this
Agreement is terminated by Biotest pursuant to Section 11.2.1 or 11.2.2:
 

68
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



    (a) Biotest shall continue to have the licenses set forth in Sections 8.1.1,
8.2.1 and 8.2.3 to Develop and have Developed Licensed Products and to
Commercialize and have Commercialized Licensed Products, subject to a payment of
royalties due on and after the effective date of termination with respect
thereto, at a rate equal to [***] [***] [***] [***] the rates set forth in
Section 6.4, calculated on the basis of Annual Net Sales of Royalty-Bearing
Products during the Royalty Term, provided, that any and all Termination Costs
incurred by Biotest may, in Biotest’s sole discretion, be offset by Biotest
against such royalty payments or other amounts payable to ImmunoGen hereunder;
 
(b) all rights (including without limitation the Co-Development Option) and
licenses granted to ImmunoGen pursuant to Section 5 and Sections 8.1.2, 8.2.2
and 8.2.3 shall immediately terminate and all Co-Developed Products including
Co-Developed Products sold in the Co-Development Territory shall immediately
become Royalty-Bearing Products and the applicable territory shall be the
Territory; and
 
(c) each Party shall promptly return all Confidential Information of the other
Party that are not subject to a continuing license hereunder; provided that each
Party may retain one copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder.
 
(d) upon request of Biotest, ImmunoGen shall promptly, and in any event within
[***] ([***]) days after Biotest's request: (i) transfer to Biotest all right,
title and interest in and to all Licensed Product Trademarks and/or Co-Developed
Product Trademarks, as applicable, and registrations thereof, if any (ii)
transfer to Biotest all of its right, title and interest in all Regulatory
Filings, Drug Approval Applications and Regulatory Approvals then in its name
applicable to any Licensed Product and/or Co-Developed Product, as applicable,
and all material aspects of Confidential Information Controlled by it as of the
date of termination relating to Regulatory Filings, Drug Approval Applications
and Regulatory Approvals; (iii) notify the applicable Regulatory Authorities and
take any other action reasonably necessary to effect such transfer; (iv) provide
Biotest with copies of all correspondence between ImmunoGen and such Regulatory
Authorities relating to such Regulatory Filings, Drug Approval Applications and
Regulatory Approvals; (v) unless expressly prohibited by any Regulatory
Authority, transfer control to Biotest of all clinical trials of any Licensed
Product and/or Co-Developed Product, as applicable, being conducted as of the
effective date of termination and if so requested by Biotest continue to conduct
and co-finance such trials in which ImmunoGen is involved for up to [***]
([***]) months to enable such transfer to be completed without interruption of
any such trial; (vi) assign (or cause its Affiliates to assign) to Biotest all
agreements with any Third Party with respect to the conduct of clinical trials
for any Licensed Product and/or Co-Developed Product, as applicable, including,
without limitation, agreements with contract research organizations, clinical
sites and investigators, unless expressly prohibited by any such agreement (in
which case ImmunoGen shall cooperate with Biotest in all reasonable respects to
secure the consent of such Third Party to such assignment); (vii) provide
Biotest with all supplies of any Licensed Product and/or Co-Developed Product,
as applicable, in the possession of ImmunoGen or any of its Affiliates or
contractors at [***] to ImmunoGen's or its Affiliate's cost for the supply of
such Licensed Product and/or Co-Developed Product; and (viii) provide Biotest
with copies of all reports and data generated or obtained by ImmunoGen or its
Affiliates pursuant to this Agreement that relate to any Licensed Product and/or
Co-Developed Product that has not previously been provided to Biotest; and

69
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
(e) if ImmunoGen has manufactured, is manufacturing or having manufactured any
Licensed Product and/or Co-Developed Product or any intermediate thereof as of
the effective date of termination: (i) ImmunoGen shall, if requested by Biotest,
supply Biotest with its requirements for all such Licensed Product and/or
Co-Developed Product and intermediate for up to [***] ([***]) months following
such termination at [***] to ImmunoGen’s cost for the supply of such Licensed
Product and/or Co-Developed Product or intermediate, and (ii) within [***]
([***]) days after Biotest’s request, ImmunoGen shall provide to Biotest or its
designee all information in its possession with respect to the manufacture of
each such Licensed Product and/or Co-Developed Product or intermediate.


11.3.3 Termination by Biotest Pursuant to Section 11.2.3. If this Agreement is
terminated by Biotest pursuant to Section 11.2.3:
 
(a) Biotest shall cease to have the licenses set forth in Sections 8.1.1 and
8.2.1 to Develop and Commercialize Licensed Products and all payment obligations
of Biotest to ImmunoGen subsequent to the effective date of termination under
this Agreement shall terminate;
 
(b) all rights (including without limitation the Co-Development Option) and
licenses granted to ImmunoGen pursuant to Section 5 and Sections 8.1.2 and 8.2.2
shall immediately terminate; and
 
(c) each Party shall promptly return all Confidential Information of the other
Party that are not subject to a continuing license hereunder; provided that each
Party may retain one copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder.
 
11.3.4  Definition of Termination Costs. For purposes of Sections 11.3 only, the
term Termination Costs means, with respect to any Licensed Product that is
subject to termination (a) all Out-of-Pocket Costs paid to a Third Party to
transfer Regulatory Filings, Drug Approval Applications and Regulatory Approvals
applicable to such Licensed Product, and (b) all internal costs, determined by
the applicable FTE Rate for the FTEs used by both Parties in the relevant period
on activities directly relating to the transfer of control of such Licensed
Product to the non-terminating Party.
 
11.4 Surviving Provisions. Termination or expiration of this Agreement for any
reason shall be without prejudice to:
 
(a) the rights and obligations of the Parties provided in Sections 6.4 (solely
to the extent any licenses granted to Biotest survive pursuant to Section 11.3)
7, 8.2, 8.3 (8.2 and 8.3 solely to the extent as provided in Section 11.3), 8.4,
11.3, 13 and 14 (including all other Sections referenced in any such Section and
including Section 1), all of which shall survive such termination; and

70
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



                (b) any other rights or remedies provided at law or equity which
either Party may otherwise have.


12. REPRESENTATIONS AND WARRANTIES
 
12.1 Mutual Representations and Warranties. ImmunoGen and Biotest each
represents and warrants to the other, as of the Effective Date, as follows:
 
12.1.1 Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.
 
12.1.2 Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect, (c)
any requirement of any Applicable Law, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.
 
12.1.3 Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions.
 
12.1.4 No Inconsistent Obligation. It is not under and will not enter into any
obligation, contractual or otherwise, to any Person that conflicts with or is
inconsistent in any respect with the terms of this Agreement or that would
impede the diligent and complete fulfillment of its obligations hereunder. 
 
12.2 Additional Representations of ImmunoGen. ImmunoGen further represents and
warrants to Biotest, as of the Effective Date, as follows: 
 
12.2.1 ImmunoGen Licensed Patent Rights. All Licensed Patent Rights are existing
and, to the best of ImmunoGen’s knowledge, no Licensed Patent Rights are invalid
or unenforceable.
 
12.2.2 Claims or Judgments. There are no claims, judgment or settlements against
ImmunoGen pending, or to the best of ImmunoGen’s knowledge, threatened, that
invalidate or seek to invalidate the Licensed Patent Rights.
 
12.2.3 Right to Technology. ImmunoGen has the right, and will during the Term of
this Agreement maintain the right, to (a) use the Licensed Technology and
Licensed Patent Rights existing as of the Effective Date as is necessary to
fulfill its obligations under this Agreement; and (b) grant the licenses under
the Licensed Patent Rights granted pursuant to this Agreement.
 
12.2.4 No Infringement. To the best of ImmunoGen’s knowledge, no Third Party is
infringing, or threatening to infringe, the Licensed Patent Rights. To the best
of ImmunoGen’s knowledge, the use of Licensed Patent Rights under this Agreement
for the
 

71
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Development, manufacture, use or Commercialization of Licensed Products does not
infringe the Patent Rights of any Third Party, nor has ImmunoGen received any
written notice alleging such infringement.
 
12.2.5 No Litigation. To the best of ImmunoGen’s knowledge, there is no pending
or threatened litigation that alleges that ImmunoGen’s proposed activities under
this Agreement would infringe or misappropriate any intellectual property rights
of any Third Party.
 
13. INDEMNIFICATION
 
13.1 Indemnification of Biotest by ImmunoGen. ImmunoGen shall indemnify, defend
and hold harmless Biotest, its Affiliates, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“Biotest Indemnitees”), against any and all liabilities, damages, losses and
expenses (including reasonable attorneys’ fees and expenses of litigation)
(collectively, “Losses”) incurred by or imposed upon the Biotest Indemnitees, or
any one of them, as a direct result of any claims, suits, actions, demands or
judgments of Third Parties, including without limitation personal injury and
product liability matters and claims of suppliers and ImmunoGen employees
(collectively, “Claims”) arising out of (a) any action by ImmunoGen in the
conduct of the activities under this Agreement, including but not limited to,
the Research Program, activities under the Research Plan, the Development Plan,
the Co-Development Plan, the Manufacturing Plan, the Co-Development Marketing
and Sales Plan, the Co-Development Manufacturing Plan or the Co-Promotion of
Co-Developed Products; (b) the Co-Development by ImmunoGen of any Co-Developed
Product or (c) the Commercialization (including, without limitation, the
production, manufacture, promotion, import, sale or use by any Person) of any
Co-Developed Product that is manufactured or sold by ImmunoGen or by an
Affiliate, Sublicensee, distributor or agent of ImmunoGen; provided that, with
respect to any Claim for which ImmunoGen has an obligation to any Biotest
Indemnitee pursuant to this Section 13.1 and Biotest has an obligation to any
ImmunoGen Indemnitee pursuant to Section 13.2, each Party shall indemnify each
of the other Party’s Indemnitees for its Losses to the extent of its
responsibility for the facts underlying the Claim relative to the other Party. 
 
13.2 Indemnification of ImmunoGen by Biotest. Biotest shall indemnify, defend
and hold harmless ImmunoGen, its Affiliates, their respective directors,
officers, employees and agents, and their respective successors, heirs and
assigns (the “ImmunoGen Indemnitees”), against any and all Losses incurred by or
imposed upon the ImmunoGen Indemnitees, or any one of them, as a direct result
of any Claims arising out of (a) any action by Biotest in the conduct of the
activities under this Agreement, including but not limited to, the Research
Program, activities under the Research Plan, the Development Plan, the
Co-Development Plan, the Manufacturing Plan, the Co-Development Marketing and
Sales Plan or the Co-Promotion of Co-Developed Products; (b) the Development by
Biotest of any Biotest Product and the Co-Development by Biotest of any
Co-Developed Product or (c) the Commercialization (including, without
limitation, the production, manufacture, promotion, import, sale or use by any
Person) of any Biotest Product and Co-Developed Product that is manufactured or
sold by Biotest or by an Affiliate, Sublicensee, distributor or agent of
Biotest; provided that with respect to any Claim for which ImmunoGen has an
obligation to any Biotest Indemnitee pursuant to Section 13.1 and Biotest has an
obligation to any ImmunoGen Indemnitee pursuant to this Section 13.2, each
 

72
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
Party shall indemnify each of the other Party’s Indemnitees for its Losses to
the extent of its responsibility for the facts underlying the Claim relative to
the other Party.
 
13.3 Conditions to Indemnification. A Person seeking recovery under this Section
13 (the “Indemnified Party”) in respect of a Claim shall give prompt notice of
such Claim to the Party from which recovery is sought (the “Indemnifying Party”)
and, provided that the Indemnifying Party is not contesting its obligation under
this Section 13, shall permit the Indemnifying Party to control any litigation
relating to such Claim and the disposition of such claim; provided that the
Indemnifying Party shall (a) act reasonably and in good faith with respect to
all matters relating to the settlement or disposition of such Claim as the
settlement or disposition relates to Parties being indemnified under Section 13,
(b) not settle or otherwise resolve such claim without the prior written consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnified Party shall cooperate with the
Indemnifying Party in its defense of any such Claim in all reasonable
respects and shall have the right to be present in person or through counsel at
all legal proceedings with respect to such Claim.
 
13.4 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, (A) NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND (B) EACH
PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
 
13.5 No Warranty of Success. Nothing contained in this Agreement shall be
construed as a warranty on the part of either Party that (a) the Research
Program will yield any Licensed Product or will otherwise be successful, or (b)
the outcome of the Research Program will be commercially exploitable in any
respect.
 
13.6 Limited Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR LOST REVENUES.
 
13.7 Insurance. Biotest and ImmunoGen shall use commercially reasonable efforts
to maintain insurance, including product liability insurance, with respect to
its activities hereunder. Such insurance shall be in such amounts and subject to
such deductibles as the Parties may agree, based upon standards prevailing in
the industry at the time.
 
 

73
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


14. MISCELLANEOUS
 
14.1 Arbitration. In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party hereunder (including,
without limitation, any Disputed Matter that is submitted for arbitration as
provided in Section 2.1.6 or any other provision hereof) (each, an “Arbitration
Matter”), the arbitration proceeding shall be conducted in accordance with the
Rules of Arbitration of the ICC and otherwise as follows.
 
(a) The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business and/or in questions of law, in each
case as applicable, who are independent of both Parties. Within thirty (30) days
after initiation of arbitration, each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by the ICC. The place of arbitration
shall be London, United Kingdom of Great Britain and Northern Ireland, and all
proceedings and communications shall be in English.
 
(b) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 14.1. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and any
administrative fees of arbitration.
 
(c) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the
Arbitration Matter would be barred by the applicable New York statute of
limitations.
 
(d) The Parties agree that, in the event of an Arbitration Matter involving the
alleged breach of this Agreement (including, without limitation, whether a Party
has satisfied its diligence obligations hereunder), neither Party may terminate
this Agreement until resolution of the Arbitration Matter pursuant to this
Section 14.1.
 
(e) The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration Matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.
 
(f) The Parties hereby agree that any monetary payment to be made by a Party
pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of Arbitration Matters presented.
 
14.2 Notices. All notices and communications shall be in writing and delivered
personally or by courier providing evidence of delivery or by facsimile,
addressed as follows, or to such other address as may be designated from time to
time:

74
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
 


If to Biotest:
If to ImmunoGen:
   
Biotest AG
ImmunoGen, Inc.
Landsteinerstraße 5
128 Sidney Street
D-63303
Cambridge MA 02139
Dreieich, Germany
Tel: 617-995-2500
Tel: +49(0)6103-801-225
Fax: 617-995-2510
Fax: +49(0)6103-801-767
Attention: CEO
Attention: CEO
         
With a copy to:
 
With a copy to:
 
Kaye Scholer (Germany) LLP
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC
Schillerstrasse 19
One Financial Center
D-60313 Frankfurt, Germany
Boston, Massachusetts 02111
Attention: Dr. Gottfried W. Freier
Attention: John J. Cheney, Esq.
Tel: +49(0)69-25494-0
Tel: +1 (617) 542-6000
Fax: +49(0)69-25494-444
Fax: +1 (617) 542-2241
   


    Except as otherwise expressly provided in this Agreement or mutually agreed
in writing, any notice, communication or document (excluding payment) required
to be given or made shall be deemed given or made and effective upon actual
receipt or, if earlier, (a) one (1) business day after confirmation of receipt
of facsimile or electronic mail by the Party; (b) three (3) business days after
deposit with an internationally-recognized overnight express courier with
changes prepaid, or (c) five (5) business days after mailed by certified,
registered or regular mail, postage prepaid, in each case addressed to a Parties
at its address stated above or to such other address as such Party may designate
by written notice in accordance with this Section 14.2.
 
14.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
application of principles of conflicts of law.
 
14.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
 
14.5 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.
 
14.6 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement.
 
14.7 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. The delay or failure of any Party at any
time or times to require performance of any
 

75
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 
provisions shall in no manner affect the rights at a later time to enforce the
same. No waiver by any Party of any condition or of the breach of any term
contained in this Agreement, whether by conduct, or otherwise, in any one or
more instances, shall be deemed to be, or considered as, a further or continuing
waiver of any such condition or of the breach of such term or any other term of
this Agreement.
 
14.8 No Third Party Beneficiaries. Except as set forth in Sections 13.1, and
13.2, no Third Party (including, without limitation, employees of either Party)
shall have or acquire any rights by reason of this Agreement.
 
14.9 Purposes and Scope. The Parties hereto understand and agree that this
Collaboration is limited to the activities, rights and obligations as set forth
in this Agreement. Nothing in this Agreement shall be construed (a) to create or
imply a general partnership between the Parties, (b) to make either Party the
agent of the other for any purpose, (c) to alter, amend, supersede or vitiate
any other arrangements between the Parties with respect to any subject matters
not covered hereunder, (d) to give either Party the right to bind the other, (e)
to create any duties or obligations between the Parties except as expressly set
forth herein, or (f) to grant any direct or implied licenses or any other right
other than as expressly set forth herein.
 
14.10 Assignment and Successors. Neither this Agreement nor any obligation of a
Party hereunder may be assigned by either Party without the consent of the other
which shall not be unreasonably withheld, except that each Party may assign this
Agreement and the rights, obligations and interests of such Party, in whole or
in part, to any of its Affiliates, to any purchaser of all of its assets and/or
all of its assets to which this Agreement relates or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation.
 
14.11 Force Majeure. Neither Biotest nor ImmunoGen shall be liable for failure
of or delay in performing obligations set forth in this Agreement, and neither
shall be deemed in breach of its obligations, if such failure or delay is due to
a Force Majeure. In event of such Force Majeure event, the Party affected
thereby shall use reasonable efforts to cure or overcome the same and resume
performance of its obligations hereunder.
 
14.12 Interpretation. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.
 
14.13 Integration; Severability. This Agreement and the Existing Agreements are
the entire agreements with respect to the subject matter hereof and supersedes
all other agreements and understandings between the Parties with respect to such
subject matter. If any provision of this Agreement is or becomes invalid or is
ruled invalid by any court of competent jurisdiction or is deemed unenforceable,
it is the intention of the Parties that the remainder of the Agreement shall not
be affected.
 

 

76
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------



14.14 Further Assurances. Each of ImmunoGen and Biotest agrees to duly execute
and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including,
without limitation, the filing of such additional assignments, agreements,
documents and instruments, as the other Party may at any time and from time to
time reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.
 
[Remainder of page intentionally left blank.]
 

77
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
                        
                            IMMUNOGEN, INC.




By:  _____________________________________
Name: ___________________________________
Title:_____________________________________


 
                             BIOTEST AG
 
By: ______________________________________
Name: Dr. Martin Reinecke
Title: VP, Strategic Alliances






By: ______________________________________
Name: Prof. Dr. Gregor Schulz
Title: Chief Executive Officer







78
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------





SCHEDULE 1




CALCULATION OF NET INCOME


“Advertising” means the advertising and promotion of the Co-Developed Products
in the Co-Development Territory through any means, including, without
limitation, (i) television and radio advertisements; (ii) advertisements
appearing in journals, newspapers, magazines or other media; (iii) seminars and
conventions; (iv) packaging design; (v) professional education programs; (vi)
samples (including related costs for manufacturing, shipping, and use taxes),
visual aids and other selling materials; (vii) hospital formulary committee
presentations; and (viii) presentations to state and other governmental
formulary committees; provided, however, that Advertising shall exclude
Detailing and General Public Relations. With regard to advertising and promotion
that include Co-Developed Products, the JMC shall determine the percentage of
such advertising and promotion that will be deemed Advertising for the purposes
of this Agreement.
 
“Annual Net Income” means the Net Income derived in any Calendar Year.
 
“Commercialization Expense” means the sum of (a) promotion expense; (b)
marketing expense; (c) any reasonable internal and Out-of-Pocket Costs, expenses
and fees incurred in prosecuting, maintaining, enforcing and defending the
Licensed Product Trademark, Licensed Patent Rights, Joint Patent Right, [***]
Conjugate Patent Rights and/or Biotest Patent Rights covering a Co-Developed
Product; and (d) any other Out-of-Pocket Cost or expense expressly stated to be
a Commercialization Expense in this Agreement or under the Co-Development
Marketing and Sales Plan.
 
“Cost of Goods” means the fully absorbed manufacturing costs (“FAMC”)
attributable to the manufacture of a Co-Developed Product calculated in
accordance with GAAP or IAS (International Accounting Standards)and consistent
with the Co-Development Marketing and Sales Plan and includes, without
limitation, the costs of all Third Party manufacturing, direct material, direct
labor, direct services costs, and manufacturing overhead consumed (including
depreciation), provided or procured by manufacturing facilities in the
manufacture of Co-Developed Product. Cost of Goods shall exclude
Commercialization Expense.
 
“Detail” has the meaning provided in Section 1.
 
“General Public Relations” means any public relations activity (including a
press release or image piece) which (i) promotes generally the business of a
company or deals in a general manner with the activities of such company in a
general pharmaceutical market; and (ii) mentions in an incidental manner the
fact that such company or its Affiliates markets or sells one or more of the
Co-Developed Products or provides other incidental information concerning one or
more of the Co-Developed Products. Announcements related to this Agreement or
that concern primarily the relationship of either Party to each other are not
General Public Relations and must be agreed upon by both Parties in writing
prior to release.
 
“Licensed Product Trademark” has the meaning provided in Section 1.
 
“Net Income” means, with respect to a Co-Developed Product, Net Sales minus the
sum of (a) Cost of Goods of such Co-Developed Product sold and (b)
Commercialization Expense
 

Sched. 1-1
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------



applicable to the Co-Developed Product, in each case, incurred in that Calendar
Quarter for that Co-Developed Product.
 
“Net Sales” has the meaning provided in Section 1.
 
“Personnel Costs” means the reasonable costs of employment of personnel employed
by or under contract to a Party including, but not limited to, salaries,
benefits (including the costs of cars or allowances therefore), travel, lodging,
meals and office and computing supplies.
 
“Representative” means an individual (a) employed and trained by Biotest or
ImmunoGen or (b) employed by a Third Party or self-employed and trained by or on
behalf of Biotest or ImmunoGen, in either case, to Detail a Licensed Product.
 
“Sales and Marketing Expense” means all reasonable Out-of-Pocket Costs and all
internal costs on an FTE rate basis (using an appropriate FTE rate determined by
the JFC) annually for those individuals fully dedicated to the Co-Developed
Product incurred by the Parties that are directly attributable to the following
functions for the sale, promotion and marketing of a Co-Developed Product in the
Co-Development Territory: (a) market research on such Co-Developed Product, (b)
marketing, Advertising and promoting of Co-Developed Products (including,
without limitation, educational expenses, advocate development programs and
symposia, sales meetings, direct to consumer/patient advertising, samples,
agency fees for the development of promotional materials and printing of
promotional materials), (c) training and communication materials for the
Co-Developed Products (d) corporate accounts (including without limitation
administrative costs, expenses related to accounts receivable, expenses related
to customer service, fees to banks or authorities, e.g. for legalization of
documents), (e) managed care, (f) sales force training, (g) product hotlines,
(h) reimbursement support, (i) contracting, (j) pricing, (k) conducting
compassionate use programs and for domestic Phase IV studies for Co-Developed
Products (including without limitation FAMC for any Co-Developed Product
utilized in such compassionate use programs) and (k) telemarketing services.
Marketing Expense shall not include any General Public Relations or any other
activities that promote the business of a Party as a whole without specifically
referencing any Co-Developed Product.
 
In calculating the Net Income the following principles shall apply:
 
1.
There shall be no double counting of any costs or expenses or of any revenues,
and to the extent a cost or expense has been included in one category or
sub-category, it shall not be included in another; similarly, to the extent any
revenue has been taken into account in one category or sub-category it shall not
be taken into account in another.

 
2.
When allocating costs and expenses under this Agreement, each Party shall
utilize the same policies and principles as it utilizes consistently within its
group and business units when making internal cost allocations.

 
3.
To the extent an item of income or revenue is received by a Party or a cost or
expense is incurred by a Party, and is necessary and specifically and directly
identifiable, attributable and allocable to the Commercialization of
Co-Developed Product and is not otherwise accounted for in the calculation of
operating income, such Party shall credit such income or revenue and shall be
permitted to charge such cost or expense to the operating income.

 

Sched. 1-2
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------



4.
All costs and expenses shall be determined, and all calculations shall be made,
in accordance with GAAP or IAS (International Accounting Standards).

 
5. Commercialization Expense shall not include any Personnel Costs.



Sched. 1-3
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------





SCHEDULE 2


LICENSED PATENT RIGHTS


[***]
         
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]
[***]
           
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]

[***]
[***]
         
[***]
                   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 

[***]
[***]
           
[***]
                   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 

[***]
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
               


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------





[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]
[***]
         
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 

[***]
[***]
         
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 

[***]
[***]
         
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
               
[***]
         
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 

[***]
[***]
           
[***]
                 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
                               
[***]
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
                               
[***]
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 

[***]
[***]
           
[***]
                 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 

[***]
[***]
       
[***]
                       
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 

[***]
[***]
                 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 

[***]
[***]
             
[***]
                 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 

[***]
[***]
             
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]
[***]
           
[***]
               
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 










Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------



SCHEDULE 3


MATERIAL TERMS TO BE INCLUDED
IN SUPPLY AGREEMENT


All Supply Agreements will include:



·  
Requirement for Biotest to provide ImmunoGen with a non-binding forecast of the
quantity of Clinical Materials it reasonably expects to order over the
succeeding twelve (12) month period.




·  
Requirement for Biotest to supply ImmunoGen with quantities of bulk Anti-[***]
Antibody sufficient and suitable to enable ImmunoGen to produce the quantity of
Clinical Materials so requested.

 

·  
Systems for forecasting, ordering and delivering Clinical Materials.

 

·  
Specifications for Clinical Materials as are mutually agreed to by the Parties
in the Supply Agreement.

 

·  
Requirement for ImmunoGen to produce Clinical Materials using, or in accordance
and/or compliance with, such equipment, processes, procedures and standards,
including current Good Manufacturing Practices (“cGMPs”), as are mutually agreed
to by the Parties in the Supply Agreement.

 

·  
Requirement that all Clinical Materials be [***] and [***] by ImmunoGen in
accordance with such [***] [***] and [***] [***] [***] and [***] as are mutually
agreed to by the Parties in the Supply Agreement.

 

·  
[***] by ImmunoGen that, at the time of delivery of any Clinical Materials, such
Clinical Materials shall have been produced, conjugated, manufactured, stored,
packaged, labeled, shipped and/or delivered in compliance with all applicable
laws, regulations, rules and requirements, including, without limitation, cGMPs.

 

·  
Requirement that, ImmunoGen provide Biotest with a [***] of [***] in a form
agreed to by the Parties indicating that the [***] [***] [***] meets the
specifications called for by the Supply Agreement.

 

·  
Supply prices in accordance with Section 4 of the Agreement.

 

·  
Provisions relating to authorized facilities, audit of facilities and records
(including records relating to the Policy), and record retention requirements.

 

·  
Provisions concerning regulatory matters, including communications with
regulatory authorities, compliance with laws and regulations, and assistance
with regulatory submissions.

 

·  
Provision concerning fees for holding of Clinical Materials inventory at
ImmunoGen.

 

·  
Other customary provisions, such as indemnification and insurance, force
majeure, representations and warranties, and confidentiality.

 

·  
Biotest shall have the right to [***] ImmunoGen’s [***] [***] applicable to the
manufacture of Clinical Materials consistent with the [***] [***] described in
Sections [***], [***] and [***] of this Agreement.

 

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


 

